Exhibit 10.34

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

NIGHTHAWK RADIOLOGY HOLDINGS, INC.,

VARIOUS LENDERS

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

Dated as of April 5, 2007

 

--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as SOLE LEAD ARRANGER and SOLE BOOK RUNNER

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 5, 2007, among NightHawk Radiology Holdings,
Inc., a Delaware corporation (the “Borrower”), the Lenders party hereto from
time to time and Morgan Stanley Senior Funding, Inc., as Administrative Agent.
All capitalized terms used herein and defined in Section 1 are used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions set forth herein, the Lead
Arranger has arranged, and the Lenders are willing to make available to the
Borrower, the senior secured term loan facility provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms.

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Acquired Entity or Business” shall mean either (a) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower or (b) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the acquisition of such Equity Interests, become a
Wholly-Owned Subsidiary Guarantor (or shall be merged with and into the Borrower
or a Wholly-Owned Subsidiary Guarantor, with the Borrower or the Wholly-Owned
Subsidiary Guarantor being the surviving or continuing Person).

“Additional Security Documents” shall have the meaning provided in
Section 8.12(a).

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax expense
and non-cash interest expense and net non-cash losses which were included in
arriving at Consolidated Net Income for such period, less the amount of all net
non-cash gains and non-cash credits which were included in arriving at
Consolidated Net Income for such period.

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.

“Administrative Agent” shall mean Morgan Stanley Senior Funding, Inc., in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 11.09.

“Affected Loans” shall have the meaning provided in Section 4.02(j).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (b) to direct or cause the
direction of the management and policies of such other Person, whether



--------------------------------------------------------------------------------

through the ownership of voting securities, by contract or otherwise; provided,
however, that none of the Administrative Agent, any Lender or any of their
respective Affiliates shall be considered an Affiliate of the Borrower or any
Subsidiary thereof.

“Agents” shall mean and include the Administrative Agent and the Collateral
Agent.

“Aggregate Consideration” shall mean, with respect to any Other Permitted
Acquisition, the sum (without duplication) of (a) the Fair Market Value of
Borrower Common Stock issued (or to be issued) as consideration in connection
with such Other Permitted Acquisition (including, without limitation, Borrower
Common Stock which may be required to be issued as earn-out consideration upon
the achievement of certain future performance goals of the respective Acquired
Entity or Business (as determined in good faith by the Borrower)), (b) the
aggregate amount of all cash paid (or to be paid) by the Borrower or any of its
Subsidiaries in connection with such Other Permitted Acquisition (including,
without limitation, payments of fees and costs and expenses in connection
therewith) and all contingent cash purchase price, earn-out, non-compete and
other similar obligations of the Borrower or any of its Subsidiaries incurred
and reasonably expected to be incurred in connection therewith (as determined in
good faith by the Borrower), (c) the aggregate principal amount of all
Indebtedness assumed, incurred, refinanced and/or issued in connection with such
Other Permitted Acquisition to the extent permitted by Section 9.04, (d) the
aggregate liquidation preference of all Qualified Preferred Stock of the
Borrower issued or to be issued as consideration in connection with such
proposed Other Permitted Acquisition (including, without limitation, Qualified
Preferred Stock of the Borrower which may be required to be issued as earn-out
consideration upon the achievement of certain future performance goals of the
respective Acquired Entity or Business (as determined in good faith by the
Borrower)) and (e) the Fair Market Value of all other consideration paid (or to
be paid) in connection with such Other Permitted Acquisition.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Loans maintained as (i) Base Rate Loans, 1.25%, and (ii) Eurodollar Loans,
2.25%.

“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Borrower or a Wholly-Owned Subsidiary of the Borrower
of any asset (including, without limitation, any capital stock or other
securities of, or Equity Interests in, another Person), but excluding sales of
assets pursuant to Section 9.02(b), (c), (g), (h), (i), (j), (l) and (n).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit I.

“Attributable Indebtedness” in respect of a sale-leaseback transaction shall
mean, as at the time of determination, the present value (discounted at the
interest rate borne at such time by Loans maintained as Eurodollar Loans,
compounded annually) of the total obligations of the lessee for rental/lease
payments during the remaining term of the lease included in such sale-leaseback
transaction (including any period for which such lease has been extended);
provided, however, that if such sale-leaseback transaction results in a
Capitalized Lease Obligation, the amount of Indebtedness represented thereby
shall be determined in accordance with the definition of Capitalized Lease
Obligations.

“Authorized Officer” shall mean, with respect to (a) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been

 

-2-



--------------------------------------------------------------------------------

authorized by the board of directors of the Borrower to deliver such notices
pursuant to this Agreement and that has or have appropriate signature cards on
file with the Administrative Agent, (b) delivering financial information and
officer’s certificates pursuant to this Agreement, the chief financial officer,
the treasurer or the principal accounting officer (including the Vice President
of Finance) of the Borrower, and (c) any other matter in connection with this
Agreement or any other Credit Document, any officer (or a person or persons so
designated by any two officers) of the Borrower.

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

“Base Rate” shall mean, at any time, the higher of (a) the Prime Lending Rate at
such time and (b) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time.

“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Borrower at the time of the incurrence thereof or conversion thereto.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Common Stock” shall have the meaning provided in Section 7.13(a).

“Borrowing” shall mean the borrowing of one Type of Loan from all the Lenders on
a given date (or resulting from a conversion or conversions on such date) having
in the case of Eurodollar Loans the same Interest Period; provided that Base
Rate Loans incurred pursuant to Section 2.10(b) shall be considered part of the
related Borrowing of Eurodollar Loans.

“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (a) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the interbank eurodollar market.

“CA Disclosure Letter” shall mean that certain Disclosure Letter, dated as of
the date hereof, delivered by the Borrower, in form and substance satisfactory
to the Administrative Agent, as same may be updated to the extent permitted with
the terms hereof.

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Material Asset Sale or any other event expressly required to be calculated on a
Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, such Material
Asset Sale or other event for which financial statements have been delivered to
the Lenders pursuant to this Agreement.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Lease Obligations incurred by such
Person.

 

-3-



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Cash Equivalents” shall mean, as to any Person, (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (b) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within six months from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) Dollar-denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than six months from the date of acquisition
by such Person, (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a) above
entered into with any bank meeting the qualifications specified in clause
(c) above, (e) commercial paper issued by any Person incorporated in the United
States rated at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s and in each case maturing not more than six
months after the date of acquisition by such Person, (f) tax-exempt securities
including commercial paper, variable rate demand notes, and other similar
short-term municipal notes and bonds, provided that such short-term tax-exempt
securities shall have the highest credit rating of VMIG1, MIG1 or P-1 by Moody’s
and SP-1 or A-1 rating by S&P’s and (g) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (f) above.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change in Law” shall have the meaning provided in Section 10.06.

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more on a fully diluted basis of the
economic or voting interests in the Borrower’s capital stock, (ii) the Board of
Directors of the Borrower shall cease to consist of a majority of Continuing
Directors or (iii) a “change of control” or similar event shall occur as
provided in any Qualified Preferred Stock (or the documentation governing the
same).

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Collateral
under and as defined in the Guaranty and Collateral Agreement and all Mortgaged
Properties.

 

-4-



--------------------------------------------------------------------------------

“Collateral Agent” shall mean Morgan Stanley & Co. Incorporated, in its capacity
as Collateral Agent for the Lenders hereunder and under the other Credit
Documents, and shall include any successor to the Collateral Agent appointed
pursuant to Section 11.09.

“Collective Bargaining Agreements” shall have the meaning provided in
Section 5.05(e).

“Commitment” shall mean any of the commitments of any Lender, i.e., either an
Initial Term Loan Commitment or an Incremental Term Loan Commitment.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Subsidiaries at such time.

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (a) any extraordinary gains or losses,
(b) any non-cash income, (c) any gains or losses from sales of assets other than
inventory sold in the ordinary course of business and (d) interest income)
adjusted by (x) adding thereto (in each case to the extent deducted in
determining Consolidated Net Income for such period), without duplication, the
amount of (i) total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount and banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees) of the Borrower
and its Subsidiaries determined on a consolidated basis for such period,
(ii) provision for taxes based on income and foreign withholding taxes for the
Borrower and its Subsidiaries determined on a consolidated basis for such
period, (iii) all depreciation and amortization expense of the Borrower and its
Subsidiaries determined on a consolidated basis for such period, (iv) non-cash
stock compensation expenses for such period, (v) in the case of any period
including the fiscal quarters of the Borrower ended or ending March 31, 2007 and
June 30, 2007, the amount of all fees and expenses incurred in connection with
the Transaction during either such fiscal quarter and (vi) the amount of all
fees and expenses incurred in connection with any Permitted Acquisition during
such period. For the avoidance of doubt, it is understood and agreed that, to
the extent any amounts are excluded from Consolidated Net Income by virtue of
the proviso to the definition thereof contained herein, any add backs to
Consolidated Net Income in determining Consolidated EBITDA as provided above
shall be limited (or denied) in a fashion consistent with the proviso to the
definition of Consolidated Net Income contained herein. Notwithstanding anything
to the contrary contained above, for purposes of determining Consolidated EBITDA
for any Test Period which ends prior to the first anniversary of the Initial
Borrowing Date, Consolidated EBITDA for all portions of such period occurring
prior to the Initial Borrowing Date shall be calculated in accordance with the
definition of Test Period contained herein.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (a) all Indebtedness of the Borrower and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP (b) all Indebtedness of
the Borrower and its Subsidiaries of the type described in clauses (b), (g) and
(h) of the definition of Indebtedness and (c) all Contingent Obligations of the
Borrower and its Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in preceding clauses (a) and (b).

 

-5-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, (a) the total
consolidated interest expense of the Borrower and its Subsidiaries (including,
without limitation, all commissions, discounts and other commitment and banking
fees and charges (e.g., fees with respect to letters of credit, Interest Rate
Protection Agreements and Other Hedging Agreements) for such period, adjusted to
exclude (to the extent same would otherwise be included in the calculation above
in this clause (a)) the amortization of any deferred financing costs for such
period, plus (b) without duplication, (i) that portion of Capitalized Lease
Obligations of the Borrower and its Subsidiaries on a consolidated basis
representing the interest factor for such period and (ii) the “deemed interest
expense” (i.e., the interest expense which would have been applicable if the
respective obligations were structured as on-balance sheet financing
arrangements) with respect to all Indebtedness of the Borrower and its
Subsidiaries of the type described in clause (h) of the definition of
Indebtedness contained herein (to the extent same does not arise from a
financing arrangement constituting an operating lease) for such period.
Notwithstanding anything to the contrary contained above, for purposes of
determining the Interest Expense Coverage Ratio, to the extent Consolidated
Interest Expense is to be determined for any Test Period which ends prior to the
first anniversary of the Initial Borrowing Date, Consolidated Interest Expense
for all portions of such period occurring prior to the Initial Borrowing Date
shall be calculated in accordance with the definition of Test Period contained
herein.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP, provided
that the following items shall be excluded in computing Consolidated Net Income
(without duplication): (i) the net income (or loss) of any Person in which a
Person or Persons other than the Borrower and its Wholly-Owned Subsidiaries has
an Equity Interest or Equity Interests to the extent of such Equity Interests
held by Persons other than the Borrower and its Wholly-Owned Subsidiaries in
such Person, (ii) except for determinations expressly required to be made on a
Pro Forma Basis, the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or all or substantially all of the property or
assets of such Person are acquired by a Subsidiary and (iii) the net income of
any Subsidiary to the extent that the declaration or payment of cash dividends
or similar cash distributions by such Subsidiary of such net income is not at
the time permitted by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

-6-



--------------------------------------------------------------------------------

“Continuing Directors” shall mean the directors of the Borrower on the Initial
Borrowing Date and each other director if such director’s nomination for
election to the board of directors of the Borrower is recommended by a majority
of the then Continuing Directors.

“Credit Documents” shall mean this Agreement, the Guaranty and Collateral
Agreement and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Note, each Joinder Agreement, each Mortgage and each other
Security Document and, for the purposes of Sections 10.01, 10.03 and 12.01, the
Fee Letter.

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

“De Minimis Subsidiary” shall mean any Subsidiary of the Borrower so long as
(and only so long as) the aggregate Fair Market Value of the assets of such
Person does not exceed $100,000.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Permitted Acquisition” shall mean the acquisition by the Borrower of
either (x) the assets constituting the teleradiology and management services
business, division or product line of, or (y) 100% of the Equity Interests of,
in each case, a company previously identified to the Administrative Agent in
writing, who, in the case of clause (y), shall as a result of the acquisition of
such Equity Interests become a Wholly-Owned Subsidiary of the Borrower (or shall
be merged with and into the Borrower or a Wholly-Owned Subsidiary Guarantor,
with, in the case of the Borrower, the Borrower being the surviving or
continuing Person and, in the case of a Wholly-Owned Subsidiary Guarantor, a
Wholly-Owned Subsidiary Guarantor being the surviving or continuing Person);
provided that (in each case) (A) the consideration paid or to be paid by the
Borrower consists solely of cash (including proceeds of Incremental Term Loans)
and the assumption/acquisition of any Indebtedness which is permitted to remain
outstanding pursuant to Section 9.04(b) (as same may be modified by the delivery
of an updated Schedule 7.21 of the CA Disclosure Letter in accordance with
clause (G) of this definition), (B) no Default or Event of Default shall have
occurred and be continuing at the time of the consummation of the Designated
Permitted Acquisition or immediately after giving effect thereto,
(C) calculations are made by the Borrower with respect to the financial
covenants contained in Sections 9.08 and 9.09, inclusive, for the respective
Calculation Period on a Pro Forma Basis as if the Designated Permitted
Acquisition had occurred on the first day of such Calculation Period, and such
calculations shall show that such financial covenants would have been complied
with if the Designated Permitted Acquisition had occurred on the first day of
such Calculation Period, (D) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of the Designated Permitted Acquisition (both
before and after giving effect thereto), unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date, (E) all applicable
requirements of Section 9.14 are satisfied, (F) the terms of the Designated
Permitted Acquisition Documents shall be reasonably satisfactory in form and
substance to the Administrative Agent and (G) the Borrower shall have delivered
to the Administrative Agent updates of Schedules 7.10, 7.12, 7.14, 7.21, 7.22,
9.01 and 9.05 of the Disclosure Letter satisfactory to the Administrative Agent
and reflecting changes resulting from the Designated Permitted Acquisition (and
upon the delivery of such updates, such schedules shall be deemed modified as so
updated).

 

-7-



--------------------------------------------------------------------------------

“Designated Permitted Acquisition Documents” shall mean the purchase or similar
agreement and all other agreements and documents relating to the Designated
Permitted Acquisition, as the same may be amended, modified and/or supplemented
from time to time in accordance with the terms hereof and thereof, all of which
agreements and documents shall be reasonably satisfactory in form and substance
to the Administrative Agent.

“Designated Target Companies” shall mean The Radlinx Group Ltd. and Radlinx
Group Management LLC.

“Designated Uses” shall mean, with respect to the use of proceeds from any
incurrence of Incremental Term Loans, that the same are used to (i) finance the
Designated Permitted Acquisition, (ii) finance the redemption, repurchase or
acquisition by the Borrower of Borrower Common Stock in accordance with
Section 9.03(f), provided that such redemption, repurchase or acquisition occurs
after the Syndication Date or (iii) to the extent the redemption or acquisition
of Borrower Common Stock permitted pursuant to Section 9.03 occurs prior to the
Syndication Date, for general corporate purposes up to the amount of such
Dividend.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.

“Documents” shall mean, collectively, (a) the Credit Documents, (b) the
Refinancing Documents, (c) the Initial Borrowing Date Acquisition Documents and
(d) the Designated Permitted Acquisition Documents.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District or Columbia.

“Effective Date” shall have the meaning provided in Section 12.10.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrower, any natural Person and
their Subsidiaries and Affiliates.

“Employee Benefit Plans” shall have the meaning provided in Section 5.05(a).

 

-8-



--------------------------------------------------------------------------------

“Employment Agreements” shall have the meaning provided in Section 5.05(d).

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, policy and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower and/or any of their Subsidiaries would be
deemed to be a “single employer” (a) within the meaning of Section 414(b), (c),
(m) or (o) of the Code or (b) as a result of the Borrower and/or any Subsidiary
of the Borrower being or having been a general partner of such person.

“Eurodollar Loan” shall mean each Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto bearing interest at a rate
determined by reference to the Eurodollar Rate.

“Eurodollar Rate” shall mean for any Interest Determination Date with respect to
an Interest Period for a Eurodollar Loan, the rate per annum obtained by
dividing (i)(a) the per annum rate for deposits in Dollars for a period
corresponding to the duration of the relevant Interest Period which appears on
Telerate Page 3750 at approximately 11:00 A.M. (London time) on such Interest
Determination Date or (b) if such rate does not appear on Telerate Page 3750 on
such Interest Determination Date, the rate per annum at which deposits in
Dollars are offered by Administrative Agent to first-class banks in the London
interbank market, in the approximate amount of Administrative Agent’s

 

-9-



--------------------------------------------------------------------------------

relevant Eurodollar Loan and having a maturity approximately equal to such
Interest Period, at approximately 11:00 A.M. (London time) on such Interest
Determination Date by (ii) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D). The Eurodollar Rate
shall be rounded to the next higher multiple of 1/100 of 1% if the rate is not
such a multiple. The reference to Telerate Page 3750 in this definition shall be
construed to be a reference to the relevant page or any other page that may
replace such page on the Telerate service or any other service that may be
nominated by the British Bankers’ Association as the information vendor for the
purpose of displaying British Bankers’ Association Interest Settlement Rates for
deposits in Dollars.

“Event of Default” shall have the meaning provided in Section 10.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by the
Borrower and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
asset sale proceeds, insurance proceeds or Indebtedness), (ii) the aggregate
amount of permanent principal payments of Indebtedness for borrowed money of the
Borrower and its Subsidiaries and the permanent repayment of the principal
component of Capitalized Lease Obligations of the Borrower and its Subsidiaries
during such period (other than (1) repayments made pursuant to the Refinancing,
(2) repayments made with the proceeds of asset sales, sales or issuances of
Equity Interests, insurance or Indebtedness and (3) payments of Loans and/or
other Obligations, provided that repayments of Loans shall be deducted in
determining Excess Cash Flow to the extent such repayments were (x) required as
a result of a Scheduled Repayment pursuant to Section 4.02(a) or (y) made as a
voluntary prepayment pursuant to Section 4.01 with internally generated funds),
(iii) the increase, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, (iv) the aggregate consideration paid
in cash by the Borrower or any of its Subsidiaries during such period in respect
of the Designated Permitted Acquisition (other than to the extent that the same
was financed with equity proceeds, Equity Interests, asset sale proceeds,
insurance proceeds or Indebtedness) and (v) the Aggregate Consideration paid in
cash by the Borrower or any of its Subsidiaries in respect of all Other
Permitted Acquisitions during such period (other than Permitted Acquisitions to
the extent financed with equity proceeds, Equity Interests, asset sale proceeds,
insurance proceeds or Indebtedness).

“Excess Cash Payment Date” shall mean the date occurring 90 days after the last
day of each fiscal year of the Borrower (commencing with the fiscal year of the
Borrower ending December 31, 2007).

“Excess Cash Payment Period” shall mean (i) with respect to the repayment
required on the first Excess Cash Payment Date, the period from the Initial
Borrowing Date to the last day of the Borrower’s fiscal year ending December 31,
2007 (taken as one accounting period), and (ii) with respect to the repayment
required on each successive Excess Cash Payment Date, the immediately preceding
fiscal year of the Borrower.

“Exchange Act” shall mean the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder.

“Existing Indebtedness” shall have the meaning provided in Section 5.07.

 

-10-



--------------------------------------------------------------------------------

“Existing Indebtedness Agreements” shall have the meaning provided in
Section 5.05(h).

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of the Borrower, or the Subsidiary of the Borrower selling
such asset.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean the Fee Letter, dated the date hereof, between the
Borrower and Morgan Stanley Senior Funding, Inc.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

“FEMA” shall mean the Federal Emergency Management Agency.

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than any Permitted Liens applicable to
such Collateral which as a matter of law (and giving effect to any actions taken
pursuant to the last paragraph of Section 9.01) have priority over the
respective Liens on such Collateral created pursuant to the relevant Security
Document.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
that is not a Domestic Subsidiary of such Person.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Section 9, including defined terms as used therein, and for
all purposes of determining the Total Leverage Ratio, are subject (to the extent
provided therein) to Section 12.07(a).

“Government Programs” means (i) the Medicare and Medicaid Programs, (ii) the
United States Department of Defense Civilian Health Program for Uniformed
Services, and (iii) other similar foreign or domestic Federal, state or local
reimbursement or governmental health care programs.

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

-11-



--------------------------------------------------------------------------------

“Guaranty and Collateral Agreement” shall have the meaning set forth in
Section 5.10.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority.

“Incremental Term Loan” shall have the meaning provided in Section 2.01(b).

“Incremental Term Loan Borrowing Date” shall mean, each date on which
Incremental Term Loans are incurred pursuant to Section 2.01(b) and as otherwise
permitted by Section 2.14.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.14,
in such amount as agreed to by such Lender in the respective Incremental Term
Loan Commitment Agreement and as set forth opposite such Lender’s name in
Schedule 1.01(a) (as modified in accordance with Section 2.14) directly below
the column entitled “Incremental Term Loan Commitment”, as the same may be
terminated pursuant to Section 3.03 or 10.

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit K (appropriately completed)
executed in accordance with Section 2.14.

“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of Incremental Term Loan Commitments on each Incremental Term Loan
Borrowing Date, the satisfaction of each of the following conditions on such
date: (i) no Default or Event of Default then exists or would result therefrom
(for purposes of such determination, assuming the relevant Incremental Term
Loans in an aggregate principal amount equal to the full amount of Incremental
Term Loan Commitments then provided had been incurred, and, to the extent such
Incremental Term Loans are used to finance the Designated Permitted Acquisition,
the Designated Permitted Acquisition had been consummated, on such date) and all
of the representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date); (ii) calculations are made by the Borrower demonstrating
compliance with the financial covenants contained in Sections 9.08 and 9.09, in
each case for the Calculation Period most recently ended prior to the respective
Incremental Term Loan Borrowing Date, on a Pro Forma Basis, as if the
Incremental Term Loans to be made pursuant to the Incremental Term Loan
Commitments (assuming the full utilization thereof) had been incurred, and, to
the extent such Incremental Term Loans are used to finance the Designated
Permitted Acquisition, the Designated Permitted Acquisition had been
consummated, on the first day of such Calculation Period; (iii) the delivery by
the Borrower to the Administrative Agent on or prior to such date of an
officer’s certificate executed by an Authorized Officer of the Borrower and
certifying as to compliance with preceding clauses (i) and (ii) and containing
the calculations (in reasonable detail) required by preceding clause (ii);
(iv) the delivery by the Borrower to the Administrative Agent on or prior to
such date of an

 

-12-



--------------------------------------------------------------------------------

acknowledgement in form and substance reasonably satisfactory to the
Administrative Agent and executed by each Subsidiary Guarantor, acknowledging
that such Incremental Term Loan Commitments and all Incremental Term Loans to be
incurred pursuant thereto shall constitute (and be included in the definition
of) “Obligations” under the Guaranty and Collateral Agreement; (v) the delivery
by the Borrower to the Administrative Agent of an opinion or opinions, in form
and substance reasonably satisfactory to the Administrative Agent, from counsel
to the Credit Parties reasonably satisfactory to the Administrative Agent and
dated such date, covering such of the matters set forth in the opinions of
counsel delivered to the Administrative Agent on the Initial Borrowing Date
pursuant to Section 5.03 as may be reasonably requested by the Administrative
Agent, and such other matters incident to the transactions contemplated thereby
as the Administrative Agent may reasonably request; (vi) (x), to the extent that
the respective Incremental Term Loans are being used to finance the Designated
Permitted Acquisition, the delivery by the Borrower to the Administrative Agent
on or prior to such date of true and correct copies of the Designated Permitted
Acquisition Documents which shall be reasonably satisfactory to the
Administrative Agent and (y) the delivery by the Borrower and the other Credit
Parties to the Administrative Agent on or prior to such date of such other
officers’ certificates, board of director resolutions and evidence of good
standing as the Administrative Agent shall reasonably request; (vii) to the
extent the respective Incremental Term Loans are to be used to finance the
Designated Permitted Acquisition, the Designated Permitted Acquisition shall
have been (or concurrently with the incurrence of such Incremental Term Loans
shall be) consummated in all material respects in accordance with the Designated
Permitted Acquisition Documents and this Agreement; and (viii) the completion by
the Borrower and the other Credit Parties by such date of such other actions as
the Administrative Agent may reasonably request in connection with such
Incremental Term Loan Commitments.

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.14(b).

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (b) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (c) all indebtedness of the types described in clause (a),
(b), (d), (e), (f), (g), (h) or (i) of this definition secured by any Lien on
any property owned by such Person, whether or not such indebtedness has been
assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the Fair Market Value of the property to
which such Lien relates), (d) all Capitalized Lease Obligations of such Person,
(e) all obligations of such Person to pay a specified purchase price for goods
or services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (f) all Contingent Obligations of such Person, (g) all obligations
under any Interest Rate Protection Agreement, any Other Hedging Agreement or
under any similar type of agreement, (h) all Off-Balance Sheet Liabilities of
such Person and (i) all Attributable Indebtedness of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, Indebtedness shall not include trade
payables, accrued expenses and deferred tax and other credits incurred by any
Person in accordance with customary practices and in the ordinary course of
business of such Person.

“Indebtedness to be Refinanced” shall mean that existing Indebtedness of the
Borrower, the Target Companies, and their respective Subsidiaries as more
particularly described on Schedule 1.01(b) to the CA Disclosure Schedule.

 

-13-



--------------------------------------------------------------------------------

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the incurrence of the Loans occurs.

“Initial Borrowing Date Acquisition” means the acquisition of the Target
Companies pursuant to the Initial Borrowing Date Acquisition Agreement.

“Initial Borrowing Date Acquisition Agreement” shall mean the Stock and
Partnership Purchase Agreement, dated as of the date hereof, by and among the
Borrower, The Radlinx Group, Ltd., Radlinx Group Management Company LLC,
Healthlinx, Inc., DW Healthcare Partners, L.P., Gregory A. Lowenstein, Mark J.
Bakken, M. Wayne Somers, Mark Pantengurg, Calvin B. Hall and Gregory A.
Lowenstein, as Parties Representatives, as the same may be amended, modified
and/or supplemented from time to time in accordance with the terms hereof and
thereof.

“Initial Borrowing Date Acquisition Documents” shall mean the Initial Borrowing
Date Acquisition Agreement and all other agreements and documents relating to
the Initial Borrowing Date Acquisition, as the same may be amended, modified
and/or supplemented from time to time in accordance with the terms hereof and
thereof.

“Initial Term Loan” shall have the meaning provided in Section 2.01(a).

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Initial Term Loan Commitment,” as same may be terminated pursuant to
Section 3.03 or 10, as applicable.

“Intercompany Loans” shall have the meaning provided in Section 9.05(h).

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit J (or such
other form as shall be reasonably satisfactory to the Administrative Agent),
with blanks completed in conformity herewith.

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Investments” shall have the meaning provided in Section 9.05.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit I to the Guaranty and Collateral Agreement (appropriately completed).

“Lead Arranger” shall mean Morgan Stanley Senior Funding, Inc., in its capacity
as Sole Lead Arranger and Sole Book Runner, and any successor thereto.

 

-14-



--------------------------------------------------------------------------------

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
2.14 or 12.04(b).

“Lender Default” shall mean (a) the wrongful refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing or (b) a Lender having notified in writing the Borrower and/or the
Administrative Agent that such Lender does not intend to comply with its
obligations under Section 2.01 or Section 2.04.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

“Limitation” means a revocation, suspension, termination, impairment, probation,
limitation, nonrenewal, forfeiture, declaration of ineligibility, loss of status
as a participating provider in any Third Party Payor Arrangement, and the loss
of any other rights.

“Loan” shall mean each Initial Term Loan and each Incremental Term Loan.

“Management Agreements” shall have the meaning provided in Section 5.05(c).

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of the Borrower or the Borrower and its Subsidiaries
taken as a whole or (b) a material adverse effect (i) on the rights or remedies
of the Lenders, the Administrative Agent or the Collateral Agent hereunder or
under any other Credit Document, (ii) on the ability of the Credit Parties taken
as a whole to perform their obligations to the Lenders, the Administrative Agent
or the Collateral Agent hereunder or under any other Credit Document or (iii) on
a material portion of the Collateral.

“Material Asset Sale” shall mean any Asset Sale or series of related Assets
Sales (i.e., separate assets being sold, transferred or otherwise disposed of as
part of an identifiable group of assets and within a reasonably limited time
period) where the aggregate consideration therefor is equal to, or in excess of,
$100,000.

“Maturity Date” shall mean April 5, 2014.

“Medicare and Medicaid Programs” means the programs established under Title
XVIII and XIX of the Social Security Act and any successor programs performing
similar functions.

“Minimum Borrowing Amount” shall mean $5,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security instrument.

 

-15-



--------------------------------------------------------------------------------

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 1992).

“Mortgaged Property” shall mean any Real Property owned or leased by the
Borrower or any of its Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage pursuant to the terms of this Agreement or any
Security Document.

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is an
obligation to contribute of) the Borrower, any of its Subsidiaries and/or an
ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which the Borrower, any of its Subsidiaries and/or
an ERISA Affiliate contributed to or had an obligation to contribute to such
plan.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean, for any event requiring a mandatory repayment
pursuant to Section 4.02(b) or (c), the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such event, net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) received from any such event.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds received by the respective Person in connection with such Recovery
Event (net of (a) reasonable costs and taxes incurred in connection with such
Recovery Event and (b) required payments of any Indebtedness (other than
Indebtedness secured pursuant to the Security Documents which is secured by the
respective assets the subject of such Recovery Event).

“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(a) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (b) payments of unassumed liabilities relating to the assets sold or
otherwise disposed of at the time of, or within 30 days after, the date of such
sale or other disposition, (c) the amount of such gross cash proceeds required
to be used to permanently repay any Indebtedness (other than Indebtedness
secured pursuant to the Security Documents), which is secured by the respective
assets which were sold or otherwise disposed of, and (d) the estimated net
marginal increase in income, franchise or similar taxes which will be payable by
the Borrower’s consolidated group or any Subsidiary of the Borrower with respect
to the fiscal year of the Borrower in which the sale or other disposition occurs
as a result of such sale or other disposition (or, without duplication, which
will be payable by the Borrower’s consolidated group or any Subsidiary of the
Borrower in the fiscal year of the Borrower in which cash proceeds in respect of
such sale or other disposition are received by way of deferred payment pursuant
to a promissory note, receivable or otherwise); provided, however, that such
gross proceeds shall not include any portion of such gross cash proceeds which
the Borrower determines in good faith should be reserved for post-closing
adjustments (to the extent the Borrower delivers to the Lenders a certificate
signed by an Authorized Officer as to such determination), it being understood
and agreed that on the day that all such post-closing adjustments have been
determined (which shall not be later than six months following the date of the
respective asset sale), the amount (if any) by which the reserved amount in
respect of such sale or disposition exceeds the actual post-closing adjustments
payable by the Borrower or any of its Subsidiaries shall constitute Net Sale
Proceeds on such date received by the Borrower and/or any of its Subsidiaries
from such sale or other disposition.

 

-16-



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean and include each Lender, other than a
Defaulting Lender.

“Non-Guarantor Subsidiary” shall mean each Subsidiary of the Borrower that is
not a Subsidiary Guarantor.

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall have the meaning provided in Section 2.05(a).

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at One Pierrepont Plaza, 7th Floor, 300 Cadman
Plaza West, Brooklyn, New York 11201, Attention: Erma Dell’Aquila or Edward
Henley, Telephone No.: 718-754-7286 / 7285, and Telecopier No.: 718-754-7249 /
7250, and (ii) for operational notices, the office of the Administrative Agent
located at One Pierrepont Plaza, 7th Floor, 300 Cadman Plaza West, Brooklyn, New
York 11201, Attention: Sandy Tung, Telephone No.: 718-754-2245, and Telecopier
No.: 212-507-6680, or (in either case) such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document, including, without limitation, all amounts in respect of
any principal, interest (including any interest accruing subsequent to the
filing of a petition in bankruptcy, reorganization or similar proceeding at the
rate provided for in this Agreement, whether or not such interest is an allowed
claim under any such proceeding or under applicable state, federal or foreign
law), penalties, fees, expenses, indemnifications, reimbursements, damages and
other liabilities, and guarantees of the foregoing amounts.

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person, (c) any obligation under a Synthetic Lease or (d) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Other Permitted Acquisition” shall mean the acquisition (other than the
Designated Permitted Acquisition) by a Qualified Credit Party of an Acquired
Entity or Business; provided that (in each case) (a) the consideration paid or
to be paid by the Qualified Credit Party consists solely of cash, Borrower
Common Stock, Qualified Preferred Stock of the Borrower, the issuance or
incurrence of Indebtedness otherwise permitted by Section 9.04 and the
assumption/acquisition of any Indebtedness

 

-17-



--------------------------------------------------------------------------------

(calculated at face value) which is permitted to remain outstanding in
accordance with the requirements of Section 9.04, (b) in the case of the
acquisition of 100% of the Equity Interests of any Acquired Entity or Business
(including by way of merger), such Acquired Entity or Business shall own no
Equity Interests of any other Person (either directly or indirectly) unless
either (i) such Acquired Entity or Business owns 100% of the Equity Interests of
such other Person or (ii) if such Acquired Entity or Business owns Equity
Interests in any other Person which is a Non Wholly-Owned Subsidiary of such
Acquired Entity or Business, (A) such Acquired Entity or Business shall not have
been created or established in contemplation of, or for purposes of, the
respective Other Permitted Acquisition, (B) any such Non-Wholly Owned Subsidiary
of the Acquired Entity or Business shall have been a Non-Wholly-Owned Subsidiary
of such Acquired Entity or Business prior to the date of the respective Other
Permitted Acquisition and shall not have been created or established in
contemplation thereof and (C) such Acquired Entity or Business and/or its
Wholly-Owned Subsidiaries own at least 90% of the total value of all the assets
owned by such Acquired Entity or Business and its Subsidiaries (for purposes of
such determination, excluding the value of the Equity Interests of
Non-Wholly-Owned Subsidiaries held by such Acquired Entity or Business and its
Wholly-Owned Subsidiaries), (c) all of the business, division or product line
acquired pursuant to the respective Other Permitted Acquisition, or the business
of the Person acquired pursuant to the respective Permitted Acquisition and its
Subsidiaries taken as a whole, is in the United States, (d) the Acquired Entity
or Business acquired pursuant to the respective Permitted Acquisition is in a
business permitted by Section 9.13 and (e) all requirements of Sections 8.18,
9.02 and 9.14 applicable to Permitted Acquisitions are satisfied.

“Other Permitted Acquisition Consideration Basket” shall have the meaning
provided in Section 8.18(a).

“Patriot Act” shall have the meaning provided in Section 12.18.

“Payment Office” shall mean the office of the Administrative Agent located at
One Pierrepont Plaza, 7th Floor, 300 Cadman Plaza West, Brooklyn, New York 11201
or such other office as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall mean each of the Designated Permitted Acquisition
and each Other Permitted Acquisition.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

“Permitted Liens” shall have the meaning provided in Section 9.01.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, other
than a Multiemployer Plan, which is maintained or contributed to by (or to which
there is an obligation to contribute of) the Borrower, any of its Subsidiaries
or an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate maintained, contributed to or had an obligation to contribute to
such plan.

 

-18-



--------------------------------------------------------------------------------

“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock.

“Prime Lending Rate” shall mean the rate from time to time published in the
“Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” (or, if more than one rate is published as the Prime Lending Rate, then
the highest of such rates). The Prime Lending Rate will change as of the date of
publication in The Wall Street Journal of a Prime Lending Rate that is different
from that published on the preceding Business Day. In the event that The Wall
Street Journal shall, for any reason, fail or cease to publish the Prime Lending
Rate, Administrative Agent shall choose a reasonably comparable index or source
to use as the basis for the Prime Lending Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (a) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance the Designated Permitted
Acquisition or an Other Permitted Acquisition) after the first day of the
relevant Calculation Period or Test Period, as the case may be, as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, (b) the
permanent repayment of any Indebtedness (other than revolving Indebtedness,
except to the extent accompanied by a corresponding voluntary permanent
commitment reduction) after the first day of the relevant Test Period or
Calculation Period, as the case may be, as if such Indebtedness had been retired
or repaid on the first day of such Test Period or Calculation Period, as the
case may be, and (c) any Permitted Acquisition or any Material Asset Sale then
being consummated as well as any other Permitted Acquisition or any other
Material Asset Sale if consummated after the first day of the relevant Test
Period or Calculation Period, as the case may be, and on or prior to the date of
such calculation, with the following rules to apply in connection therewith:

(i) all Indebtedness (A) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance the Designated Permitted Acquisition or any Other Permitted Acquisition)
incurred or issued after the first day of the relevant Test Period or
Calculation Period (whether incurred to finance the Designated Permitted
Acquisition, to finance any Other Permitted Acquisition, to refinance
Indebtedness or otherwise) shall be deemed to have been incurred or issued (and
the proceeds thereof applied) on the first day of such Test Period or
Calculation Period, as the case may be, and remain outstanding through the date
of determination and (B) (other than revolving Indebtedness, except to the
extent accompanied by a corresponding voluntary permanent commitment reduction)
permanently retired or redeemed after the first day of the relevant Test Period
or Calculation Period shall be deemed to have been retired or redeemed on the
first day of such Test Period or Calculation Period, as the case may be, and
remain retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (A) the rate applicable thereto,
in the case of fixed rate indebtedness, or (B) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

 

-19-



--------------------------------------------------------------------------------

(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition or any Material
Asset Sale if effected during the respective Calculation Period or Test Period
(or, except for the purposes of determining quarterly compliance with
Section 9.09 pursuant to the terms thereof, thereafter and on or prior to the
date of the respective calculation) as if same had occurred on the first day of
the respective Calculation Period or Test Period, as the case may be, and taking
into account factually supportable and identifiable cost savings and expenses
which would otherwise be accounted for as an adjustment pursuant to Article 11
of Regulation S-X under the Securities Act, as if such cost savings or expenses
were realized on the first day of the respective period.

“Projections” shall mean the projections that were prepared by or on behalf of
the Borrower in connection with this Agreement and delivered to the
Administrative Agent and the Lenders prior to the Initial Borrowing Date.

“Qualified Credit Party” shall mean the Borrower and each Wholly-Owned
Subsidiary Guarantor.

“Qualified Preferred Stock” shall mean (i) any Preferred Equity of the Borrower
so long as the terms of any such Preferred Equity (a) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provision
prior to October 5, 2014, (b) do not require the cash payment of dividends or
distributions that would otherwise be prohibited by the terms of this Agreement
or any other agreement or contract of the Borrower or any of its Subsidiaries,
(c) do not contain any covenants (other than periodic reporting requirements),
(d) do not grant the holders thereof any voting rights except for (i) voting
rights required to be granted to such holders under applicable law and
(ii) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of the Borrower,
or liquidations involving the Borrower, and (e) are otherwise reasonably
satisfactory to the Administrative Agent.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after Initial Borrowing Date.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(a) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Subsidiaries or (b) under any policy of insurance maintained by any of them.

“Refinancing” shall mean the refinancing transactions described in Section 5.07.

“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
documents and agreements entered into in connection with the Refinancing.

“Register” shall have the meaning provided in Section 12.15.

 

-20-



--------------------------------------------------------------------------------

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Reimbursement Approvals” means, with respect to all Government Programs, any
and all certifications, provider numbers, provider agreements, participation
agreements, accreditations and any other similar agreements with or approvals by
any Governmental Authority or other Person.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Relevant Reinvestment Period” shall mean, with respect to any Asset Sale or
Recovery Event, the earlier of the dates referred to in clauses (a) and
(b) below occurring after the receipt of Net Sale Proceeds or Net Insurance
Proceeds by the Borrower or any of its Subsidiaries, as the case may be, from
such Asset Sale or Recovery Event: (a) 180 days following the receipt of such
Net Sale Proceeds or Net Insurance Proceeds, as the case may be, and (b) the
date upon which the Borrower or the relevant Subsidiary determines not to
reinvest the Net Sale Proceeds or Net Insurance Proceeds, as the case may be,
from the respective Asset Sale or Recovery Event, as the case may be.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Loans and Incremental Term Loan Commitments at such time
represents at least a majority of the sum of all outstanding Loans and
Incremental Term Loan Commitments of Non-Defaulting Lenders.

“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Returns” shall have the meaning provided in Section 7.09.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Scheduled Repayment” shall have the meaning provided in Section 4.02(a).

 

-21-



--------------------------------------------------------------------------------

“Scheduled Repayment Date” shall have the meaning provided in Section 4.02(a).

“SEC” shall have the meaning provided in Section 8.01(h).

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Document” shall mean and include each of the Guaranty and Collateral
Agreement, each Mortgage, after the execution and delivery thereof, each
Additional Security Document and any other related document, agreement or grant
pursuant to which the Borrower or any of its Subsidiaries grants, perfects or
continues a security interest in favor of the Collateral Agent for the benefit
of the Secured Creditors.

“Shareholders’ Agreements” shall have the meaning provided in Section 5.05(b).

“Subsidiary” shall mean, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person or (b) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower
whether existing on the Initial Borrowing Date or established, created or
acquired after the Initial Borrowing Date, that has executed and delivered the
Guaranty and Collateral Agreement or has otherwise become a party thereto by
means of the execution and delivery of a Joinder Agreement by such Domestic
Subsidiary unless and until such time as the respective Domestic Subsidiary is
released from all of its obligations under the Guaranty and Collateral Agreement
in accordance with the terms and provisions thereof. It is understood and agreed
that no such Subsidiary that is a De Minimis Subsidiary shall be required to
execute and deliver the Collateral and Guaranty Agreement, provided that after
the first date on which any such Subsidiary fails to satisfy the requirements
set forth in the definition of De Minimis Subsidiary appearing in this
Section 1.01, such Subsidiary shall be required to (i) promptly execute and
deliver to the Administrative Agent a Joinder Agreement and thereby become a
party to the Guaranty and Collateral Agreement and (ii) take the other actions
required to be taken by newly created or acquired Wholly-Owned Domestic
Subsidiaries pursuant to Section 9.14.

“Subsidiaries Guaranty” shall mean the guaranty provided by the Subsidiary
Guarantors pursuant to Article II of the Guaranty and Collateral Agreement.

“Syndication Date” shall mean that date upon which the Administrative Agent
determines in its sole discretion that the primary syndication (and the
resultant addition of Persons as Lenders hereunder) has been completed.

 

-22-



--------------------------------------------------------------------------------

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Target Companies” shall mean The Radlinx Group Ltd., Radlinx Group Management
Company LLC, and Healthlinx, Inc.

“Tax Benefit” shall have the meaning provided in Section 4.04(d).

“Tax Sharing Agreements” shall have the meaning provided in Section 5.05(f).

“Taxes” shall have the meaning provided in Section 4.04(a).

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period; provided
that in the case of any Test Period which includes any fiscal quarter ended on
or prior to December 31, 2007, the rules set forth in the two succeeding
sentences shall apply; provided further, that in the case of determinations of
the Total Leverage Ratio pursuant to this Agreement, such further adjustments
(if any) as described in the proviso to the definition of “Total Leverage Ratio”
contained herein shall be made to the extent applicable. If the respective Test
Period (i) includes the fiscal quarter of the Borrower ended September 30, 2006,
Consolidated EBITDA for such fiscal quarter shall be deemed to be $11,600,000,
(ii) includes the fiscal quarter of the Borrower ended December 31, 2006,
Consolidated EBITDA for such fiscal quarter shall be deemed to be $8,700,000,
and (iii) includes the fiscal quarter of the Borrower ended March 31, 2007,
Consolidated EBITDA for such fiscal quarter shall be deemed to be $8,400,000.
For purposes of calculating the Interest Expense Coverage Ratio for any Test
Period ending on or prior to December 31, 2007, Consolidated Interest Expense
for such Test Period shall be deemed to be (i) in the case of the Test Period
ending June 30, 2007, Consolidated Interest Expense for the fiscal quarter
ending June 30, 2007 multiplied by 4, (ii) in the case of the Test Period ending
September 30, 2007, Consolidated Interest Expense for the two fiscal quarters
ending September 30, 2007 multiplied by 2 and (iii) in the case of the Test
Period ending December 31, 2007, Consolidated Interest Expense for the period of
three fiscal quarters ending December 31, 2007 multiplied by 4/3.

“Third Party Payor” means any Government Program and any quasipublic agency,
Blue Cross, Blue Shield and any managed care plans and organizations, including
health maintenance organizations and preferred provider organizations and
private commercial insurance companies and any similar third party arrangements,
plans or programs for payment or reimbursement in connection with health care
services, products or supplies.

“Third Party Payor Arrangement” means any arrangement, plan or program for
payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(a) Consolidated Indebtedness on such date to (b) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with clause (iii) of the definition of “Pro Forma Basis” contained
herein.

 

-23-



--------------------------------------------------------------------------------

“Transaction” shall mean, collectively, (a) the consummation of the Initial
Borrowing Date and the other transactions contemplated by the Initial Borrowing
Date Acquisition Documents, (b) the consummation of the Refinancing, (c) the
execution, delivery and performance by each Credit Party of the Credit Documents
to which it is a party, the incurrence of Loans on the Initial Borrowing Date
and the use of proceeds thereof, and (d) the payment of all fees and expenses in
connection with the foregoing.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Current Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
such Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (a) and (b), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

“Wholly-Owned Subsidiary Guarantor” shall mean, any Wholly-Owned Subsidiary of
the Borrower which is a Subsidiary Guarantor.

SECTION 2. Amount and Terms of Credit.

2.01. The Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make a term loan or term loans
(each, an “Initial Term Loan” and, collectively, the “the Initial Term Loans”)
to the Borrower, which Initial Term Loans (i) shall be incurred pursuant to a
single drawing on the Initial Borrowing Date, (ii) shall be denominated in
Dollars, (iii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that (A) except as otherwise specifically provided
in Section 2.10(b), all Loans comprising the same Borrowing shall at all times
be of the same Type, and (B) unless the Administrative Agent has otherwise
agreed or has determined that the Syndication Date has occurred (at which time
this clause (B) shall no longer be applicable), all Initial Term Loans shall be
incurred and maintained as Base Rate Loans, and (iv) shall be made by each such
Lender in that aggregate principal amount which does not exceed the Initial Term
Loan Commitment of such Lender on the Initial Borrowing Date. Once repaid,
Initial Term Loans incurred hereunder may not be reborrowed.

 

-24-



--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment severally agrees to make a term loan or
term loans (each, an “Incremental Term Loan” and, collectively, the “Incremental
Term Loans”) to the Borrower, which Incremental Term Loans (i) shall be added to
then outstanding borrowings of Initial Term Loans as provided in
Section 2.14(c), (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that, (A) except as otherwise specifically provided in Section 2.10(b),
all Incremental Term Loans made as part of the same Borrowing shall at all times
consist of Incremental Term Loans of the same Type and (B) unless the
Administrative Agent has otherwise agreed or has determined that the Syndication
Date has occurred (at which time, this clause (B) shall no longer be
applicable), all Incremental Term Loans shall be incurred and maintained as Base
Rate Loans, (iv) shall not exceed for any such Incremental Term Loan Lender at
any time of any incurrence thereof, the Incremental Term Loan Commitment of such
Incremental Term Loan Lender on the respective Incremental Term Loan Borrowing
Date and (v) shall not exceed $97,000,000 in aggregate principal amount for all
Incremental Term Loans made by all Incremental Term Loan Lenders pursuant to
this Agreement and the various Incremental Term Loan Commitment Agreements. Once
repaid, Incremental Term Loans incurred hereunder may not be reborrowed.

2.02. Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans shall not be less than the Minimum Borrowing Amount. More
than one Borrowing may occur on the same date, but at no time shall there be
outstanding more than four Borrowings of Eurodollar Loans (or such greater
number of Borrowings of Eurodollar Loans as may be agreed to from time to time
by the Administrative Agent).

2.03. Notice of Borrowing. (a) When the Borrower desires to incur Loans
hereunder, the Borrower shall give the Administrative Agent at the Notice Office
(i) at least three Business Days’ prior notice thereof in the case of Eurodollar
Loans and (ii) at least one Business Day’s prior notice thereof in the case of
Base Rate Loans; provided that (in each case) any such notice shall be deemed to
have been given on a certain day only if given before 11:00 A.M. (New York City
time) on such day. Each such notice (a “Notice of Borrowing”), except as
otherwise expressly provided in Section 2.10, shall be irrevocable and shall be
in writing, or by telephone promptly confirmed in writing, in the form of
Exhibit A-1, appropriately completed to specify: (A) the aggregate principal
amount of the Loans to be incurred pursuant to such Borrowing, (B) the date of
such Borrowing (which shall be a Business Day), (C) whether the Loans being
incurred pursuant to such Borrowing shall constitute Initial Term Loans or
Incremental Term Loans and (D) whether the Loans being incurred pursuant to such
Borrowing are to be initially maintained as Base Rate Loans or, to the extent
permitted hereunder, Eurodollar Loans and, if Eurodollar Loans, the initial
Interest Period to be applicable thereto. The Administrative Agent shall
promptly give each Lender which is required to make the Loans specified in the
respective Notice of Borrowing notice of such proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing or prepayment, as the case may be, believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower, prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice of the Borrowing or prepayment of Loans, as
the case may be, absent manifest error.

 

-25-



--------------------------------------------------------------------------------

2.04. Disbursement of Funds. No later than 1:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing, each Lender will make available its
pro rata portion (determined in accordance with Section 2.07) of the Borrowing
requested to be made on such date. All such amounts will be made available in
Dollars and in immediately available funds at the Payment Office, and the
Administrative Agent will make available to the Borrower at the Payment Office
the aggregate of the amounts so made available by the Lenders. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
such Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of the Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on the Initial Borrowing Date and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover on demand from
such Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Loans for each day thereafter and (ii) if recovered from the Borrower, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 2.08. Nothing in this Section 2.04 shall be deemed to relieve any
Lender from its obligation to make Loans hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any failure by
such Lender to make Loans hereunder.

2.05. Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 12.15 and shall, if requested by
such Lender, also be evidenced by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B, with blanks
appropriately completed in conformity herewith (each, a “Note” and,
collectively, the “Notes”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing
its Loans to the Borrower shall affect, or in any manner impair, the obligations
of the Borrower to pay the Loans (and all related Obligations) incurred by the
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to any Credit Document. Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the Borrower shall promptly execute and deliver to the respective Lender
the requested Note in the appropriate amount or amounts to evidence such Loans.

 

-26-



--------------------------------------------------------------------------------

2.06. Conversions. The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans made pursuant to one or more
Borrowings of one or more Types of Loans into a Borrowing of another Type of
Loan; provided that, (a) except as otherwise provided in Section 2.10(b),
Eurodollar Loans may be converted into Base Rate Loans only on the last day of
an Interest Period applicable to the Loans being converted and no such partial
conversion of Eurodollar Loans shall reduce the outstanding principal amount of
such Eurodollar Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount applicable thereto, (b) unless the Required Lenders
otherwise agree, Base Rate Loans may only be converted into Eurodollar Loans if
no Default or Event of Default is in existence on the date of the conversion,
(c) Base Rate Loans may not be converted into Eurodollar Loans until the
Syndication Date has occurred (at which time this clause (c) shall no longer be
applicable) unless the Administrative Agent has otherwise agreed, and (d) no
conversion pursuant to this Section 2.06 shall result in a greater number of
Borrowings of Eurodollar Loans than is permitted under Section 2.02. Each such
conversion shall be effected by the Borrower by giving the Administrative Agent
at the Notice Office prior to 11:00 A.M. (New York City time) at least (i) in
the case of conversions of Base Rate Loans into Eurodollar Loans, three Business
Days’ prior notice and (ii) in the case of conversions of Eurodollar Loans into
Base Rate Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were incurred and, if to be converted
into Eurodollar Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall give each Lender prompt notice of any such
proposed conversion affecting any of its Loans.

2.07. Pro Rata Borrowings. All Borrowings of Initial Term Loans and Incremental
Term Loans under this Agreement shall be incurred from the Lenders pro rata on
the basis of their Initial Term Loan Commitments or Incremental Term Loan
Commitments, as the case may be. It is understood that no Lender shall be
responsible for any default by any other Lender of its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to make
its Loans hereunder.

2.08. Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate, each as in effect
from time to time.

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
relevant Applicable Margin as in effect from time to time during such Interest
Period plus the Eurodollar Rate for such Interest Period.

(c)(i) Overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the greater of (x) the rate which is 2% in excess of the rate then
borne by such Loans and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans from time to time and (ii) all other overdue
amounts payable hereunder and under any other Credit Document shall bear
interest at a rate per annum equal to the rate which is 2% in excess of the rate
applicable to Base Rate Loans from time to time. Interest that accrues under
this Section 2.08(c) shall be payable on demand.

 

-27-



--------------------------------------------------------------------------------

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (A) quarterly in arrears on each Quarterly Payment Date,
(B) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans, and (C) at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand, and (ii) in respect of each Eurodollar Loan,
(A) on the last day of each Interest Period applicable thereto and, in the case
of an Interest Period in excess of three months, on each date occurring at three
month intervals after the first day of such Interest Period, and (B) on the date
of any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

2.09. Interest Periods. At the time the Borrower gives the Notice of Borrowing
or any Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Loan (in the case of the initial Interest Period
applicable thereto) or prior to 11:00 A.M. (New York City time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
Eurodollar Loan (in the case of any subsequent Interest Period), the Borrower
shall have the right to elect the interest period (each, an “Interest Period”)
applicable to such Eurodollar Loan, which Interest Period shall, at the option
of the Borrower (but otherwise subject to the provisions of clause (B) of the
provisos in Section 2.01(a)(iii) and 2.01(b)(iii)), be a one, two, three or six
month period; provided that (in each case):

(a) all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;

(b) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Eurodollar Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(c) if any Interest Period for a Eurodollar Loan begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(d) if any Interest Period for a Eurodollar Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(e) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and

(f) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Maturity Date.

If by 11:00 A.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.

 

-28-



--------------------------------------------------------------------------------

2.10. Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar Loan
because of (A) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (1) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
(x) Taxes with respect to which additional amounts are paid pursuant to
Section 4.04 or would be payable but for the failure to provide the forms
required to be provided in Section 4.04(b) or (y) changes in the rate of tax on,
or determined by reference to, the net income or net profits of such Lender
pursuant to the laws of the jurisdiction in which it is organized or in which
its principal office or applicable lending office is located or any subdivision
thereof or therein) or (2) a change in official reserve requirements, but, in
all events, excluding reserves required under Regulation D to the extent
included in the computation of the Eurodollar Rate and/or (B) other
circumstances arising since the Effective Date affecting such Lender, the
interbank eurodollar market or the position of such Lender in such market; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (A) unlawful by any law or governmental rule, regulation or order,
(B) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (C) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or any Notice
of Conversion/Continuation given by the Borrower with respect to Eurodollar
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

 

-29-



--------------------------------------------------------------------------------

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in Section 2.10(a)(iii),
the Borrower shall, either (i) if the affected Eurodollar Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected
Eurodollar Loan is then outstanding, upon at least three Business Days’ written
notice to the Administrative Agent, require the affected Lender to convert such
Eurodollar Loan into a Base Rate Loan; provided that, if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 2.10(b).

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitment hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable;
provided that such Lender’s determination of compensation owing under this
Section 2.10(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.

2.11. Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans but excluding loss of anticipated
profits) which such Lender may sustain: (a) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or in a Notice of Conversion/Continuation
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (b) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 4.01, Section 4.02 or as a result of an
acceleration of the Loans pursuant to Section 10) or conversion of any of its
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (c) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (d) as a consequence of (i) any other default by the Borrower to
repay Eurodollar Loans when required by the terms of this Agreement or any Note
held by such Lender or (ii) any election made pursuant to Section 2.10(b).

2.12. Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or Section 4.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall

 

-30-



--------------------------------------------------------------------------------

policy considerations of such Lender) to designate another lending office for
any Loans affected by such event; provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 2.12
shall affect or postpone any of the obligations of the Borrower or the right of
any Lender provided in Sections 2.10 and 4.04.

2.13. Replacement of Lenders. (a) If any Lender becomes a Defaulting Lender,
(b) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 4.04 with respect to
any Lender which results in such Lender charging to the Borrower increased costs
in excess of those being generally charged by the other Lenders or (c) in the
case of a refusal by a Lender to consent to a proposed change, waiver, discharge
or termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 12.12(b), the
Borrower shall have the right, in accordance with Section 12.04(b), if no
Default or Event of Default then exists or would exist after giving effect to
such replacement, to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”)
and each of which shall be reasonably acceptable to the Administrative Agent;
provided that:

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 12.04(b) (and with all fees payable pursuant to
said Section 12.04(b) to be paid by the Borrower) pursuant to which the
Replacement Lender shall acquire all of the outstanding Loans of the Replaced
Lender and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Loans of the respective Replaced
Lender and (B) an amount equal to all accrued, but theretofore unpaid, Fees
owing to the Replaced Lender pursuant to Section 3.01; and

(ii) all obligations of the Borrower then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 12.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 12.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 4.04, 11.06,
12.01 and 12.06), which shall survive as to such Replaced Lender.

2.14. Incremental Term Loan Commitments. (a) The Borrower shall have the right,
with the consent of the Administrative Agent, and in coordination with the
Administrative Agent as to all of the matters set forth below in this
Section 2.14, but without requiring the consent of any of the Lenders, to
request at any time after the Initial Borrowing Date, that one or more Lenders
(and/or one or more other Persons which are Eligible Transferees and which will
become Lenders) provide Incremental Term Loan Commitments to the Borrower and,
subject to the terms and conditions contained in this

 

-31-



--------------------------------------------------------------------------------

Agreement and in the respective Incremental Term Loan Commitment Agreement, make
Incremental Term Loans pursuant thereto; it being understood and agreed,
however, that (i) no Lender shall be obligated to provide an Incremental Term
Loan Commitment as a result of any such request by the Borrower, and until such
time, if any, as such Lender has agreed in its sole discretion to provide an
Incremental Term Loan Commitment and executed and delivered to the
Administrative Agent and the Borrower an Incremental Term Loan Commitment
Agreement as provided in clause (b) of this Section 2.14, such Lender shall not
be obligated to fund any Incremental Term Loans, (ii) any Lender (including any
Eligible Transferee who will become a Lender) may so provide an Incremental Term
Loan Commitment without the consent of any other Lender, (iii) Incremental Term
Loan Commitments shall be denominated in Dollars, (iv) the provision of
Incremental Term Loan Commitments pursuant to this Section 2.14 on a given date
pursuant to a particular Incremental Term Loan Commitment Agreement shall be in
a minimum aggregate amount (for all Lenders and other Eligible Transferees who
will become Lenders pursuant thereto) of $25,000,000, (v) the aggregate amount
of all Incremental Term Loan Commitments provided pursuant to this Section 2.14
shall not exceed $97,000,000 and the proceeds of all Incremental Term Loans to
be made pursuant to such Incremental Term Loan Commitments may only be used for
Designated Uses, (vi) the up front fees and, if applicable, any unutilized
commitment fees and/or other fees, payable to each Incremental Term Loan Lender
in respect of each Incremental Term Loan Commitment shall be separately agreed
to by the Borrower, the Administrative Agent and each such Incremental Term Loan
Lender, (vii) all Incremental Term Loans (and all interest, fees and other
amounts payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the Security Documents, and
receive the benefit of the Subsidiaries Guaranty, on a pari passu basis with all
other Obligations secured by the Security Documents and receiving the benefit of
the Subsidiaries Guaranty, and (viii) each Lender (including any Eligible
Transferee who will become a Lender) agreeing to provide an Incremental Term
Loan Commitment pursuant to an Incremental Term Loan Commitment Agreement shall,
subject to the satisfaction of the relevant conditions set forth in this
Agreement, make Incremental Term Loans as provided in Section 2.01(b) and such
Incremental Term Loans shall thereafter be deemed to be Loans for all purposes
of this Agreement and the other applicable Credit Documents.

(b) At the time of the provision of Incremental Term Loan Commitments pursuant
to this Section 2.14, the Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental Term
Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent and the Borrower an Incremental Term Loan
Commitment Agreement, with the effectiveness of the Incremental Term Loan
Commitment provided therein (and the making of the Incremental Term Loans
thereunder) to occur on the date set forth in such Incremental Term Loan
Commitment Agreement, which date in any event shall be no earlier than the date
on which (w) all fees required to be paid in connection therewith at the time of
such effectiveness shall have been paid (including, without limitation, any
agreed upon up-front or arrangement fees owing to the Administrative Agent (or
any affiliate thereof)), (x) all Incremental Term Loan Commitment Requirements
are satisfied, (y) all other conditions set forth in this Section 2.14 shall
have been satisfied, and (z) all other conditions precedent that may be set
forth in such Incremental Term Loan Commitment Agreement shall have been
satisfied. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Commitment Agreement, and at such
time, (i) Schedule 1.01(a) shall be deemed modified to reflect the Incremental
Term Loan Commitments of the affected Lenders and (ii) to the extent requested
by any Incremental Term Loan Lender, Notes will be issued, at the Borrower’s
expense, to such Incremental Term Loan Lender to be consistent with the
requirements of Section 2.05 (with appropriate modifications to the extent
needed) to reflect the Incremental Term Loans made by such Incremental Term Loan
Lender.

 

-32-



--------------------------------------------------------------------------------

(c) The Incremental Term Loans made pursuant to each Incremental Term Loan
Commitment Agreement shall constitute part of, and be added to, the tranche
comprising Initial Term Loans and consequently:

(i) such Incremental Term Loans shall have the same Maturity Date and shall have
the same Applicable Margins as Initial Term Loans;

(ii) the new Incremental Term Loans shall have the same Scheduled Repayment
Dates as then remain with respect to the Initial Term Loans (with the amount of
each Scheduled Repayment applicable to such new Incremental Term Loans to be the
same (on a proportionate basis) as is theretofore applicable to the Loans,
thereby increasing the amount of each then remaining Scheduled Repayment
proportionately); and

(iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Initial Term Loans on a pro rata basis (based on the relative sizes
of the various outstanding Borrowings), so that each Lender will participate
proportionately in each then outstanding Borrowing of Loans based on the
aggregate principal amount of Loans held by each Lender relative to the
aggregate principal amount of each Borrowing, and so that the Lenders having
outstanding Loans prior to the incurrence by the Borrower of such Incremental
Term Loans continue to have the same participation (by amount) in each Borrowing
of Loans as they had before the making of such Incremental Term Loan.

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of Eurodollar Loans, it is acknowledged that the effect
thereof may result in such new Incremental Term Loans having short Interest
Periods (i.e., an Interest Period that began during an Interest Period then
applicable to outstanding Eurodollar Loans and which will end on the last day of
such Interest Period). In connection therewith, the Borrower hereby agrees to
compensate the Lenders making such Incremental Term Loans for funding Eurodollar
Loans during an existing Interest Period on such basis as may be agreed by the
Borrower and the respective Lender or Lenders as may be provided in the
respective Incremental Term Loan Commitment Agreement.

SECTION 3. Fees; Reductions of Commitment.

3.01. Fees. (a) The Borrower agrees to pay to the Administrative Agent such fees
as may have been, or are hereafter, agreed to in writing from time to time by
the Borrower or any of its Subsidiaries and the Administrative Agent.

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
the respective Incremental Term Loan Lenders such fees as may be agreed to as
provided in Section 2.14(a).

3.02. Voluntary Termination or Reduction of Commitments. Upon at least three
Business Day’s prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower shall have the right, at any time or from time to
time prior to the Initial Borrowing Date, without premium or penalty to
terminate the Total Commitment in whole, or reduce it in part, pursuant to this
Section 3.02(a), in an integral multiple of $1,000,000 in the case of partial
reductions to the Total Commitment; provided that each such reduction shall
apply proportionately to permanently reduce the Commitment of each Lender.

 

-33-



--------------------------------------------------------------------------------

3.03. Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on April 30, 2007,
unless the Initial Borrowing Date has occurred on or prior to such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total Initial Term Loan Commitment (and the Initial Term Loan
Commitment of each Lender) shall terminate in its entirety on the Initial
Borrowing Date (after giving effect to the incurrence of Initial Term Loans on
such date).

(c) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Incremental Term Loan Commitment of each Lender provided
pursuant to a particular Incremental Term Loan Commitment Agreement shall
terminate in its entirety on the Incremental Term Loan Borrowing Date on which
Incremental Term Loans are incurred pursuant to such Incremental Term Loan
Commitment Agreement (after giving effect to the incurrence of Incremental Term
Loans of on such date).

SECTION 4. Prepayments; Payments; Taxes.

4.01. Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions: (i) the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York City time) at the Notice
Office (A) at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay Base Rate Loans
and (B) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Eurodollar Loans, which
notice (in each case) shall specify the amount of such prepayment and the Types
of Loans to be prepaid and, in the case of Eurodollar Loans, the specific
Borrowing or Borrowings pursuant to which such Eurodollar Loans were made, and
which notice the Administrative Agent shall, promptly transmit to each of the
Lenders; (ii) each partial prepayment of Loans pursuant to this Section 4.01(a)
shall be in an aggregate principal amount of at least $1,000,000 (or such lesser
amount as is acceptable to the Administrative Agent); provided that if any
partial prepayment of Eurodollar Loans made pursuant to any Borrowing shall
reduce the outstanding principal amount of Eurodollar Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of Eurodollar
Loans (and same shall automatically be converted into a Borrowing of Base Rate
Loans) and any election of an Interest Period with respect thereto given by the
Borrower shall have no force or effect; and (iii) each prepayment pursuant to
this Section 4.01(a) in respect of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans; and (iv) each prepayment of Loans pursuant
to this Section 4.01(a) shall reduce the then remaining Scheduled Repayments on
a pro rata basis (based on the then remaining principal amount of each such
Scheduled Repayments after giving effect to all prior reductions thereto).

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 12.12(b), the Borrower may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Loans of such Lender, together with accrued and unpaid interest, Fees and all
other amounts then owing to such Lender (including all amounts, if any, owing
pursuant to Section 2.11) in accordance with, and subject to the requirements of
Section 12.12(b), so long as the consents, if any, required by Section 12.12(b)
in connection with the repayment pursuant to this clause (b) shall have been
obtained. Each prepayment of Loans pursuant to this Section 4.01(b) shall reduce
the then remaining Scheduled Repayments on a pro rata basis (based on the then
remaining principal amount of each such Scheduled Repayment after giving effect
to all prior reductions thereto).

 

-34-



--------------------------------------------------------------------------------

4.02. Mandatory Repayments. (a) In addition to any other mandatory repayments
pursuant to this Section 4.02, on each date set forth below (each, a “Scheduled
Repayment Date”), the Borrower shall be required to repay that principal amount
of Loans, to the extent then outstanding, as is set forth opposite each such
date below (each such repayment, as the same may be reduced as provided in
Section 4.01(a), 4.01(b) or 4.02(g), a “Scheduled Repayment”):

 

Scheduled Repayment Date

   Amount

June 30, 2007

   $ 132,500

September 30, 2007

   $ 132,500

December 31, 2007

   $ 132,500

March 31, 2008

   $ 132,500

June 30, 2008

   $ 132,500

September 30, 2008

   $ 132,500

December 31, 2008

   $ 132,500

March 31, 2009

   $ 132,500

June 30, 2009

   $ 132,500

September 30, 2009

   $ 132,500

December 31, 2009

   $ 132,500

March 31, 2010

   $ 132,500

June 30, 2010

   $ 132,500

September 30, 2010

   $ 132,500

December 31, 2010

   $ 132,500

March 31, 2011

   $ 132,500

June 30, 2011

   $ 132,500

September 30, 2011

   $ 132,500

December 31, 2011

   $ 132,500

March 31, 2012

   $ 132,500

June 30, 2012

   $ 132,500

September 30, 2012

   $ 132,500

December 31, 2012

   $ 132,500

March 31, 2013

   $ 132,500

June 30, 2013

   $ 132,500

September 30, 2013

   $ 132,500

December 31, 2013

   $ 132,500

Maturity Date

   $ 49,422,500

(b) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Initial Borrowing Date upon which the Borrower or
any of its Subsidiaries receives any cash proceeds from any capital contribution
or any sale or issuance of its Equity Interests (other than (i) issuances of
Equity Interests to the Borrower or any Subsidiary of the Borrower to the extent
made by any Subsidiary of the Borrower, (ii) any capital contributions to any
Subsidiary of the Borrower to the extent made by the Borrower or any Subsidiary
of the Borrower, (iii) sales or issuances of the Borrower Common Stock to
employees, officers and/or directors of the Borrower and its Subsidiaries
(including as a result of the exercise of any options with respect thereto) and
(iv) capital contributions to the Borrower to finance Other Permitted
Acquisitions and to pay any fees and expenses incurred in connection therewith),
an amount equal to 50% of the Net Cash Proceeds of such capital contribution or
sale or issuance of Equity Interests shall be applied on such date as a
mandatory

 

-35-



--------------------------------------------------------------------------------

repayment in accordance with the requirements of Sections 4.02(g) and (h);
provided, however, so long as no Default or Event of Default then exists and if
the Total Leverage Ratio at the time of (and immediately before giving effect
to) any such sale, issuance or capital contribution is less than or equal to
2.00:1.00, the foregoing percentage shall be reduced to 0% of such Net Cash
Proceeds.

(c) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Initial Borrowing Date upon which the Borrower or
any of its Subsidiaries receives any cash proceeds from any issuance or
incurrence by the Borrower or any of its Subsidiaries of Indebtedness (other
than Indebtedness permitted to be incurred pursuant to Section 9.04), an amount
equal to 100% of the Net Cash Proceeds of the respective issuance or incurrence
of Indebtedness shall be applied on such date as a mandatory repayment in
accordance with the requirements of Sections 4.02(g) and (h).

(d) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Initial Borrowing Date upon which the Borrower or
any of its Subsidiaries receives any cash proceeds from any Asset Sale (other
than any Asset Sales or series of related Asset Sales where the aggregate Net
Sale Proceeds therefrom do not exceed $100,000 individually and $250,000 in the
aggregate in any fiscal year of the Borrower), an amount equal to 100% of the
Net Sale Proceeds therefrom shall be applied on such date as a mandatory
repayment in accordance with the requirements of Sections 4.02(g) and (h);
provided, however, such Net Sale Proceeds shall not be required to be so applied
on such date so long as no Default or Event of Default then exists and the
Borrower delivers a certificate (which certificate shall set forth the estimates
of the Net Sale Proceeds to be so expended) to the Administrative Agent within
fifteen days of such date stating that such Net Sale Proceeds shall be used to
purchase assets (other than working capital) used or to be used in the
businesses permitted pursuant to Section 9.13 within the Relevant Reinvestment
Period, and provided further, that if all or any portion of such Net Sale
Proceeds not required to be so applied as provided above in this Section 4.02(d)
are not so reinvested within such Relevant Reinvestment Period, such remaining
portion shall be applied on the last day of such Relevant Reinvestment Period as
otherwise provided above in this Section 4.02(d) without regard to the preceding
proviso.

(e) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Initial Borrowing Date upon which the Borrower or
any of its Subsidiaries receives any cash proceeds from any Recovery Event
(other than Recovery Events where the Net Insurance Proceeds therefrom do not
exceed $100,000 individually and $250,000 in the aggregate in any fiscal year of
the Borrower), an amount equal to 100% of the Net Insurance Proceeds from such
Recovery Event shall be applied on such date as a mandatory repayment in
accordance with the requirements of Sections 4.02(g) and (h); provided, however,
so applied on such date so long as no Default or Event of Default then exists
and the Borrower has delivered a certificate to the Administrative Agent within
fifteen days of such date stating that such Net Insurance Proceeds shall be used
to replace or restore any properties or assets in respect of which such Net
Insurance Proceeds were paid within the Relevant Reinvestment Period (which
certificate shall set forth the estimates of the Net Insurance Proceeds to be so
expended), and provided further, that if all or any portion of such Net
Insurance Proceeds not required to be so applied pursuant to the preceding
proviso are not so used within the Relevant Reinvestment Period, such remaining
portion shall be applied on the last day of such Relevant Reinvestment Period as
provided above in this Section 4.02(e) without regard to the immediately
preceding proviso.

(f) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each Excess Cash Payment Date, an amount equal to 50% of the Excess Cash Flow
for the related Excess Cash Payment Period shall be applied as a mandatory
repayment in accordance with the requirements of Sections 4.02(g) and (h);
provided, however, so long as no Default or Event of Default then exists and if
the Total Leverage Ratio as of the last day of the respective Excess Cash
Payment Period is less than or equal to 2.00:1.00, the foregoing percentage
shall be reduced to 0% of such Excess Cash Flow.

 

-36-



--------------------------------------------------------------------------------

(g) Each amount required to be applied pursuant to Sections 4.02(b), (c), (d),
(e) and (f) in accordance with this Section 4.02(g) shall be applied to repay
the outstanding principal amount of Loans. The amount of each principal
repayment of Loans made as required by this Section 4.02(g) shall be applied to
reduce the then remaining Scheduled Repayments on a pro rata basis (based upon
the then remaining principal amounts of such Scheduled Repayments after giving
effect to all prior reductions thereto).

(h) With respect to each repayment of Loans required by this Section 4.02, the
Borrower may designate the Types of Loans which are to be repaid and, in the
case of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which
such Eurodollar Loans were made; provided that: (i) repayments of Eurodollar
Loans pursuant to this Section 4.02 made on a day other than the last day of an
Interest Period applicable thereto shall be subject to Section 2.11; (ii) if any
repayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Eurodollar Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount applicable thereto, such Borrowing shall
be automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among the Lenders holding such Loans. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion.

(i) In addition to any other mandatory repayments pursuant to this Section 4.02,
(i) all then outstanding Loans shall be repaid in full on the Maturity Date and
(ii) unless the Required Lenders otherwise agree in writing, all then
outstanding Loans shall be repaid in full on the date on which a Change of
Control occurs.

(j) Notwithstanding the foregoing provisions of this Section 4.02 (other than
Section 4.02(a), which shall not have the benefits of this clause (j)), if at
any time the mandatory repayment of Loans pursuant to this Section 4.02 would
result, after giving effect to the procedures set forth above in clause (h), in
the Borrower incurring breakage costs under Section 2.11 as a result of
Eurodollar Loans being repaid other than on the last day of an Interest Period
applicable thereto (any such Eurodollar Loans, “Affected Loans”), the Borrower
may elect, by written notice to the Administrative Agent, to have the provisions
of the following sentence be applicable so long as no Default or Event of
Default then exists. At the time any Affected Loans are otherwise required to be
prepaid, the Borrower may elect to deposit 100% (or such lesser percentage
elected by the Borrower as not being repaid) of the principal amounts that
otherwise would have been paid in respect of the Affected Loans with the
Administrative Agent to be held as security for the obligations of the Borrower
hereunder pursuant to a cash collateral agreement to be entered into in form and
substance satisfactory to the Administrative Agent, with such cash collateral to
be released from such cash collateral account (and applied to repay the
principal amount of such Eurodollar Loans) upon each occurrence thereafter of
the last day of an Interest Period applicable to such Eurodollar Loans (or such
earlier date or dates as shall be requested by the Borrower), with the amount to
be so released and applied on the last day of each Interest Period to be the
principal amount of such Eurodollar Loans to which such Interest Period applies
(or, if less, the amount remaining in such cash collateral account); provided,
however, that at any time while an Event of Default has occurred and is
continuing, the Required Lenders may direct the Administrative Agent (in which
case the Administrative Agent shall, and is hereby authorized by the Borrower
to, follow said directions) to apply any or all proceeds then on deposit in such
collateral account to the payment of such Affected Loans. So long as no Event of
Default is then in existence, any amounts remaining in such collateral account
after giving effect to the application thereof as contemplated above shall be
returned to the Borrower.

 

-37-



--------------------------------------------------------------------------------

4.03. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York City time) on the date when due and
shall be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

4.04. Net Payments. (a) All payments made by the Borrower hereunder and under
any Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 4.04(b), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any tax imposed on or
measured by the net income or net profits (or franchise taxes imposed in lieu of
thereof) of a Lender pursuant to the laws of the jurisdiction in which it is
organized or any jurisdiction with which such Lender otherwise has a present or
former connection, provided that the nexus giving rise to taxation is created
solely by the Lender (other than any such connection arising from such Lender
having executed, delivered, performed its obligations or received a payment
under or enforced any Loan Document) and any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which the
Lender is located, provided that the nexus giving rise to taxation is created
solely by the Lender, or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect to
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges (all such non-excluded taxes, levies, imposts, duties, fees, assessments
or other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, the Borrower agrees to pay the full amount of such Taxes, and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement or under any Note, after withholding or deduction for
or on account of any Taxes, will not be less than the amount provided for herein
or in such Note. If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income or net profits of such Lender pursuant to the laws of the jurisdiction in
which such Lender is organized or in which the principal office or applicable
lending office of such Lender is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located and for any withholding of taxes as such Lender shall
determine are payable by, or withheld from, such Lender, in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence. The Borrower will furnish to the Administrative Agent
within 45 days after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by such
Borrower. The Borrower agrees to indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees to
deliver to the Borrower and the Administrative Agent on or prior to the
Effective Date or, in the case of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to Section 2.13 or 12.04(b) (unless
the respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender or, in the case of an Eligible Transferee that becomes a Lender pursuant
to Section 2.14 on the date such Eligible Transferee becomes a Lender, (i)

 

-38-



--------------------------------------------------------------------------------

two accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI or Form W-8BEN (with respect to a complete exemption under an income
tax treaty) (or successor forms) certifying to such Lender’s entitlement as of
such date to a complete exemption from United States withholding tax with
respect to payments to be made under this Agreement and under any Note, or
(ii) if the Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code and cannot deliver either Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty) (or any
successor forms) pursuant to clause (i) above, (x) a certificate substantially
in the form of Exhibit C (any such certificate, a “Section 4.04(b)(ii)
Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (with respect to the portfolio interest
exemption) (or successor form) certifying to such Lender’s entitlement as of
such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note. In addition, each Lender agrees that from time to time after the Effective
Date, when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, such Lender will
deliver to the Borrower and the Administrative Agent two new accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI, Form
W-8BEN (with respect to the benefits of any income tax treaty), or Form W-8BEN
(with respect to the portfolio interest exemption) and a Section 4.04(b)(ii)
Certificate, as the case may be, and such other forms as may be required in
order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any Note, or such Lender shall immediately
notify the Borrower and the Administrative Agent of its inability to deliver any
such form or certificate, in which case such Lender shall not be required to
deliver any such form or certificate pursuant to this Section 4.04(b).
Notwithstanding anything to the contrary contained in Section 4.04(a) but
subject to Section 12.04(b) and the immediately succeeding sentence, (x) the
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
Fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Borrower U.S. Internal Revenue Service forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 4.04(a) to gross-up payments
to be made to a Lender in respect of income or similar taxes imposed by the
United States (I) if such Lender has not provided to the Borrower the Internal
Revenue Service Forms required to be provided to the Borrower pursuant to this
Section 4.04(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04 and except as set forth in Section 12.04(b), the Borrower
agrees to pay any additional amounts and to indemnify each Lender in the manner
set forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes that are effective after the Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of income or
similar taxes.

(c) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees to
deliver to the Borrower and the Administrative Agent, to the extent requested by
either the Borrower or the Administrative Agent, two accurate and complete
original signed copies of Internal Revenue Services Form W-9 (or successor
forms), or other documentation reasonably satisfactory to the Borrower,
certifying to such Lender’s exemption from back-up withholding.

 

-39-



--------------------------------------------------------------------------------

(d) If the Borrower pays any additional amount under this Section 4.04 to a
Lender and such Lender determines in its sole discretion that it has actually
received or realized in connection therewith any refund or any reduction of, or
credit against, its Tax liabilities in or with respect to the taxable year in
which the additional amount is paid (a “Tax Benefit”), such Lender shall pay to
the Borrower an amount that the Lender shall, in its sole discretion, determine
is equal to the net benefit, after tax, that was obtained by the Lender in such
year as a consequence of such Tax Benefit; provided, however, that (i) any
Lender may determine, in its sole discretion consistent with the policies of
such Lender, whether to seek a Tax Benefit; (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction (including through the
expiration of any tax credit carryover or carryback of such Lender that
otherwise would not have expired) of any Tax Benefit with respect to which such
Lender has made a payment to a Credit Party pursuant to this Section 4.04(d)
shall be treated as a Tax for which the Borrower is obligated to indemnify such
Lender pursuant to this Section 4.04 without any exclusions or defenses;
(iii) nothing in this Section 4.04(d) shall require the Lender to disclose any
confidential information to any Credit Party (including, without limitation, its
tax returns); and (iv) no Lender shall be required to pay any amounts pursuant
to this Section 4.04(d) at any time which a Default or Event of Default exists.

SECTION 5. Conditions Precedent to the Initial Borrowing Date. The obligation of
each Lender to make Loans on the Initial Borrowing Date is subject at the time
of the making of such Loans to the satisfaction of the following conditions:

5.01. Effective Date; Notes. On or prior to the Initial Borrowing Date, (a) the
Effective Date shall have occurred as provided in Section 12.10 and (b) there
shall have been delivered to the Administrative Agent for the account of each of
the Lenders that has requested same the appropriate Notes executed by the
Borrower, in the amount, maturity and as otherwise provided herein.

5.02. Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate, dated the Initial Borrowing Date and
signed on behalf of the Borrower by the chairman of the board, the chief
executive officer, the president or any vice president of the Borrower,
certifying on behalf of the Borrower that all of the conditions in Sections 5.06
through 5.09, inclusive, 6.01 have been satisfied on such date.

5.03. Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received (a) from Wilson Sonsini Goodrich & Rosati, special
counsel to the Credit Parties, an opinion addressed to the Administrative Agent,
the Collateral Agent and each of the Lenders and dated the Initial Borrowing
Date covering the matters set forth in Exhibit D and such other matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request, (b) without duplication, from such local counsel, reasonably
acceptable to the Administrative Agent, in each jurisdiction where a Credit
Party is “located” for purposes of Section 9-307 of the UCC and/or organized, in
each case, an opinion in form and substance reasonably satisfactory to the
Administrative Agent addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Initial Borrowing Date covering such
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request and (c) a copy of each legal opinion, if any,
delivered in connection with the Initial Borrowing Date Acquisition accompanied
by a reliance letter in favor of the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Initial Borrowing Date.

5.04. Company Documents; Proceedings; etc. (a) On the Initial Borrowing Date,
the Administrative Agent shall have received a certificate from each Credit
Party, dated the Initial Borrowing Date, signed by an officer of such Credit
Party and attested to by another officer of such Credit Party, in the form of
Exhibit E with appropriate insertions, together with copies of the certificate
or articles of incorporation and by-laws (or other equivalent organizational
documents), as applicable, of such Credit Party and the resolutions of such
Credit Party referred to in such certificate, and each of the foregoing shall be
in form and substance reasonably acceptable to the Administrative Agent.

 

-40-



--------------------------------------------------------------------------------

(b) On the Initial Borrowing Date, all Business and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Documents (other than the Designated Permitted
Acquisition Documents) shall be reasonably satisfactory in form and substance to
the Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of
Business proceedings, governmental approvals, good standing certificates and
bring-down telegrams or facsimiles, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper Business or Governmental
Authorities.

5.05. Employee Benefit Plans; Shareholders’ Agreements; Management Agreements;
Employment Agreements; Collective Bargaining Agreements; Tax Sharing Agreements;
Existing Indebtedness Agreements. On or prior to the Initial Borrowing Date,
there shall have been made available to the Administrative Agent true and
correct copies of the following documents:

(i) all Plans (and for each Plan that is required to file an annual report on
Internal Revenue Service Form 5500-series, a copy of the most recent such report
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information), and for each Plan that is a “single-employer plan”
as defined in Section 4001(a)(15) of ERISA, the most recently prepared actuarial
valuation therefor) and all Multiemployer Plans (provided that the foregoing
shall apply in the case of any Multiemployer Plan, only to the extent that any
document described herein is in the possession of the Borrower, or any of its
Subsidiaries and/or any ERISA Affiliate or is reasonably available thereto from
the sponsor or trustee of any such plan) (collectively, the “Employee Benefit
Plans”);

(ii) all agreements entered into by the Borrower or any of its Subsidiaries
governing the terms and relative rights of its equity interests and any
agreements entered into by its shareholders relating to any such entity with
respect to its equity interests (collectively, the “Shareholders’ Agreements”);

(iii) all material agreements with members of, or with respect to, the
management of the Borrower or any of its Subsidiaries other than employee
agreements not addressing the management of the Borrower and its Subsidiaries
(collectively, the “Management Agreements”);

(iv) all material employment agreements entered into by the Borrower or any of
its Subsidiaries (collectively, the “Employment Agreements”);

(v) all collective bargaining agreements applying or relating to any employee of
the Borrower or any of any of its Subsidiaries (collectively, the “Collective
Bargaining Agreements”);

(vi) all tax sharing, tax allocation and other similar agreements entered into
by the Borrower or any of its Subsidiaries (collectively, the “Tax Sharing
Agreements”); and

(vii) all agreements evidencing or relating to Indebtedness of the Borrower or
any of its Subsidiaries which is to remain outstanding after giving effect to
the Transaction (the “Existing Indebtedness Agreements”);

 

-41-



--------------------------------------------------------------------------------

all of which Employee Benefit Plans, Shareholders’ Agreements, Management
Agreements, Employment Agreements, Collective Bargaining Agreements, Tax Sharing
Agreements and Existing Indebtedness Agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall be in full force
and effect on the Initial Borrowing Date.

5.06. Consummation of the Initial Borrowing Date Acquisition; etc. On the
Initial Borrowing Date, the Initial Borrowing Date Acquisition shall have been
consummated in accordance with the terms and conditions of the applicable
Documents therefor and all applicable law. On the Initial Borrowing Date,
(x) the Administrative Agent shall have received true and correct copies of all
Initial Borrowing Date Acquisition Documents certified as such by an Authorized
Officer of the Borrower, (y) all such Documents and all terms and conditions
thereof shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders and (z) all such Documents shall
be in full force and effect. All conditions precedent to the consummation of the
Initial Borrowing Date Acquisition, as set forth in the relevant Documents
therefor, shall have been satisfied, and not waived unless consented to by the
Administrative Agent and the Required Lenders, to the reasonable satisfaction of
the Administrative Agent and the Required Lenders.

5.07. Consummation of the Refinancing. (a) On or prior to the Initial Borrowing
Date, all Indebtedness to be Refinanced of the Borrower and its respective
Subsidiaries shall have been repaid in full, together with all fees and other
amounts owing thereon, all commitments thereunder shall have been terminated and
all letters of credit issued pursuant thereto shall have been terminated.

(b) On the Initial Borrowing Date, all security interests in respect of, and
Liens securing, the Indebtedness to be Refinanced created pursuant to the
security documentation relating thereto shall have been terminated and released,
and the Administrative Agent shall have received all such releases as may have
been requested by the Administrative Agent, which releases shall be in form and
substance reasonably satisfactory to the Administrative Agent. Without limiting
the foregoing, there shall have been delivered to the Administrative Agent
(i) proper termination statements (Form UCC-3 or the appropriate equivalent in
each relevant jurisdiction) for filing under the UCC or equivalent statute or
regulation of each relevant jurisdiction where a financing statement or
application for registration (Form UCC-1 or the appropriate equivalent in each
relevant jurisdiction) was filed with respect to the Borrower or any of its
respective Subsidiaries in connection with the security interests created with
respect to the Indebtedness to be Refinanced, (ii) terminations or reassignments
of any security interest in, or Lien on, any patents, trademarks, copyrights, or
similar interests of the Borrower or any of its respective Subsidiaries on which
filings have been made and (iii) terminations of all mortgages, leasehold
mortgages, hypothecs and deeds of trust created with respect to property of the
Borrower or any of its respective Subsidiaries, in each case, to secure the
obligations under the Indebtedness to be Refinanced, all of which shall be in
form and substance reasonably satisfactory to the Administrative Agent.

(c) On the Initial Borrowing Date and after giving effect to the consummation of
the Transaction, the Borrower and its Subsidiaries shall have no outstanding
Preferred Equity or Indebtedness, except for (i) Indebtedness pursuant to or in
respect of the Credit Documents and (ii) certain other indebtedness existing on
the Effective Date as listed on Schedule 7.21 of the CA Disclosure Letter (with
the Indebtedness described in this sub-clause (ii) being herein called the
“Existing Indebtedness”). On and as of the Initial Borrowing Date, all of the
Existing Indebtedness shall remain outstanding after giving effect to the
Transaction without any breach, required repayment, required offer to purchase,
default, event of default or termination rights existing thereunder or arising
as a result of the Transaction.

 

-42-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received evidence in form, scope and
substance reasonably satisfactory to it that the matters set forth in this
Section 5.07 have been satisfied on the Initial Borrowing Date.

5.08. Adverse Change, Approvals. (a) Since December 31, 2006, nothing shall have
occurred (and neither the Administrative Agent nor any Lender shall have become
aware of any facts or conditions not previously known) which the Administrative
Agent or the Required Lenders shall determine has had, or could reasonably be
expected to have, (i) a Material Adverse Effect or (ii) a material adverse
effect on the Transaction.

(b) On or prior to the Initial Borrowing Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Transaction, the other transactions contemplated hereby and
the granting of Liens under the Credit Documents shall have been obtained and
remain in effect, and all applicable waiting periods with respect thereto shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transaction or the other transactions contemplated by the
Documents (other than the Designated Permitted Acquisition Documents) or
otherwise referred to herein or therein. On the Initial Borrowing Date, there
shall not exist any judgment, order, injunction or other restraint issued or
filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing materially adverse conditions upon the
Transaction or the other transactions contemplated by the Documents or otherwise
referred to herein or therein.

5.09. Litigation. On the Initial Borrowing Date, there shall be no actions,
suits or proceedings pending or threatened (a) with respect to the Transaction,
this Agreement or any other Document, or (b) which the Administrative Agent or
the Required Lenders shall determine has had, or could reasonably be expected to
have, a Material Adverse Effect.

5.10. Guaranty and Collateral Agreement. On the Initial Borrowing Date, (a) each
Credit Party shall have duly authorized, executed and delivered the Guaranty and
Collateral Agreement in the form of Exhibit F (as amended, modified, restated
and/or supplemented from time to time, the “Guaranty and Collateral Agreement”)
and, in connection therewith, the Credit Parties shall have delivered to the
Collateral Agent:

(i) all of the Collateral consisting of certificated securities and promissory
notes, if any, referred to therein and then owned by such Credit Party,
(x) endorsed in blank in the case of any such promissory notes and (y) together
with executed and undated endorsements for transfer in the case of any such
certificated securities;

(ii) proper financing statements (Form UCC-1 or the equivalent) fully executed
or authorized for filing under the UCC or other appropriate filing offices of
each jurisdiction as may be necessary to perfect the security interests
purported to be created by the Guaranty and Collateral Agreement;

(iii) copies of requests for information or copies (Form UCC-11), or equivalent
reports as of a recent date, listing all effective financing statements that
name the Borrower or any of its Subsidiaries as debtor and that are filed where
each Credit Party is organized and, to the extent requested by the Collateral
Agent, in such other jurisdictions in which Collateral is located on the Initial
Borrowing Date, together with copies of such other financing statements that
name the Borrower or any of its Subsidiaries as debtor (none of which shall
cover any of the Collateral except (x) to the extent evidencing Permitted Liens
or (y) those in respect of which the Collateral Agent shall have received
termination statements (Form UCC-3) or such other termination statements as
shall be required by local law fully executed or authorized for filing); and

 

-43-



--------------------------------------------------------------------------------

(iv) evidence of the completion (or arrangements therefor satisfactory to the
Collateral Agent) of all other recordings and filings of, or with respect to,
and all action necessary in connection with, the Guaranty and Collateral
Agreement as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect and protect the security interests intended to be
created by the Guaranty and Collateral Agreement; and

(v) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Guaranty and Collateral Agreement have been
taken, and the Guaranty and Collateral Agreement shall be in full force and
effect; and

(b) the Guaranty and Collateral Agreement shall be in full force and effect.

5.11. Financial Statements; Pro Forma Balance Sheet; Projections. On or prior to
the Initial Borrowing Date, the Administrative Agent shall have received true
and correct copies of the historical financial statements, the pro forma
financial statements and the Projections referred to in Sections 7.05(a),
(b) and (c), which historical financial statements, pro forma financial
statements and Projections shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.

5.12. Solvency Certificate; Insurance Certificates. On the Initial Borrowing
Date, the Administrative Agent shall have received:

(i) a solvency certificate from the Vice President of Finance of the Borrower in
the form of Exhibit G; and

(ii) certificates of insurance complying with the requirements of Section 8.03
for the business and properties of the Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as loss payee, as applicable,
and stating that such insurance shall not be canceled or materially revised
without at least 30 days’ prior written notice by the insurer to the Collateral
Agent.

5.13. Fees, etc. On the Initial Borrowing Date, the Borrower shall have paid to
the Administrative Agent (and its relevant affiliates), the Collateral Agent and
each Lender all costs, fees and expenses (including, without limitation, legal
fees and expenses) and other compensation contemplated hereby payable to the
Administrative Agent (and/or its relevant affiliates), the Collateral Agent or
such Lender to the extent then due.

5.14. Fee Letter. On the Initial Borrowing Date, the Borrower shall have
executed and delivered the Fee Letter, which shall be in form and substance
satisfactory to the Administrative Agent, and the Fee Letter shall be in full
force and effect.

In determining the satisfaction of the conditions specified in this Section 5,
(a) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date that the respective item or matter does not meet its satisfaction and
(b) in determining whether any Lender is aware of any fact, condition or event
that has occurred and which would reasonably be expected to have a Material
Adverse Effect or a material adverse effect of the type

 

-44-



--------------------------------------------------------------------------------

described in Section 5.08, each Lender which has not notified the Administrative
Agent in writing prior to the occurrence of the Initial Borrowing Date of such
fact, condition or event shall be deemed not to be aware of any such fact,
condition or event on the Initial Borrowing Date. Upon the Administrative
Agent’s good faith determination that the conditions specified in this Section 5
have been met (after giving effect to the preceding sentence), then the Initial
Borrowing Date shall have been deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Initial Borrowing Date shall not release the
Borrower from any liability for failure to satisfy one or more of the applicable
conditions contained in this Section 5).

SECTION 6. Conditions Precedent to the Incurrence of all Loans. The obligation
of each Lender to make Loans (including Loans made on) the Initial Borrowing
Date is also subject, at the time of such Borrowing, to the satisfaction of the
following conditions:

6.01. No Default; Representations and Warranties. At the time of each such
Borrowing and also after giving effect thereto (a) there shall exist no Default
or Event of Default and (b) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Borrowing (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

6.02. Notice of Borrowing. Prior to the making of each Loan, the Administrative
Agent shall have received the Notice of Borrowing meeting the requirements of
Section 2.03(a).

The occurrence of the Initial Borrowing Date and the acceptance of the benefits
of the proceeds of each Loan shall constitute a representation and warranty by
the Borrower to the Administrative Agent and each of the Lenders that all the
conditions specified in Section 5 and in this Section 6 are satisfied as of that
time. All of the Notes, certificates, legal opinions and other documents and
papers referred to in Section 5 and in this Section 6, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders.

SECTION 7. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make Loans, the Borrower makes the
following representations, warranties and agreements, in each case after giving
effect to the Transaction, all of which shall survive the execution and delivery
of this Agreement and the Notes and the making of the Loans, and with each
incurrence of Loans on or after the Initial Borrowing Date being deemed to
constitute a representation and warranty that the matters specified in this
Section 7 are true and correct in all material respects on and as of the Initial
Borrowing Date and on the date of each such other incurrence of Loans (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).

7.01. Company Status. Each of the Borrower and each of its Subsidiaries (a) is a
duly organized and validly existing Business in good standing (or, in the case
of any Foreign Subsidiary of the Borrower, the foreign equivalent of “good
standing” to the extent that such concept exists in such Foreign Subsidiaries’
jurisdiction of organization) under the laws of the jurisdiction of its
organization, (b) has the Business power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (c) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the

 

-45-



--------------------------------------------------------------------------------

conduct of its business requires such qualifications except for failures to be
so qualified or authorized which, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. No certifications
by any Governmental Authority or any Third Party Payor are required for
operation of the business of the Borrower and its Subsidiaries that are not in
place, except for such certifications or agreements, the absence of which could
not reasonably be expected to materially and adversely affect the operation of
the business.

7.02. Power and Authority. Each Credit Party has the Business power and
authority to execute, deliver and perform the terms and provisions of each of
the Documents to which it is party and has taken all necessary Business action
to authorize the execution, delivery and performance by it of each of such
Documents. Each Credit Party has duly executed and delivered each of the
Documents to which it is party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

7.03. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, (a) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority, (b) will conflict with or result in any breach
of any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Security Documents) upon any
of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject (c) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its Subsidiaries or (d) will not result in a Limitation on any
right, qualification, approval, permit, accreditation, authorization,
Reimbursement Approval, license or franchise or authorization granted by any
Governmental Authority, Third Party Payor or other Person applicable to the
business, operations or assets of the Borrower or any of its Subsidiaries or
adversely affect the ability of the Borrower or any of the Subsidiaries to
participate in any Third Party Payor Arrangement except for Limitations,
individually and in the aggregate, that are not material to the business of the
Borrower and its Subsidiaries, taken as a whole. There is no pending or, to the
knowledge of the Borrower, threatened (in writing) Limitation by any
Governmental Authority, Third Party Payor or any other Person of any right,
qualification, approval, permit, authorization, accreditation, Reimbursement
Approval, license or franchise of the Borrower or any of its Subsidiary, except
for such Limitations, individually or in the aggregate, as are not reasonably
likely to result in a Material Adverse Effect.

7.04. Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (a) those
that have otherwise been obtained or made on or prior to the Initial Borrowing
Date and which remain in full force and effect on the Initial Borrowing Date
and, (b) filings which are necessary to perfect the security interests created
or intended to be created under the Security Documents, which filings will be
made within ten days following the Initial Borrowing Date), or exemption by, any
Governmental Authority is required to be obtained or made by, or on behalf of,
any Credit Party to authorize, or is required to be obtained or made by, or on
behalf of, any Credit Party in connection with, (i) the execution, delivery and
performance of any Document or (ii) the legality, validity, binding effect or
enforceability of any such Document.

 

-46-



--------------------------------------------------------------------------------

7.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) The audited consolidated balance sheet of the Borrower at
December 31, 2004, December 31, 2005 and December 31, 2006 and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the Borrower and its Subsidiaries for the fiscal years of the Borrower
ended on such dates, in each case furnished to the Lenders prior to the
Effective Date, present fairly in all material respects the consolidated
financial position of the Borrower and its Subsidiaries at the date of said
financial statements and the results for the respective periods covered thereby.
All such financial statements have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements.

(b) The unaudited combined balance sheet of the Designated Target Companies at
December 31, 2006 and the related combined statements of income and cash flows
and changes in shareholders’ equity of the Designated Target Companies for the
fiscal year ended on such date, in each case furnished to the Lenders prior to
the Effective Date, present fairly in all material respects the combined
financial position of the Designated Target Companies at the date of said
financial statements and the results for the respective periods covered thereby.
All such financial statements have been prepared in accordance with GAAP
consistently applied except for the absence of footnotes and that such financial
statements shall be subject to year-end audit adjustments.

(c)(i) The pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2006 (assuming the Transaction and the financing
therefor had occurred on December 31, 2006) and (ii) the pro forma income
statement of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2006 (assuming the Transaction had occurred on the first day of
such fiscal year), copies of which have been furnished to the Lenders prior to
the Initial Borrowing Date, present good faith estimates of the pro forma
consolidated financial position of the Borrower and its Subsidiaries as of such
date and the consolidated results of operations of the Borrower and its
Subsidiaries for such fiscal year, as the case may be.

(d) On and as of the Initial Borrowing Date, and after giving effect to the
Transaction and to all Indebtedness (including the Loans being incurred or
assumed and Liens created by the Credit Parties in connection therewith, (i) the
sum of the fair value of the assets, at a fair valuation, of the Credit Parties
and their Subsidiaries (taken as a whole) will exceed its or their respective
debts, (ii) the sum of the present fair salable value of the assets of the
Credit Parties and their Subsidiaries (taken as a whole) will exceed its or
their respective debts, (iii) the Credit Parties and their Subsidiaries (taken
as a whole) have not incurred and does or do not intend to incur, and does or do
not believe that it or they will incur, debts beyond its or their respective
ability to pay such debts as such debts mature, and (iv) the Credit Parties and
their Subsidiaries (taken as a whole) will have sufficient capital with which to
conduct their respective businesses. For purposes of this Section 7.05(d),
“debt” means any liability on a claim, and “claim” means (A) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (B) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

(e) Except as fully disclosed in the financial statements delivered pursuant to
Section 7.05(a) and (b) or in Schedule 7.05(e) of the CA Disclosure Letter, and
except for the Indebtedness incurred under this Agreement, there were as of the
Initial Borrowing Date no liabilities or obligations with respect to the
Borrower, any of its Subsidiaries or any Target Company of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either

 

-47-



--------------------------------------------------------------------------------

individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. As of the Initial Borrowing Date, the Borrower knows of
no basis for the assertion against it or any of its Subsidiaries of any
liability or obligation of any nature whatsoever that is not fully disclosed in
the financial statements delivered pursuant to Section 7.05(a) or (b) or
referred to in the immediately preceding sentence which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(f) The Projections delivered to the Administrative Agent and the Lenders prior
to the Initial Borrowing Date have been prepared in good faith and are based on
assumptions believed to be reasonable at the time made, and as of the Initial
Borrowing Date, and there are no statements or conclusions in the Projections
which are based upon or include information known to the Borrower to be
misleading in any material respect or which fail to take into account material
information known to the Borrower regarding the matters reported therein. On the
Initial Borrowing Date, the Borrower believes that the Projections are
reasonable and attainable, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results.

(g) After giving effect to the Transaction, since December 31, 2006, nothing has
occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

7.06. Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened (a) with respect to the Transaction or any
Document or (b) that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

7.07. True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or any Lender (including, without limitation, all information contained in the
Documents) for purposes of or in connection with this Agreement, the other
Documents or any transaction contemplated herein or therein is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of the Borrower in writing to the Administrative Agent or any Lender will be,
true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided, it being understood and agreed that for purposes of
this Section 7.07, such factual information shall not include the Projections or
any pro forma financial information.

7.08. Use of Proceeds; Margin Regulations. (a) All proceeds of the Initial Term
Loans shall be used solely to finance, in part, the Initial Borrowing Date
Acquisition and the Refinancing and to pay the fees and expenses incurred in
connection with the Transaction.

(b) All proceeds of the Incremental Term Loans will be used by the Borrower for
Designated Uses.

 

-48-



--------------------------------------------------------------------------------

(c) No part of the proceeds of any Loan will be used to purchase or carry any
Margin Stock or to extend credit for the purpose of purchasing or carrying any
Margin Stock. Neither the making of any Loan nor the use of the proceeds thereof
will violate or be inconsistent with the provisions of Regulation T, U or X.

7.09. Tax Returns and Payments. Each of the Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all Federal and all material state and local returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by,
or with respect to the income, properties or operations of, the Borrower and/or
any of its Subsidiaries. The Returns accurately reflect in all material respects
all liability for taxes of the Borrower and its Subsidiaries, as applicable, for
the periods covered thereby. Except as set forth on Schedule 7.09 to the CA
Disclosure Letter, each of the Borrower and each of its Subsidiaries has paid
all taxes and assessments payable by it which have become due, other than those
that are being contested in good faith and adequately disclosed and for which
adequate reserves have been established in accordance with GAAP. There is no
material action, suit, proceeding, investigation, audit or claim now pending or
threatened (in writing) by any authority regarding any taxes relating to the
Borrower or any of its Subsidiaries. As of the Initial Borrowing Date, neither
the Borrower nor any of its Subsidiaries has entered into an agreement or waiver
or been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Borrower or
any of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations. Neither the Borrower nor any of its Subsidiaries has incurred, nor
will any of them incur, any material tax liability in connection with the
Transaction or any other transactions contemplated hereby (it being understood
that the representation contained in this sentence does not cover any future tax
liabilities of the Borrower or any of its Subsidiaries arising as a result of
the operation of their businesses in the ordinary course of business) or any tax
liability resulting from indemnification (or yield protection provisions) under
this Agreement).

7.10. Compliance with ERISA. (a) Schedule 7.10 of the CA Disclosure Letter sets
forth each Plan as of the Initial Borrowing Date. Each Plan (and each related
trust, insurance contract or fund) is in substantial compliance with its terms
and with all applicable laws, including without limitation ERISA and the Code;
each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a determination letter from the
Internal Revenue Service to the effect that it meets the requirements of
Sections 401(a) and 501(a) of the Code covering all tax law changes prior to the
Economic Growth and Tax Relief Reconciliation Act of 2001 or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
Internal Revenue Service; no Reportable Event has occurred; no Multiemployer
Plan is insolvent or in reorganization; no Plan has an Unfunded Current
Liability; no Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has an accumulated funding deficiency, within the meaning of such sections
of the Code or ERISA, or has applied for or received a waiver of an accumulated
funding deficiency or an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA; all
contributions required to be made with respect to a Plan and Multiemployer Plan
each have been timely made; neither the Borrower, any of its Subsidiaries nor
any ERISA Affiliate has incurred any material liability (including any indirect,
contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 4062, 4063, 4064 or 4069 of ERISA or
Section 401(a)(29), 4971 or 4975 of the Code, or to or on account of a
Multiemployer Plan pursuant to Section 515, 4201, 4204 or 4212 of ERISA or
expects to incur any such liability under any of the foregoing sections with
respect to any Plan or Multiemployer Plan; no condition exists which presents a
risk to the Borrower, any of its Subsidiaries or any ERISA Affiliate of
incurring a liability to or on account of a Plan or Multiemployer Plan pursuant
to the foregoing provisions of ERISA and the Code; no proceedings have been
instituted to terminate or appoint a trustee to administer any Plan which is
subject to Title IV of ERISA; no action,

 

-49-



--------------------------------------------------------------------------------

suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any Plan (other than
routine claims and appeals for benefits) is pending, expected or to Borrower’s
knowledge, threatened; there has been no violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary or disqualified person with respect
to any Plan for which the Borrower or any of its Subsidiaries may be directly or
indirectly liable; neither the Borrower nor any of its Subsidiaries has filed,
or is considering filing, an application under the Internal Revenue Service
Employee Plans Compliance Resolution System (the “EPCRS”) or the Department of
Labor’s Voluntary Fiduciary Correction Program (the “VFCP”) with respect to any
Plan that has or could reasonably be expected to result in a material liability
the Borrower or any of its Subsidiaries; to the knowledge of the Borrower, no
plan administrator or a “plan official” (as defined under VFCP) of any
Multiemployer Plan has filed, or is considering filing, an application under the
EPCRS or the VFCP with respect to any Multiemployer Plan; using actuarial
assumptions and computation methods consistent with Part 1 of subtitle E of
Title IV of ERISA, the Borrower, its Subsidiaries and its ERISA Affiliates would
not incur any liabilities with respect to any Multiemployer Plans in the event
of a complete withdrawal therefrom; each group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has
covered employees or former employees of the Borrower, any of its Subsidiaries,
or any ERISA Affiliate has at all times been operated in compliance with the
provisions of Part 6 of subtitle B of Title I of ERISA and Section 4980B of the
Code, except to the extent that any non-compliance with any such provisions
could not reasonably be expected to result in a material liability to the
Borrower or any of its Subsidiaries; each group health plan (as defined in 45
Code of Federal Regulations Section 160.103) which covers or has covered
employees or former employees of the Borrower, any of its Subsidiaries or any
ERISA Affiliate has at all times been operated in compliance with the provisions
of the Health Insurance Portability and Accountability Act of 1996 and the
regulations promulgated thereunder, except to the extent that any non-compliance
with any such provisions or regulations could not reasonably be expected to
result in material liability to the Borrower or any of its Subsidiaries; no lien
imposed under the Code or ERISA on the assets of the Borrower, any of its
Subsidiaries or any ERISA Affiliate exists or is likely to arise on account of
any Plan or Multiemployer Plan, and the Borrower and its Subsidiaries may cease
contributions to or terminate any Plan maintained by any of them without
incurring any liability (other than ordinary administrative termination costs
that are immaterial in nature);

(b) Each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities. All contributions required to
be made with respect to a Foreign Pension Plan have been timely made. Neither
the Borrower nor any of its Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension
Plan. The present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan, determined as of the end of the
Borrower’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities.

7.11. Security Documents. (a) The provisions of the Guaranty and Collateral
Agreement are effective to create in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the
Collateral described therein, and the Collateral Agent, for the benefit of the
Secured Creditors, has (or upon filing of UCC financing statements and other
approved filings or taking of possession or control (which shall occur within
10 days following the Initial Borrowing Date) will have) a fully perfected
security interest in all right, title and interest in all of the Collateral
described therein, subject to no other Liens other than Permitted Liens. The
recordation of (i) the Grant of Security Interest in U.S. Patents and (ii) the
Grant of Security Interest in U.S. Trademarks in the respective form attached to
the Guaranty and Collateral Agreement, in each case in the United States Patent
and Trademark Office, together with

 

-50-



--------------------------------------------------------------------------------

filings on Form UCC-1 made pursuant to the Guaranty and Collateral Agreement,
will create, to the extent as may be perfected by such filings and recordation,
a perfected security interest in the United States trademarks and patents
covered by the Guaranty and Collateral Agreement, and the recordation of the
Grant of Security Interest in U.S. Copyrights in the form attached to the
Guaranty and Collateral Agreement with the United States Copyright Office,
together with filings on Form UCC-1 made pursuant to the Guaranty and Collateral
Agreement, will create, to the extent as may be perfected by such filings and
recordation, a perfected security interest in the United States copyrights
covered by the Guaranty and Collateral Agreement.

(b) Upon the execution and delivery thereof, each Mortgage will create, as
security for the obligations purported to be secured thereby, a valid and
enforceable perfected security interest in and mortgage lien on the respective
Mortgaged Property in favor of the Collateral Agent (or such other trustee as
may be required or desired under local law) for the benefit of the Secured
Creditors, superior and prior to the rights of all third Persons (except that
the security interest and mortgage lien created on such Mortgaged Property may
be subject to the Permitted Encumbrances related thereto) and subject to no
other Liens (other than Permitted Encumbrances related thereto.

7.12. Properties. All Real Property owned or leased by the Borrower or any of
its Subsidiaries as of the Initial Borrowing Date, and the nature of the
interest therein, is set forth in Schedule 7.12 of the CA Disclosure Letter.
Each of the Borrower and each of its Subsidiaries has good and marketable title
to all of its material owned real properties (and to all buildings, fixtures and
improvements located thereon), including all of its material owned real property
reflected in the most recent historical balance sheets referred to in
Section 7.05(a) (except as sold or otherwise disposed of since the date of such
balance sheet in the ordinary course of business or as permitted by the terms of
this Agreement), free and clear of all Liens, other than Permitted Liens.

7.13. Capitalization. As of March 15, 2007, the authorized capital stock of the
Borrower consists of (i) 150,000,000 shares of common stock, $0.001 par value
per share (such authorized shares of common stock, together with any
subsequently authorized shares of common stock of the Borrower, the “Borrower
Common Stock”), 29,891,990 of which shares are issued and outstanding and
(ii) 5,000,000 shares of undesignated preferred stock, $0.001 par value per
share, none of which shares are issued and outstanding. All such outstanding
shares have been duly and validly issued, are fully paid and non-assessable and
have been issued free of preemptive rights. As of the Initial Borrowing Date,
except as set forth on Schedule 7.13 of the CA Disclosure Letter, the Borrower
does not have outstanding any capital stock or other securities convertible into
or exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock or any stock appreciation or
similar rights.

7.14. Subsidiaries. On and as of the Initial Borrowing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 7.14 of the CA
Disclosure Letter. Schedule 7.14 of the CA Disclosure Letter sets forth, as of
the Initial Borrowing Date, the percentage ownership (direct and indirect) of
the Borrower in each class of capital stock or other Equity Interests of each of
its Subsidiaries and also identifies the direct owner thereof. All outstanding
shares of Equity Interests of each Subsidiary of the Borrower have been duly and
validly issued, are fully paid and non-assessable and have been issued free of
preemptive rights. No Subsidiary of the Borrower has outstanding any securities
convertible into or exchangeable for its Equity Interests or outstanding any
right to subscribe for or to purchase, or any options or warrants for the
purchase of, or any agreement providing for the issuance (contingent or
otherwise) of or any calls, commitments or claims of any character relating to,
its Equity Interests or any appreciation or similar rights. On the Initial
Borrowing Date, 100% of the Equity Interests of each Credit Party are owned
directly or indirectly by the Borrower.

 

-51-



--------------------------------------------------------------------------------

7.15. Compliance with Statutes, etc. Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

7.16. Investment Company Act. Neither the Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

7.17. Representations and Warranties in Other Documents. All representations and
warranties set forth in the other Documents were true and correct in all
material respects at the time as of which such representations and warranties
were made (or deemed made) and shall be true and correct in all material
respects as of the Initial Borrowing Date and each Incremental Term Loan
Borrowing Date as if such representations or warranties were made on and as of
such date (it being understood and agreed that any such representation or
warranty which by its terms is made as of a specified date shall be true and
correct in all material respects as of such specified date).

7.18. Environmental Matters. (a) Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
pending or, to the knowledge of the Borrower, threatened (in writing)
Environmental Claims against the Borrower or any of its Subsidiaries or any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries
(including any such claim arising out of the ownership, lease or operation by
the Borrower or any of its Subsidiaries of any Real Property formerly owned,
leased or operated by the Borrower or any of its Subsidiaries but no longer
owned, leased or operated by the Borrower or any of its Subsidiaries). There are
no facts, circumstances, conditions or occurrences with respect to the business
or operations of the Borrower or any of its Subsidiaries, or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries (including
any Real Property formerly owned, leased or operated by the Borrower or any of
its Subsidiaries but no longer owned, leased or operated by the Borrower or any
of its Subsidiaries) or, to the knowledge of the Borrower, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries or (ii) to cause any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries to be subject to
any restrictions on the ownership, lease, occupancy or transferability of such
Real Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, any property adjoining or adjacent to any Real
Property, where such generation, use, treatment, storage, transportation or
Release has violated or could be reasonably expected to violate any applicable
Environmental Law or give rise to an Environmental Claim.

(c) Notwithstanding anything to the contrary in this Section 7.18, the
representations and warranties made in this Section 7.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-52-



--------------------------------------------------------------------------------

7.19. Employment and Labor Relations. Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (a) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened (in writing)
against any of them, (b) no strike, labor dispute, slowdown or stoppage pending
against the Borrower or any of its Subsidiaries or, to the knowledge of the
Borrower, threatened (in writing) against the Borrower or any of its
Subsidiaries, (c) no union representation question exists with respect to the
employees of the Borrower or any of its Subsidiaries, (d) no equal employment
opportunity charges or other claims of employment discrimination are pending or,
to the knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries, and (e) no wage and hour department investigation has been made of
the Borrower or any of its Subsidiaries, except (with respect to any matter
specified in clauses (a) – (e) above, either individually or in the aggregate)
such as could not reasonably be expected to have a Material Adverse Effect.

7.20. Intellectual Property, etc. Each of the Borrower and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, permits,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
and has obtained assignments of all leases, licenses and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to own or have
which, as the case may be, could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.

7.21. Indebtedness. Schedule 7.21 of the CA Disclosure Letter sets forth a list
of all Indebtedness (including Contingent Obligations) of the Borrower and its
Subsidiaries as of the Initial Borrowing Date and which is to remain outstanding
after giving effect to the Transaction (excluding the Obligations) in each case
showing the aggregate principal amount thereof and the name of the respective
borrower and any Credit Party or any of its Subsidiaries which directly or
indirectly guarantees such debt.

7.22. Insurance. Schedule 7.22 of the CA Disclosure Letter sets forth a listing
of all insurance maintained by the Borrower and its Subsidiaries as of the
Initial Borrowing Date, with the amounts insured (and any deductibles) set forth
therein.

7.23. Reimbursement from Third Party Payor. The accounts receivable of the
Borrower and its Subsidiaries have been and will continue to be adjusted to
reflect the reimbursement policies required by all applicable Requirements of
Law and other Third Party Payor Arrangements to which the Borrower or such
Subsidiary is subject, and do not exceed in any material respect amounts the
Borrower or such Subsidiary is entitled to receive under any capitation
arrangement, fee schedule, discount formula, cost-based reimbursement or other
adjustment or limitation to usual charges. All billings by the Borrower and each
of its Subsidiaries pursuant to any Third Party Payor Arrangements have been
made in compliance with all applicable Requirements of Law, except where failure
to comply would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect. There has been no intentional or material
over-billing or over-collection by the Borrower or any of its Subsidiaries
pursuant to any Third Party Payor Arrangements, other than as created by routine
adjustments and disallowances made in the ordinary course of business by the
Third Party Payors with respect to such billings.

 

-53-



--------------------------------------------------------------------------------

7.24. Fraud and Abuse. Neither the Borrower nor any Subsidiary, nor any of their
respective partners, members, stockholders, officers or directors, acting on
behalf of the Borrower or any of its Subsidiaries, have engaged on behalf of the
Borrower or any of its Subsidiaries in any activities that are prohibited under
42 U.S.C. § 1320a-7, 42 U.S.C. § 1320a-7a, 42 U.S.C. § 1320a-7b, 42 U.S.C. §
1395nn, 31 U.S.C. § 3729 et seq., or the regulations promulgated thereunder, or
related Requirements of Law, or under any similar state law or regulation, or
that are prohibited by binding rules of professional conduct, including
(a) knowingly and willfully making or causing to be made a false statement or
misrepresentation of a material fact in any application for any benefit or
payment, (b) knowingly and willfully making or causing to be made any false
statement or misrepresentation of a material fact for use in determining rights
to any benefit or payment, (c) failing to disclose knowledge by a claimant of
the occurrence of any event affecting the initial or continued right to any
benefit or payment on its own behalf or on behalf of another, with intent to
secure such benefit or payment fraudulently, (d) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind, or
offering to pay or receive such remuneration (i) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made, in whole or in part, pursuant to
any Third Party Payor Arrangement to which the foregoing rules and regulations
apply or (ii) in return for purchasing, leasing or ordering or arranging for or
recommending purchasing, leasing or ordering any good, facility, service or item
for which payment may be made, in whole or in part, pursuant to any Third Party
Payor Arrangement to which the foregoing rules and regulations apply, and
(e) making any prohibited referral for designated health services, or presenting
or causing to be presented a claim or bill to any individual, Third Party Payor
or other entity for designated health services furnished pursuant to a
prohibited referral. Neither the Borrower nor any of its Subsidiaries shall be
considered to be in breach of this Section 7.24 so long as (a) it shall have
taken such actions (including implementation of appropriate internal controls)
as may be reasonably necessary to prevent such prohibited actions and (b) such
prohibited actions as have occurred, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.

SECTION 8. Affirmative Covenants. The Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment has terminated
and the Loans and Notes (in each case together with interest thereon), Fees and
all other Obligations (other than indemnities described in Section 12.13 which
are not then due and payable) incurred hereunder and thereunder, are paid in
full:

8.01. Information Covenants. The Borrower will furnish to each Lender:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the
Borrower, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of income and retained earnings and statement of cash
flows for such quarterly accounting period and for the elapsed portion of the
fiscal year ended with the last day of such quarterly accounting period, and
setting forth comparative figures for all such financial information for the
corresponding quarterly accounting period in the prior fiscal year, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period. All of the
foregoing financial statements shall be certified by an Authorized Officer of
the Borrower that they fairly present in all material respects in accordance
with GAAP the consolidated financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the consolidated results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes.

 

-54-



--------------------------------------------------------------------------------

(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Borrower, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
fiscal year setting forth, (x) comparable figures for such fiscal year as set
forth in the respective budget delivered pursuant to Section 8.01(d) and
(y) comparative figures for the preceding fiscal year, and certified by Deloitte
and Touche, LLP or other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, accompanied
by an opinion of such accounting firm (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to scope of audit) stating that in the course of its regular audit
of the financial statements of the Borrower and its Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge of any Default or an Event of Default
relating to financial or accounting matters which has occurred and is continuing
or, if in the opinion of such accounting firm such a Default or an Event of
Default has occurred and is continuing, a statement as to the nature thereof,
and (ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year.

(c) Management Letters. Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

(d) Budgets. No later than the 45th day of each fiscal year of the Borrower, a
budget in form reasonably satisfactory to the Administrative Agent (including
budgeted statements of income, cash flow statement and balance sheets for the
Borrower and its Subsidiaries on a consolidated basis) (i) for each of the
twelve months of such fiscal year prepared in detail and (ii) for each of the
immediately succeeding fiscal years through the Maturity Date prepared in
summary form, in each case setting forth, with appropriate discussion, the
principal assumptions upon which such budget is based.

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a compliance certificate
from the Chief Financial Officer of the Borrower in the form of Exhibit H
certifying on behalf of the Borrower that, to such officer’s knowledge after due
inquiry, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, which certificate shall (i) set forth in reasonable
detail the calculations required to establish whether the Borrower and its
Subsidiaries were in compliance with the provisions of Sections 4.02(d),
4.02(e), 9.01(l), 9.02(e), 9.03(c), 9.03(e), 9.04(d), 9.04(g), 9.04(i), 9.04(k),
9.05(e), 9.05(n), 9.07, 9.08 and 9.09 at the end of such fiscal quarter or year,
as the case may be, and (ii) if delivered with the financial statements required
by Section 8.01(c), set forth in reasonable detail the amount of (and the
calculations required to establish the amount of) Excess Cash Flow for the
respective Excess Cash Flow Payment Period and the amount of any required
payment under Section 4.02(f) in respect of such Excess Cash Flow Payment
Period.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any officer of the Borrower or any of
its Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or an Event of Default, (ii) any litigation or
governmental investigation or proceeding pending against the Borrower or any of
its Subsidiaries (A) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (B) with
respect to any Document, (iii) the adoption of any law, rule or regulation after
the date of this Agreement or

 

-55-



--------------------------------------------------------------------------------

any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement relating to any Third Party Payor Arrangement that could reasonably be
expected to have a material and adverse effect on the ability of the Borrower or
any Subsidiary to carry on its business as now conducted or as proposed to be
conducted, (iv) the receipt by the Borrower or any Subsidiary of (x) any notice
of any loss of (A) accreditation from the Joint Commission on Accreditation of
Healthcare Organizations or (B) any governmental right, qualification, permit,
accreditation, approval, authorization, Reimbursement Approval, license or
franchise or (y) any notice, compliance order or adverse report issued by any
Governmental Authority or Third Party Payor that, in each case, if not promptly
complied with or cured, could result in (I) the suspension or forfeiture of any
material governmental right, qualification, permit, accreditation, approval,
authorization, Reimbursement Approval, license or franchise necessary for the
Borrower or any Subsidiary to carry on its business as now conducted or as
proposed to be conducted or (II) any other material Limitation imposed upon the
Borrower or any Subsidiary, or (v) any other event, change or circumstance that
has had, or could reasonably be expected to have, a Material Adverse Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Borrower or any of its Subsidiaries shall (i) publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”) or
(ii) deliver to holders (or any trustee, agent or other representative therefor)
of any Qualified Preferred Stock or any of its material Indebtedness pursuant to
the terms of the documentation governing the same.

(h) Environmental Matters. Promptly after any officer of the Borrower or any of
its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, could reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the Borrower
or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (A) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (B) could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event the Borrower shall deliver to each Lender all notices received
by the Borrower or any of its

 

-56-



--------------------------------------------------------------------------------

Subsidiaries from any government or governmental agency under, or pursuant to,
CERCLA which identify the Borrower or any of its Subsidiaries as potentially
responsible parties for remediation costs or which otherwise notify the Borrower
or any of its Subsidiaries of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

(i) Material Real Property. Promptly upon, and in any event within ten Business
Days after, the Borrower or any other Credit Party acquires any Real Property
the Fair Market Value of which is equal to or greater than $2,500,000, notice of
such acquisition, together with the Borrower’s good faith determination of the
Fair Market Value thereof.

(j) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Notwithstanding Sections 8.01(a) and (b), (i) information required to be
delivered pursuant to Sections 8.01(a) or 8.01(b) (to the extent any such
information is otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such information or provides a link thereto on the Borrower’s
website and, in each case, notifies each Lender in writing that such information
or link is available on the Borrower’s website; provided that notwithstanding
the terms of the foregoing proviso, the Borrower shall deliver actual copies of
the compliance certificate required to be delivered pursuant to Section 8.01(e);
and (y) to the extent the information provided in accordance with clause
(i) above is in lieu of information required to be provided under
Section 8.01(b), such materials are accompanied by a report and opinion of
Deloitte and Touche LLP or any other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

8.02. Books, Records and Inspections; Annual Meetings. (a) The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent, the Collateral Agent and, any Lender (a) to visit and
inspect, under guidance of officers of the Borrower or such Subsidiary, any of
the properties of the Borrower or such Subsidiary and (b) to examine the books
of account of the Borrower or such Subsidiary and discuss the affairs, finances
and accounts of the Borrower or such Subsidiary with, and be advised as to the
same by, its and their officers and independent accountants, all upon reasonable
prior notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent, any such other Agent or any such Lender may
reasonably request.

(b) At the request of the Administrative Agent, the Borrower will within 120
days after the close of each fiscal year of the Borrower, hold a meeting (which
may be by conference call or teleconference), at a time and place selected by
the Borrower and reasonably acceptable to the Administrative Agent, with all of
the Lenders that choose to participate, to review the financial results of the
previous fiscal year and the financial condition of the Borrower and its
Subsidiaries and the budgets presented for the current fiscal year of the
Borrower and its Subsidiaries.

 

-57-



--------------------------------------------------------------------------------

8.03. Maintenance of Property; Insurance. (a) the Borrower will, and will cause
each of its Subsidiaries to, (i) keep all property necessary to the business of
the Borrower and its Subsidiaries in good working order and condition, ordinary
wear and tear excepted and subject to the occurrence of casualty events,
(ii) maintain with financially sound and reputable insurance companies insurance
on all such property and against all such risks as is consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as the Borrower and its
Subsidiaries, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. Such insurance shall
include physical damage insurance on all real and personal property (whether now
owned or hereafter acquired) on an all risk basis and adequate malpractice
insurance. The provisions of this Section 8.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance. In addition to the foregoing, the Borrower
acknowledges and agrees that (x) the Administrative Agent has the right, on an
annual basis, to review the insurance then being maintained by the Borrower and
its Subsidiaries and to require the Borrower and its Subsidiaries to increase
their levels of coverage from that which then exists to the extent that the
Administrative Agent has a reasonable basis to require same and (y) it will,
within 30 days following such a request by the Administrative Agent, obtain such
increased insurance coverage.

(b) The Borrower will, and will cause each of its Subsidiaries to, at all times
keep its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by the Borrower and/or such Subsidiaries)
(i) shall be endorsed to the Collateral Agent’s satisfaction for the benefit of
the Collateral Agent (including, without limitation, by naming the Collateral
Agent as loss payee and/or additional insured), (ii) shall state that such
insurance policies shall not be canceled without at least 30 days’ prior written
notice thereof by the respective insurer to the Collateral Agent, (iii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Collateral Agent and the other Secured
Creditors, and (iv) shall be deposited with the Collateral Agent.

(c) If the Borrower or any of its Subsidiaries shall fail to maintain insurance
in accordance with this Section 8.03, or if the Borrower or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent shall have the right (but shall
be under no obligation) to procure such insurance, and the Borrower agrees to
reimburse the Administrative Agent for all costs and expenses of procuring such
insurance.

8.04. Existence; Franchises. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 8.04 shall prevent (a) sales of assets and other
transactions by the Borrower or any of its Subsidiaries in accordance with
Section 9.02 or (b) the withdrawal by the Borrower or any of its Subsidiaries of
its qualification as a foreign Business in any jurisdiction if such withdrawal
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

8.05. Compliance with Statutes, etc. The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except such non-compliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

-58-



--------------------------------------------------------------------------------

8.06. Compliance with Environmental Laws. (a) The Borrower will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, except such noncompliances as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental
Laws. Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, Release or dispose of, or permit the generation, use, treatment,
storage, Release or disposal of Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by The Borrower or any of its Subsidiaries,
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and as required in
connection with the normal operation, use and maintenance of the business or
operations of the Borrower or any of its Subsidiaries.

(b)(i) After the receipt by the Administrative Agent or any Lender of any notice
of the type described in Section 8.01(i), (ii) at any time that the Borrower or
any of its Subsidiaries are not in compliance with Section 8.06(a) or (iii) in
the event that the Administrative Agent or the Lenders have exercised any of the
remedies pursuant to the last paragraph of Section 10, the Borrower will (in
each case) provide, at its sole expense and at the request of the Administrative
Agent, an environmental site assessment report concerning any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries, prepared
by an environmental consulting firm reasonably approved by the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
potential cost of any removal or remedial action in connection with such
Hazardous Materials on such Real Property. If the Borrower fails to provide the
same within 30 days after such request was made, the Administrative Agent may
order the same, the cost of which shall be borne by the Borrower, and the
Borrower shall grant and hereby grants to the Administrative Agent and the
Lenders and their respective agents access to such Real Property and
specifically grant the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Borrower.

8.07. ERISA. (a) As soon as possible and, in any event, within ten (10) days
after the Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following, the Borrower will
deliver to each of the Lenders a certificate of any Authorized Officer of the
Borrower setting forth the full details as to such occurrence and the action, if
any, that the Borrower, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given or
filed by the Borrower, such Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other Governmental Authority, or a Plan or
Multiemployer Plan participant and any notices received by the Borrower, such
Subsidiary or ERISA Affiliate from the PBGC or any other Governmental Authority,
or a Plan or Multiemployer Plan participant with respect thereto: that a
Reportable Event has occurred (except to the extent that the Borrower has
previously delivered to the Lenders a certificate and notices (if any)
concerning such event pursuant to the next clause hereof); that a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61 (without regard to subparagraph (b)(1) thereof), and an event
described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation
Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days; that an accumulated funding deficiency,

 

-59-



--------------------------------------------------------------------------------

within the meaning of Section 412 of the Code or Section 302 of ERISA, has been
incurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 of the Code or
Section 303 or 304 of ERISA with respect to a Plan or Multiemployer Plan; that
any contribution required to be made with respect to a Plan, Multiemployer Plan
or Foreign Pension Plan has not been timely made; that a Plan has been
terminated or a Multiemployer Plan has been reorganized, partitioned or declared
insolvent under Title IV of ERISA; that a Plan has an Unfunded Current
Liability; that proceedings may be or have been instituted to terminate or
appoint a trustee to administer a Plan which is subject to Title IV of ERISA;
that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Multiemployer Plan; that the Borrower,
any of its Subsidiaries or any ERISA Affiliate may be directly or indirectly
liable for a violation of the applicable requirements of Section 404 or 405 of
ERISA or the exclusive benefit rule under Section 401(a) of the Code by any
fiduciary or disqualified person with respect to any Plan; that the Borrower,
any of its Subsidiaries or any ERISA Affiliate will or may incur any liability
(including any indirect, contingent, or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064 or
4069 of ERISA, or to or on account of a Multiemployer Plan under Section 4201,
4204 or 4212 of ERISA or with respect to a Plan under Section 401(a)(29), 4971,
4975 or 4980 of the Code or Section 409, 502(i) or 502(l) of ERISA; or that the
Borrower or any of its Subsidiaries may incur any material liability pursuant to
any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or Foreign Pension Plan. The
Borrower will deliver to each of the Lenders (i) a copy of each funding waiver
request filed with the Internal Revenue Service or any other Governmental
Authority with respect to any Plan and all communications received by the
Borrower, any of its Subsidiaries or any ERISA Affiliate from the Internal
Revenue Service or any other Governmental Authority with respect to such Plan of
the Borrower any Subsidiary of the Borrower or any ERISA Affiliate, (ii) copies
of any records, documents or other information that must be furnished to the
PBGC with respect to any Plan pursuant to Section 4010 of ERISA and (iii) a
complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the U.S.
Department of Labor. In addition to any certificates or notices delivered to the
Lenders pursuant to the first sentence hereof, copies of annual reports and any
records, documents or other information required to be furnished to the PBGC and
any material notices received by the Borrower or of its Subsidiaries or any
ERISA Affiliate with respect to any Plan or Foreign Pension Plan or received
from any government agency or plan administrator or sponsor or trustee with
respect to any Multiemployer Plan, shall be delivered to the Lenders no later
than ten (10) days after the date such annual report has been filed or such
records, documents and/or information has been furnished to the PBGC or any
other Governmental Authority or such notice has been received by the Borrower or
any of its Subsidiaries or the ERISA Affiliate, as applicable.

(b) If, at any time after the Initial Borrowing Date, the Borrower or any of its
Subsidiaries or any ERISA Affiliate maintains, or contributes to (or incurs an
obligation to contribute to), a pension plan as defined in Section 3(2) of ERISA
that is subject to Section 412 of the Code or Section 302 or Title IV of ERISA
which is not set forth in Schedule 7.10 of the CA Disclosure Schedule as may be
updated from time to time, then the Borrower shall deliver to the Agent an
updated Schedule 7.10 of the CA Disclosure Schedule as soon as possible and, in
any event, within ten (10) days after Borrower, such Subsidiary or such ERISA
Affiliate maintains, or contributes to (or incurs an obligation to contribute
to), such pension plan. Such updated Schedule 7.10 of the CA Disclosure Schedule
shall supersede and replaced the existing Schedule 7.10 of the CA Disclosure
Schedule.

(c) The Borrower and each of its applicable Subsidiaries shall ensure that all
Foreign Pension Plans administered by it or into which it makes payments obtains
or retains (as applicable)

 

-60-



--------------------------------------------------------------------------------

registered status under and as required by applicable law and is administered in
a timely manner in all respects in compliance with all applicable laws, except
where the failure to do any of the foregoing, either individually or in the
aggregate, could not be reasonably likely to result in a Material Adverse
Effect.

8.08. End of Fiscal Years; Fiscal Quarters. The Borrower will cause (a) its and
each of its Subsidiaries’ fiscal years to end on December 31 of each calendar
year and (b) its and each of its Subsidiaries’ fiscal quarters to end on
March 31, June 30, September 30 and December 31.

8.09. Performance of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

8.10. Payment of Taxes. The Borrower will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all Federal, and all material state
and local, taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or upon any properties belonging to it, prior to
the date on which penalties attach thereto, and all lawful claims which, if
unpaid, would become a Lien or charge upon any properties of the Borrower or any
of its Subsidiaries not otherwise permitted under Section 9.01(a); provided that
neither the Borrower nor any of its Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.

8.11. Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 7.08.

8.12. Additional Security; Further Assurances; etc. (a) The Borrower will, and
will cause each other Credit Party to, grant to the Collateral Agent for the
benefit of the Secured Creditors security interests and Mortgages in such assets
and Real Property of the Borrower and such other Credit Party as are not covered
by the original Security Documents and as may be reasonably requested from time
to time by the Administrative Agent or the Required Lenders (collectively, the
“Additional Security Documents”). All such security interests and Mortgages
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Administrative Agent and shall constitute valid and enforceable
perfected security interests, hypothecations and Mortgages superior to and prior
to the rights of all third Persons and enforceable against third parties and
subject to no other Liens except for Permitted Liens or, in the case of Real
Property, the Permitted Encumbrances related thereto. The Additional Security
Documents or instruments related thereto shall have been duly recorded or filed
in such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Security Documents and all taxes, fees and
other charges payable in connection therewith shall have been paid in full.
Notwithstanding the foregoing, this Section 8.12(a) shall not apply to (and the
Borrower and the other Credit Parties shall not be required to grant a Mortgage
in) any Real Property the Fair Market Value of which is less than $2,500,000 (so
long as the aggregate Fair Market Value of all Real Property not subject to
Mortgages does not exceed $10,000,000) or any Leasehold with respect to which
the respective Credit Party has not obtained (after using commercially
reasonable efforts to obtain same) the consent of the lessor to grant a mortgage
in such Leasehold.

(b) The Borrower will, and will cause each of the other Credit Parties to, at
the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing

 

-61-



--------------------------------------------------------------------------------

statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports, landlord waivers, bailee agreements, control
agreements and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require. Furthermore, the Borrower will, and
will cause the other Credit Parties to, deliver to the Collateral Agent such
opinions of counsel, title insurance and other related documents as may be
reasonably requested by the Collateral Agent to assure itself that this
Section 8.12 has been complied with.

(c) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of the Borrower and the other Credit Parties
constituting Collateral, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(d) The Borrower agree that each action required by clauses (a) through (c) of
this Section 8.12 shall be completed as soon as possible, but in no event later
than 60 days after such action is requested to be taken by the Administrative
Agent or the Required Lenders; provided that, in no event will the Borrower or
any of its Subsidiaries be required to take any action, other than using its
commercially reasonable efforts, to obtain consents from third parties with
respect to its compliance with this Section 8.12.

8.13. Ownership of Subsidiaries; etc. Except as otherwise permitted by
Section 9.05(p) or pursuant to an Other Permitted Acquisition consummated in
accordance with the terms hereof, the Borrower will, and will cause each of its
Subsidiaries to, own, directly or indirectly, 100% of the Equity Interests of
each of their Subsidiaries (other than, in the case of a Foreign Subsidiary of
the Borrower, directors’ qualifying shares and/or other nominal amounts of
shares required to be held by local nationals, in each case to the extent
required by applicable law).

8.14. Qualified Preferred Stock. The Borrower will pay all Dividends on its
Qualified Preferred Stock solely through the issuance of additional shares of
such Qualified Preferred Stock (but not in cash); provided that in lieu of
issuing additional shares of such Qualified Preferred Stock as Dividends, the
Borrower may increase the liquidation preference of the shares of the Qualified
Preferred Stock in respect of which Dividends have accrued.

8.15. Interest Rate Protection. No later than 90 days following the Initial
Borrowing Date, the Borrower will enter into (and thereafter maintain) Interest
Rate Protection Agreements mutually acceptable to the Borrower and the
Administrative Agent, having a term of at least three years, establishing a
fixed or maximum interest rate reasonably acceptable to the Administrative Agent
for an aggregate notional principal amount equal to at least 50% of the
aggregate principal amount of all Loans then outstanding.

8.16. Maintenance of Company Separateness. The Borrower will, and will cause
each of its Subsidiaries to, satisfy customary Business formalities, including
the holding of regular board of directors’ and shareholders’ meetings or action
by directors or shareholders without a meeting and the maintenance of Business
records. Neither the Borrower nor any other Credit Party shall make any payment
to a creditor of any Non-Guarantor Subsidiary in respect of any liability of any
Non-Guarantor Subsidiary, and no bank account of any Non Guarantor Subsidiary
shall be commingled with any bank account of the Borrower or any other Credit
Party. Any financial statements distributed to any creditors of any
Non-Guarantor Subsidiary shall clearly establish or indicate the corporate
separateness of such

 

-62-



--------------------------------------------------------------------------------

Non-Guarantor Subsidiary from the Borrower and its other Subsidiaries. Finally,
neither the Borrower nor any of its Subsidiaries shall take any action, or
conduct its affairs in a manner, which is likely to result in the Business
existence of the Borrower, any other Credit Party or any Non Guarantor
Subsidiaries being ignored, or in the assets and liabilities of the Borrower or
any other Credit Party being substantively consolidated with those of any other
such Person or any Non Guarantor Subsidiary in a bankruptcy, reorganization or
other insolvency proceeding.

8.17. 2006 Audited Financial Statements of Target. On or prior to the 30th day
following the Initial Borrowing Date, the Borrower shall have delivered to the
Administrative Agent the audited combined balance sheet of the Designated Target
Companies at December 31, 2006 and the related combined statements of income and
cash flows and changes in shareholders’ equity of the Designated Target
Companies for the fiscal year ended on such date, in each case furnished to the
Lenders prior to the Effective Date. All such financial statements have been
prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements.

8.18. Other Permitted Acquisitions. (a) Subject to the provisions of this
Section 8.18 and the requirements contained in the definition of Other Permitted
Acquisition, the Qualified Credit Parties may from time to time effect Other
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Other Permitted Acquisition): (i) no Default or Event of Default shall
have occurred and be continuing at the time of the consummation of the proposed
Other Permitted Acquisition or immediately after giving effect thereto; (ii) the
Borrower shall have given to the Administrative Agent and the Lenders at least
10 Business Days’ prior written notice of any Other Permitted Acquisition (or
such shorter period of time as may be reasonably acceptable to the
Administrative Agent), which notice shall describe in reasonable detail the
principal terms and conditions of such Other Permitted Acquisition; (iii) drafts
of the definitive documentation for each such Other Permitted Acquisition shall
have been delivered to the Administrative Agent at least five Business Days’
prior to the consummation thereof (with subsequent drafts to be delivered to the
Administrative Agent as and when such drafts become available to the Borrower),
and the terms and conditions of the definitive documentation for each such Other
Permitted Acquisition shall be reasonably satisfactory in form and substance to
the Administrative Agent, (iv) calculations are made by the Borrower with
respect to the financial covenants contained in Sections 9.08 and 9.09 for the
respective Calculation Period on a Pro Forma Basis as if the respective Other
Permitted Acquisition (as well as all other Permitted Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period, and such calculations shall show that such
financial covenants would have been complied with as of the last day of such
Calculation Period; (v) based on good faith projections prepared by the Borrower
for the period from the date of the consummation of the respective Other
Permitted Acquisition to the date which is one year thereafter, the level of
financial performance measured by the financial covenants set forth in Sections
9.08 and 9.09 shall be better than or equal to such level as would be required
to provide that no Default or Event of Default would exist under the financial
covenants contained in such Sections 9.08 and 9.09, as compliance with such
financial covenants would be required through the date which is one year from
the date of the consummation of the respective Other Permitted Acquisition;
(vi) all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Other Permitted Acquisition (both before and after giving
effect thereto), unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date; (vii) the Aggregate Consideration
payable for the proposed Other Permitted Acquisition, when added to the
Aggregate Consideration paid or payable for all Other Permitted Acquisitions
theretofore consummated, does not exceed $50,000,000; provided that for the
purposes of calculating utilization of the aforementioned $50,000,000 basket
(the “Other Permitted Acquisition Consideration Basket”) in connection with the
consummation of any Other Permitted

 

-63-



--------------------------------------------------------------------------------

Acquisition where the Aggregate Consideration paid in connection with such Other
Permitted Acquisition is less than $5,000,000, such Aggregate Consideration
shall be deemed not to constitute a utilization of the Other Permitted
Acquisition Consideration Basket for the purposes of this sub-clause (vii);
provided, further, that no more than $15,000,000 in the aggregate of Aggregate
Consideration in respect of all Other Permitted Acquisitions may be excluded
from the utilization of the Other Permitted Acquisition Consideration Basket
pursuant to the immediately preceding proviso; and (viii) the Borrower shall
have delivered to the Administrative Agent and each Lender a certificate
executed by an Authorized Officer of the Borrower, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding clauses
(i) through (vii), inclusive, and containing the calculations (in reasonable
detail) required by preceding clauses (iv), (v) and (vii).

(b) At the time of each Other Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Other Permitted Acquisition shall be
pledged for the benefit of the Secured Creditors pursuant to (and to the extent
required by) the Guaranty and Collateral Agreement.

(c) The Borrower will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, an Other Permitted Acquisition to comply with, and to
execute and deliver all of the documentation as and to the extent required by,
Sections 8.12 and 9.14, to the reasonable satisfaction of the Administrative
Agent.

The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that the certifications pursuant to
this Section 8.18 are true and correct and that all conditions thereto have been
satisfied and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 10.

SECTION 9. Negative Covenants. The Borrower hereby covenants and agrees that on
and after the Effective Date and until the Total Commitment has terminated and
the Loans and Notes (in each case, together with interest thereon), Fees and all
other Obligations (other than any indemnities described in Section 12.13 which
are not then due and payable) incurred hereunder and thereunder, are paid in
full:

9.01. Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the
Borrower or any of its Subsidiaries, whether now owned or hereafter acquired, or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to the Borrower or any of its
Subsidiaries), or assign any right to receive income or permit the filing of any
financing statement under the UCC or any other similar notice of Lien under any
similar recording or notice statute; provided that the provisions of this
Section 9.01 shall not prevent the creation, incurrence, assumption or existence
of the following (Liens described below are herein referred to as “Permitted
Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

 

-64-



--------------------------------------------------------------------------------

(b) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (ii) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

(c) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule 9.01 of the CA Disclosure
Letter, plus renewals, replacements and extensions of such Liens to the extent
set forth on such Schedule 9.01; provided that (i) the aggregate principal
amount of the Indebtedness, if any, secured by such Liens does not increase from
that amount outstanding at the time of any such renewal, replacement or
extension and (ii) any such renewal, replacement or extension does not encumber
any additional assets or properties of the Borrower or any of its Subsidiaries;

(d) Liens created by or pursuant to this Agreement and the Security Documents;

(e)(i) licenses, sublicenses, leases or subleases granted by the Borrower or any
of its Subsidiaries to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries and (ii) any interest
or title of a lessor, sublessor or licensor under any lease or license agreement
permitted by this Agreement to which the Borrower or any of its Subsidiaries is
a party;

(f) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 9.04(d); provided that (i) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (ii) the Lien encumbering the asset giving rise to the
Capitalized Lease Obligation does not encumber any other asset of the Borrower
or any Subsidiary of the Borrower;

(g) Liens placed upon equipment or machinery acquired after the Initial
Borrowing Date and used in the ordinary course of business of the Borrower or
any of its Subsidiaries and placed at the time of the acquisition thereof by the
Borrower or such Subsidiary or within 90 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such equipment or machinery or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided that (i) the
Indebtedness secured by such Liens is permitted by Section 9.04(d) and (ii) in
all events, the Lien encumbering the equipment or machinery so acquired does not
encumber any other asset of the Borrower or such Subsidiary;

(h) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;

(i) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

 

-65-



--------------------------------------------------------------------------------

(j) Liens arising out of the existence of judgments or awards in respect of
which the Borrower or any of its Subsidiaries shall in good faith be prosecuting
an appeal or proceedings for review and in respect of which there shall have
been secured a subsisting stay of execution pending such appeal or proceedings;
provided that the aggregate amount of all cash and the Fair Market Value of all
other property subject to such Liens does not exceed $2,500,000 at any time
outstanding;

(k) statutory and common law landlords’ liens under leases to which the Borrower
or any of its Subsidiaries is a party;

(l) Liens (other than Liens imposed under ERISA) incurred in the ordinary course
of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice (exclusive of obligations in respect of the payment for borrowed
money); provided that the aggregate amount of all cash and the Fair Market Value
of all other property subject to all Liens permitted by this clause (l) shall
not at any time exceed $1,000,000;

(m) Permitted Encumbrances;

(n) Liens securing assets that are leased by the Borrower or any of its
Subsidiaries pursuant to sale-leaseback transactions permitted under
Section 9.02(n), provided that (i) such Lien does not secure any assets other
than those that are subject to such sale-leaseback transaction and (ii) the
aggregate Fair Market Value of all assets subject to Liens pursuant to this
clause (n) shall not at any time exceed $2,500,000.

(o) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;

(p) Liens (i) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (i) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

(q) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Subsidiaries, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;

(r) Liens on insurance proceeds securing the payment of financed insurance
premiums;

(s) Liens on cash collateral securing standby letters of credit in an aggregate
amount of cash collateral not to exceed $2,000,000 outstanding at any time; and

 

-66-



--------------------------------------------------------------------------------

(t) Liens not otherwise permitted by the foregoing clauses (a) through
(s) securing Indebtedness and other obligations otherwise permitted hereunder,
provided that (i) the Fair Market Value of the assets subject to Liens permitted
under this clause (t) shall not at any time exceed $30,000,000 (less the amount
of any cash collateral subject to Liens permitted under preceding clause (s))
and (ii) all Liens incurred pursuant to this clause (t) shall be subject to
intercreditor arrangements set forth in a definitive intercreditor agreement
having terms and conditions satisfactory to the Administrative Agent.

In connection with the granting of Liens of the type described in clauses (c),
(f), (g), (i) and (n) of this Section 9.01 by the Borrower of any of its
Subsidiaries, each Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith (including, without limitation, by
executing appropriate lien releases or lien subordination agreements in favor of
the holder or holders of such Liens, in either case solely with respect to the
item or items of equipment or other assets subject to such Liens).

9.02. Consolidation, Merger, Purchase or Sale of Assets, etc. The Borrower will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
sale-leaseback transactions, or purchase or otherwise acquire (in one or a
series of related transactions) any part of the property or assets (other than
purchases or other acquisitions of inventory, materials and equipment in the
ordinary course of business) of any Person (or agree to do any of the foregoing
at any future time), except that:

(a) Capital Expenditures by the Borrower and its Subsidiaries shall be permitted
to the extent not in violation of Section 9.07;

(b) each of Borrower and its Subsidiaries may sell inventory in the ordinary
course of business;

(c) each of the Borrower and its Subsidiaries may liquidate or otherwise dispose
of obsolete, uneconomic or worn-out property in the ordinary course of business;

(d)(i) Investments may be made to the extent permitted by Section 9.05,
(ii) Liens may be granted to the extent permitted by Section 9.01 and
(iii) Dividends may be made to the extent permitted by Section 9.03;

(e) each of the Borrower and its Subsidiaries may sell assets (other than the
capital stock or other Equity Interests of any Wholly-Owned Subsidiary, unless
all of the capital stock or other Equity Interests of such Wholly-Owned
Subsidiary are sold in accordance with this clause (e)), so long as (i) no
Default or Event of Default then exists or would result therefrom, (ii) each
such sale is in an arm’s-length transaction and the Borrower or the respective
Subsidiary receives at least Fair Market Value, (iii) the consideration received
by the Borrower or such Subsidiary consists of at least 90% cash and is paid at
the time of the closing of such sale, (iv) the Net Sale Proceeds therefrom are
applied and/or reinvested as (and to the extent) required by Section 4.02(d) and
(iv) the aggregate amount of the cash and non-cash proceeds received from all
assets sold pursuant to this clause (e) shall not exceed $2,500,000 in any
fiscal year of the Borrower (for this purpose, using the Fair Market Value of
property other than cash);

(f) each of the Borrower and its Subsidiaries may lease (as lessee) or license
(as licensee) real or personal property (so long as any such lease or license
does not create a Capitalized Lease Obligation except to the extent permitted by
Section 9.04(d));

 

-67-



--------------------------------------------------------------------------------

(g) each of the Borrower and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;

(h) each of the Borrower and its Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries, in each case so long
as no such grant otherwise affects the Collateral Agent’s security interest in
the asset or property subject thereto;

(i) the Borrower or any Subsidiary of the Borrower may convey, sell or otherwise
transfer all or any part of its business, properties and assets to any Qualified
Credit Party, so long as any security interests granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the assets so transferred shall remain in full force and effect and perfected
(to at least the same extent as in effect immediately prior to such transfer)
and all actions required to maintain said perfected status have been taken;

(j) any Subsidiary of the Borrower may merge or consolidate with and into, or be
dissolved or liquidated into, any Qualified Credit Party, so long as (i) in the
case of any such merger, consolidation, dissolution or liquidation involving the
Borrower, the Borrower is the surviving or continuing entity of any such merger,
consolidation, dissolution or liquidation, (ii) in all other cases, a
Wholly-Owned Subsidiary Guarantor is the surviving or continuing corporation of
any such merger, consolidation, dissolution or liquidation, and (iii) any
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the assets of such
Subsidiary shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution or liquidation) and all actions required to maintain said perfected
status have been taken;

(k) the Designated Permitted Acquisition may be consummated in accordance with
the terms of the Designated Permitted Acquisition Documents;

(l) each of the Borrower and its Subsidiaries may liquidate or otherwise dispose
of Cash Equivalents in the ordinary course of business, in each case for cash at
Fair Market Value; and

(m) the Initial Borrowing Date Acquisition may be consummated in accordance with
the terms of the Initial Borrowing Date Acquisition Documents;

(n) the sale of equipment or machinery in connection with any sale-leaseback
transaction shall be permitted so long as (i) the respective sale in connection
with any such sale-leaseback transaction is in an arm’s-length transaction and
the Borrower or the respective Subsidiary receives at least Fair Market Value of
the assets sold pursuant to such sale-leaseback transaction, (ii) the
Attributable Indebtedness associated with such sale-leaseback transaction does
not exceed the Fair Market Value of the assets sold pursuant to such
sale-leaseback transaction and (iii) any Indebtedness of the Borrower and its
Subsidiaries arising from any such sale-leaseback transaction shall be permitted
under Section 9.04(g); and

(o) Other Permitted Acquisitions may be consummated in accordance with the
requirements of Section 8.18.

 

-68-



--------------------------------------------------------------------------------

To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02 (other than to the Borrower or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

9.03. Dividends. The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:

(a) any Subsidiary of the Borrower may pay cash Dividends to the Borrower or to
any Wholly-Owned Subsidiary of the Borrower;

(b) any Non-Wholly-Owned Subsidiary of the Borrower may pay cash Dividends to
its shareholders, members or partners generally, so long as the Borrower or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(c) the Borrower may redeem, repurchase or otherwise acquire for value,
outstanding shares of Borrower Common Stock (or options or warrants to purchases
Borrower Common Stock) following the death, disability or termination of
employment of officers, directors, employees or consultants of the Borrower or
any of its Subsidiaries, provided that (x) the only consideration paid by the
Borrower in respect of such redemptions or purchases shall be cash, (y) the
aggregate amount paid by the Borrower in respect of all such redemptions or
purchases shall not exceed $1,000,000 in any fiscal year of the Borrower
(although in the event the amount of all such redemptions, purchases and
payments in any fiscal year of the Borrower is less than $1,000,000, such
unutilized amounts may be carried forward and utilized to make such redemptions,
purchases and payments in the immediately succeeding fiscal year; provided
however, that no amounts once carried forward pursuant to this Section 9.03(c)
may be carried forward to any fiscal year of the Borrower thereafter) and (z) at
the time of purchase or payment permitted to be made pursuant to this
Section 9.03(c), no Default or Event of Default shall then exist or result
therefrom;

(d) the Borrower may pay regularly scheduled Dividends on its Qualified
Preferred Stock pursuant to the terms thereof solely through the issuance of
additional shares of such Qualified Preferred Stock (but not in cash); provided
that in lieu of issuing additional shares of such Qualified Preferred Stock as
Dividends, Borrower may increase the liquidation preference of the shares of
Qualified Preferred Stock in respect of which such Dividends have accrued;

(e) the Borrower may redeem, repurchase or otherwise acquire for value,
outstanding shares of Borrower Common Stock on terms and conditions satisfactory
to the Administrative Agent (but in any event not for the purposes described in
Section 9.03(c)) in an aggregate amount not to exceed $25,000,000; provided that
(i) no such redemption, repurchase or acquisition shall be permitted under this
clause (e) prior to six months following the first date on which the Borrower
shall have effected any redemption, repurchase or acquisition of Borrower Common
Stock pursuant to Section 9.03(f) and (ii) at the time of the declaration of
such redemption, repurchase or acquisition no Default or Event of Default shall
exist; and

 

-69-



--------------------------------------------------------------------------------

(f) the Borrower may redeem, repurchase or otherwise acquire for value,
outstanding shares of Borrower Common Stock on terms and conditions satisfactory
to the Administrative Agent (but in any event not for the purposes described in
Section 9.03(c)) in an aggregate amount not to exceed the sum of (i) (1) cash on
hand as shown on the balance sheet of the Borrower as of March 31, 2007 less
(2) $25,000,000 and (ii) the aggregate principal amount of Incremental Term Loan
Commitments that have been obtained and not yet funded which are to be utilized
to fund such redemption, repurchase or acquisition as contemplated in clause
(ii) of the definition of Designated Uses; provided that at the time of the
declaration of such redemption, repurchase or acquisition, no Default or Event
of Default shall exist.

9.04. Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(b) Existing Indebtedness outstanding on the Initial Borrowing Date (or assumed
in connection with the Designated Permitted Acquisition) and listed on
Schedule 7.21 (as the same may be updated pursuant to the definition of
Designated Permitted Acquisition) of the CA Disclosure Letter (as reduced by any
repayments of principal thereof), plus extensions, renewals or refinancings
thereof; provided that the aggregate principal amount of the Indebtedness to be
extended, renewed or refinanced does not increase from that amount outstanding
at the time of any such extension, renewal or refinancing;

(c) Indebtedness of the Borrower under (x) Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this
Section 9.04 and (y) under Other Hedging Agreements entered into in the ordinary
course of business and providing protection to the Borrower and its Subsidiaries
against fluctuations in currency values or commodity prices in connection with
the Borrower’s or any of its Subsidiaries’ operations, in either case so long as
the entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;

(d) Indebtedness of the Borrower and its Subsidiaries evidenced by Capitalized
Lease Obligations (to the extent permitted pursuant to Section 9.07) and
purchase money Indebtedness described in Section 9.01(g); provided that in no
event shall the sum of the aggregate principal amount of all Capitalized Lease
Obligations and purchase money Indebtedness permitted by this clause (d) exceed
$2,500,000 at any time outstanding;

(e) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 9.05(h);

(f) Indebtedness consisting of guaranties by the Qualified Credit Parties of
each other’s Indebtedness and lease and other contractual obligations permitted
under this Agreement;

(g) Attributable Indebtedness arising in connection with sale-leaseback
transactions permitted under Section 9.02(n) in an aggregate amount not to
exceed $2,500,000;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, so long as such Indebtedness is extinguished within four
Business Days of the incurrence thereof;

 

-70-



--------------------------------------------------------------------------------

(i) Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or any of its Subsidiaries or in connection with
judgments that do not result in a Default or an Event of Default; provided that
the aggregate outstanding amount of all such performance bonds, surety bonds,
appeal bonds and customs bonds permitted by this clause (i) shall not at any
time exceed $1,000,000;

(j) Indebtedness of the Borrower or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement, so
long as any such obligations are those of the Person making the respective
acquisition or sale, and are not guaranteed by any other Person except as
permitted by Section 9.04(f);

(k) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not to exceed $40,000,000 at any time outstanding;
and

(l) Indebtedness consisting of the financing of insurance premiums.

9.05. Advances, Investments and Loans. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other Equity Interest in, or make any capital contribution
to, any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that the following shall be permitted:

(a) the Borrower and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary;

(b) the Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

(c) the Borrower and its Subsidiaries may hold the Investments held by them on
the Initial Borrowing Date and described on Schedule 9.05 of the CA Disclosure
Letter; provided that any additional Investments made with respect thereto shall
be permitted only if permitted under the other provisions of this Section 9.05;

(d) the Borrower and its Subsidiaries may acquire and own investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of suppliers and customers and in good faith settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

(e) the Borrower and its Subsidiaries may make loans and advances to their
officers, employees and consultants for moving, relocation and travel expenses
and other similar expenditures, in each case in the ordinary course of business
in an aggregate amount not to exceed $1,000,000 at any time (determined without
regard to any write-downs or write-offs of such loans and advances);

 

-71-



--------------------------------------------------------------------------------

(f) the Borrower and its Subsidiaries may acquire and hold obligations of their
officers, employees and consultants in connection with such officers’,
employees’ and consultants’ acquisition of shares of Borrower Common Stock (so
long as no cash is actually advanced by the Borrower or any of its Subsidiaries
in connection with the acquisition of such obligations);

(g) the Borrower may enter into Interest Rate Protection Agreements and Other
Hedging Agreements to the extent permitted by Section 9.04(c);

(h)(i) any Credit Party may make intercompany loans and advances to any other
Credit Party and (ii) any Subsidiary of the Borrower which is not a Credit Party
of the Borrower may make intercompany loans and advances to any Credit Party
(such intercompany loans and advances referred to in preceding clauses (i) and
(ii), collectively, the “Intercompany Loans”); provided, that (A) each
Intercompany Loan made by a Credit Party shall be evidenced by an Intercompany
Note, (B) each such Intercompany Note owned or held by a Credit Party shall be
pledged to the Collateral Agent pursuant to the Guaranty and Collateral
Agreement, (C) each Intercompany Loan made to a Credit Party shall be subject to
the subordination provisions attached as an Annex to the respective Intercompany
Note and (D) any Intercompany Loans made to any Credit Party pursuant to this
clause (h) shall cease to be permitted by this clause (h) if such Credit Party
ceases to constitute a Credit Party;

(i) the Qualified Credit Parties may make capital contributions to, or acquire
Equity Interests of, any other Qualified Credit Party (other than the Borrower);
provided that (x) any security interest granted to the Collateral Agent for the
benefit of the Secured Creditors pursuant to the Security Documents in any
assets so contributed shall remain in full force and effect and perfected (to at
least the same extent as in effect immediately prior to such contribution) and
all actions required to maintain said perfected status have been taken and
(y) any Investment made in or to any Qualified Credit Party pursuant to this
clause (i) shall cease to be permitted hereunder if such Qualified Credit Party
ceases to constitute a Qualified Credit Party;

(j) the Borrower and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 9.05);

(k) Contingent Obligations permitted by Section 9.04, to the extent constituting
Investments;

(l) each of the Initial Borrowing Date Acquisition and the Designated Permitted
Acquisition;

(m) the Borrower and its Subsidiaries may acquire and hold non-cash
consideration issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Section 9.02(e);

(n) Other Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 8.18;

(o) Investments that are deemed to arise as a result of the transactions
permitted under Section 9.06(g) shall be permitted; and

 

-72-



--------------------------------------------------------------------------------

(p) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower and its Subsidiaries may make Investments not otherwise
permitted by this Section 9.05, provided that the aggregate amount of
Investments made pursuant to this clause (p) shall not exceed $15,000,000 at any
time outstanding (determined without regard to any write-downs or write-offs
thereof).

9.06. Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Borrower or any of its Subsidiaries,
other than in the ordinary course of business and on terms and conditions
substantially as favorable to the Borrower or such Subsidiary as would
reasonably be obtained by the Borrower or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:

(a) Dividends may be paid to the extent provided in Section 9.03;

(b) loans may be made and other transactions may be entered into by the Borrower
and its Subsidiaries to the extent permitted by Sections 9.02, 9.04 and 9.05;

(c) customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Borrower and its Subsidiaries;

(d) the Borrower may issue Borrower Common Stock and Qualified Preferred Stock
(and options, warrants and rights with respect thereto);

(e) the Borrower and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees and directors of the Borrower and its Subsidiaries in the
ordinary course of business;

(f) Subsidiaries of the Borrower may pay management fees, licensing fees and
similar fees to the Borrower; and

(g) Borrower and its Subsidiaries may enter into transfer pricing arrangements
required by local tax authorities in the ordinary course of business and
consistent with past practices with respect to NightHawk Services GmbH and the
Borrower’s operations in Sydney, Australia so long as all payments made in
connection therewith are used solely for the payment of taxes, operating
expenses or corporate overhead of such Person or related to such operations.

Notwithstanding anything to the contrary contained above in this Section 9.06,
in no event shall the Borrower or any of its Subsidiaries pay any management,
consulting or similar fee to any of their respective Affiliates except as
specifically provided in clause (f) of this Section 9.06.

9.07. Capital Expenditures. (a) The Borrower will not, and will not permit any
of its Subsidiaries to, make any Capital Expenditures, except that (i) during
the period from the Initial Borrowing Date through and including December 31,
2007 the Borrower and its Subsidiaries may make Capital Expenditures so long as
the aggregate amount of all such Capital Expenditures does not exceed
$3,750,000, and (ii) during any fiscal year of the Borrower set forth below
(taken as one accounting period), the Borrower and its Subsidiaries may make
Capital Expenditures so long as the aggregate amount of all such Capital
Expenditures does not exceed in any fiscal year of the Borrower set forth below
the amount set forth opposite such fiscal year below:

 

-73-



--------------------------------------------------------------------------------

Fiscal Year Ending

   Amount

December 31, 2008

   $ 5,000,000

December 31, 2009

   $ 6,000,000

December 31, 2010

   $ 7,000,000

December 31, 2011

   $ 8,000,000

December 31, 2012

   $ 9,000,000

December 31, 2013

   $ 10,000,000

(b) In addition to the foregoing, in the event that the amount of Capital
Expenditures permitted to be made by the Borrower and its Subsidiaries pursuant
to clause (a)(ii) above in any fiscal year of the Borrower (before giving effect
to any increase in such permitted Capital Expenditure amount pursuant to this
clause (b)) is greater than the amount of Capital Expenditures actually made by
the Borrower and its Subsidiaries during such fiscal year, such excess may be
carried forward and utilized to make Capital Expenditures in the immediately
succeeding fiscal year; provided that no amounts once carried forward pursuant
to this Section 9.07(b) may be carried forward to any fiscal year of the
Borrower thereafter.

(c) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 9.07(a) or (b)) with the amount of Net Sale
Proceeds received by the Borrower or any of its Subsidiaries from any Asset Sale
so long as such Net Sale Proceeds are reinvested within the Relevant
Reinvestment Period, but only to the extent that such Net Sale Proceeds are not
otherwise required to be applied as a mandatory repayment pursuant to
Section 4.02(d).

(d) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 9.07(a) or (b)) with the amount of Net Cash
Proceeds received by the Borrower or any of its Subsidiaries from any Recovery
Event so long as such Net Cash Proceeds are used to replace or restore any
properties or assets in respect of which such Net Cash Proceeds were paid within
the Relevant Reinvestment Period, but only to the extent that such Net Cash
Proceeds are not otherwise required to be applied as a mandatory repayment
pursuant to Section 4.02(e).

(e) In addition to the foregoing, the Qualified Credit Parties may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 9.07(a) or (b)) constituting (i) the
Designated Permitted Acquisition effected in accordance with the definition
thereof appearing herein or (ii) Other Permitted Acquisitions effected in
accordance with the requirements of Section 8.18.

9.08. Interest Expense Coverage Ratio. The Borrower will not permit the Interest
Expense Coverage Ratio for any Test Period ending on the last day of any fiscal
quarter of the Borrower to be less than 6.00:1.00.

9.09. Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio as of the last day of any Test Period ending on the last day of any fiscal
quarter to be greater than 2.50:1.00.

9.10. Modifications of Acquisition Documents, Certificate of Incorporation,
By-Laws and Certain Other Agreements, etc. The Borrower will not, and will not
permit any of its Subsidiaries to:

(i) amend, modify, change or waive any term or provision of any Initial
Borrowing Date Acquisition Document or Designated Permitted Acquisition Document
unless such amendment, modification, change or waiver is approved in advance by
the Administrative Agent and same could not reasonably be expected to be adverse
to the interests of the Lenders;

 

-74-



--------------------------------------------------------------------------------

(ii) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including any Shareholders’ Agreement and any
Qualified Preferred Stock), or enter into any new agreement with respect to its
capital stock or other Equity Interests, unless such amendment, modification,
change or other action contemplated by this clause (b) could not reasonably be
expected to be adverse to the interests of the Lenders in any material respect
and the terms of any such amendment, modification, change or other action will
not violate any of the other provisions of this Agreement or any other Credit
Document; or

(iii) amend, modify or change any provision of (i) any Management Agreement
unless such amendment, modification or change could not reasonably be expected
to be adverse to the interests of the Lenders in any material respect (although
no amendment, modification or change may be made to any monetary term thereof)
or (ii) any Tax Sharing Agreement or enter into any new tax sharing agreement,
tax allocation agreement or similar agreement without the prior written consent
of the Administrative Agent.

9.11. Limitation on Certain Restrictions on Subsidiaries. The Borrower will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other Equity Interest or
participation in its profits owned by the Borrower or any of its Subsidiaries,
or pay any Indebtedness owed to the Borrower or any of its Subsidiaries,
(b) make loans or advances to the Borrower or any of its Subsidiaries or
(c) transfer any of its properties or assets to the Borrower or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing any leasehold interest of the Borrower or any of its
Subsidiaries, (iv) customary provisions restricting assignment of any licensing
agreement (in which the Borrower or any of its Subsidiaries is the licensee) or
other contract entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business, (v) restrictions on the transfer of any asset
pending the close of the sale of such asset, (vi) restrictions on the transfer
of any asset subject to a Lien permitted by Section 9.01(c), (f), (g), (n),
(r) and (s), (vii) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (viii) any agreement in effect
at the time a Person becomes a Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and (ix) in
any agreement relating Indebtedness secured by a Lien permitted by
Section 9.01(t).

9.12. Limitation on Issuance of Equity Interests. (a) The Borrower will not, and
will not permit any of its Subsidiaries to, issue (i) any Preferred Equity other
than issuance by the Borrower of Qualified Preferred Stock pursuant to clause
(c) below or (ii) any redeemable common stock or other redeemable common Equity
Interests other than redeemable common stock or other redeemable common Equity
Interests that is or are redeemable at the sole option of the Borrower or such
Subsidiary, as the case may be.

(b) The Borrower will not permit any of its Subsidiaries to issue any capital
stock or other Equity Interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other Equity Interests, except (i) for transfers and replacements of
then outstanding shares of capital stock or other Equity Interests, (ii) for
stock splits,

 

-75-



--------------------------------------------------------------------------------

stock dividends and other issuances which do not decrease the percentage
ownership of the Borrower or any of its Subsidiaries in any class of the capital
stock or other Equity Interests of such Subsidiary, (iii) in the case of Foreign
Subsidiaries of the Borrower, to qualifying directors to the extent required by
applicable law and for other nominal share issuances to Persons other than the
Borrower and its Subsidiaries to the extent required under applicable law and
(iv) for issuances by Subsidiaries of the Borrower which are newly created or
acquired in accordance with the terms of this Agreement.

(c) The Borrower may from time to time (i) issue Qualified Preferred Stock, so
long as (x) no Default or Event of Default shall exist at the time of any such
issuance or immediately after giving effect thereto, and (y) with respect to
each issuance of Qualified Preferred Stock, the gross cash proceeds therefrom
shall be at least equal to 100% of the liquidation preference thereof at the
time of issuance and (ii) issue additional shares of Qualified Preferred Stock
to pay in kind regularly scheduled Dividends on Qualified Preferred Stock
theretofore issued in compliance with this Section 9.12(c).

9.13. Business; etc. The Borrower will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by the Borrower and its Subsidiaries as of the Initial
Borrowing Date and reasonable extensions thereof and businesses ancillary or
complimentary thereto.

9.14. Limitation on Creation of Subsidiaries. (a) The Borrower will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Initial Borrowing Date any Subsidiary (other than Non-Wholly-Owned
Subsidiaries permitted to be established, created or acquired in accordance with
the requirements of Section 9.14(b)); provided that the Borrower and its
Wholly-Owned Subsidiaries shall be permitted to establish, create and, to the
extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries, so long
as, in each case, (i) at least 10 days’ prior written notice thereof is given to
the Administrative Agent (or such shorter period of time as is acceptable to the
Administrative Agent in any given case), (ii) the capital stock or other Equity
Interests of such new Wholly-Owned Subsidiary are promptly pledged pursuant to,
and to the extent required by, this Agreement and the Guaranty and Collateral
Agreement and the certificates, if any, representing such stock or other Equity
Interests, together with stock or other appropriate powers duly executed in
blank, are delivered to the Collateral Agent, (iii) each such new Wholly-Owned
Domestic Subsidiary becomes a party to the Guaranty and Collateral Agreement and
(iv) each such new Wholly-Owned Domestic Subsidiary, to the extent requested by
the Administrative Agent or the Required Lenders, takes all actions required
pursuant to Section 8.12. In addition, each new Wholly-Owned Domestic Subsidiary
that is required to execute any Credit Document shall execute and deliver, or
cause to be executed and delivered, all other relevant documentation (including
opinions of counsel) of the type described in Section 5 as such new Wholly-Owned
Domestic Subsidiary would have had to deliver if such new Subsidiary were a
Credit Party on the Initial Borrowing Date.

(b) In addition to Subsidiaries of the Borrower created pursuant to preceding
clause (a), the Borrower and its Subsidiaries may acquire Non-Wholly-Owned
Subsidiaries after the Initial Borrowing Date as a result of Other Permitted
Acquisitions (subject to the limitations contained in the definition thereof)
and Investments made pursuant to Section 9.05(p); provided that (i) all of the
capital stock or other Equity Interests of each such Non-Wholly-Owned Subsidiary
shall be pledged by any Credit Party which owns same as, and to the extent,
required by the Guaranty and Collateral Agreement, and (ii) each such
Non-Wholly-Owned Subsidiary that is a Domestic Subsidiary shall take the actions
specified in Section 9.14(a) to the same extent that such Non-Wholly Owned
Subsidiary would have been required to take if it were a Wholly-Owned Domestic
Subsidiary of the Borrower.

 

-76-



--------------------------------------------------------------------------------

SECTION 10. Events of Default.

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

10.01. Payments. The Borrower shall (a) default in the payment when due of any
principal of any Loan or any Note, or (b) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or any Note or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

10.02. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

10.03. Covenants. The Borrower or any of its Subsidiaries shall (a) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 8.01(g)(i), 8.01(j), 8.03(b), 8.04 (with respect to the
Borrower only), 8.11, 8.13, 8.17 or Section 9 or (b) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement (other than those set forth in Sections 10.01 and
10.02) and such default shall continue unremedied for a period of 30 days; or

10.04. Default Under Other Agreements. (a) The Borrower or any of its
Subsidiaries shall (i) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (b) any Indebtedness (other than the
Obligations) of the Borrower or any of its Subsidiaries shall be declared to be
(or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof;
provided that it shall not be a Default or an Event of Default under this
Section 10.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (a) and (b) is at least $5,000,000; or

10.05. Bankruptcy, etc. The Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition is not controverted within
10 days, or is not dismissed within 60 days after the filing thereof; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Borrower or any of its
Subsidiaries, to operate all or any substantial portion of the business of the
Borrower or any of its Subsidiaries, or the Borrower or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Borrower or any of its Subsidiaries, or there is commenced against the Borrower
or any of its Subsidiaries any such proceeding which remains undismissed for a
period of 60 days after the filing thereof, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any of its Subsidiaries makes a general assignment for the benefit of creditors;
or any Business action is taken by the Borrower or any of its Subsidiaries for
the purpose of effecting any of the foregoing; or

 

-77-



--------------------------------------------------------------------------------

10.06. ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is likely to have an outside
trustee appointed to administer such Plan, any Plan which is subject to Title IV
of ERISA or Multiemployer Plan is or shall have been or is likely to be
terminated or to be the subject of termination proceedings under ERISA, any Plan
shall have an Unfunded Current Liability, a contribution required to be made
with respect to a Plan, a Multiemployer Plan or a Foreign Pension Plan has not
been timely made, the Borrower, any of its Subsidiaries or any ERISA Affiliate
has incurred or is likely to incur any liability for a violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the Code by any fiduciary or disqualified person
with respect to any Plan, the Borrower, any of its Subsidiaries or any ERISA
Affiliate has incurred or is likely to incur any liability to or on account of a
Plan under Section 409, 502(i), 502(l), 4062, 4063, 4064 or 4069 of ERISA or
Section 401(a)(29), 4971 or 4975 of the Code or on account of a Multiemployer
Plan under Section 515, 4201, 4204 or 4212 of ERISA, or the Borrower or any of
its Subsidiaries has incurred or is likely to incur liabilities pursuant to one
or more employee welfare benefit plans (as defined in Section 3(1) of ERISA)
that provide benefits to retired employees or other former employees (other than
as required by Section 601 of ERISA) or Plans or Foreign Pension Plan, a
“default,” within the meaning of Section 4219(c)(5) of ERISA, shall occur with
respect to any Multiemployer Plan; any applicable law, rule or regulation is
adopted, changed or interpreted, or the interpretation or administration thereof
is changed, in each case after the date hereof, by any Governmental Authority (a
“Change in Law”), or, as a result of a Change in Law, an event occurs following
a Change in Law, with respect to or otherwise affecting any Plan or
Multiemployer Plan; (b) there shall result from any such event or events the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (c) such lien, security interest or
liability, either individually or in the aggregate, in the opinion of the
Required Lenders has had, or could reasonably be expected to have, a Material
Adverse Effect; or

10.07. Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral (other than any
immaterial portion thereof), in favor of the Collateral Agent, superior to and
prior to the rights of all third Persons (except as permitted by Section 9.01),
and subject to no other Liens (except as permitted by Section 9.01), or any
Credit Party shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any
such Security Document and such default shall continue beyond the period of
grace, if any, specifically applicable thereto pursuant to the terms of such
Security Document; or

10.08. Subsidiaries Guaranty. The Subsidiaries Guaranty or any provision thereof
shall cease to be in full force or effect as to any Guarantor (except as a
result of a release of any Subsidiary Guarantor in accordance with the terms
thereof), or any Subsidiary Guarantor or any Person acting for or on behalf of
such Subsidiary Guarantor shall deny or disaffirm such Guarantor’s obligations
under the Subsidiaries Guaranty or any Subsidiaries Guarantor shall default in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to the Subsidiaries Guaranty; or

 

-78-



--------------------------------------------------------------------------------

10.09. Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Subsidiaries a liability (to the extent not paid or not covered
by a reputable and solvent insurance company pursuant to which the insurer has
accepted liability therefor in writing) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $5,000,000; or

10.10. Change of Control . A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(a) and (b) below, shall occur automatically without the giving of any such
notice): (a) declare the Total Commitment terminated, whereupon the Commitment
of each Lender shall forthwith terminate immediately without any other notice of
any kind; (b) declare the principal of and any accrued interest in respect of
all Loans and the Notes and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party; and (c) enforce, as Collateral Agent, all of
the Liens and security interests created pursuant to the Security Documents.

SECTION 11. The Administrative Agent.

11.01. Appointment. The Lenders hereby irrevocably designate and appoint Morgan
Stanley Senior Funding, Inc. as Administrative Agent (for purposes of this
Section 11 and Section 12.01, the term “Administrative Agent” also shall include
Morgan Stanley & Co, Incorporated in its capacity as Collateral Agent pursuant
to the Security Documents) to act as specified herein and in the other Credit
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder by or through their officers, directors,
agents, employees or affiliates.

11.02. Nature of Duties. (a) The Administrative Agent in its capacity as such
shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Credit Documents. Neither the Administrative
Agent in its capacity as such nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and

 

-79-



--------------------------------------------------------------------------------

nothing in this Agreement or in any other Credit Document, expressed or implied,
is intended to or shall be so construed as to impose upon the Administrative
Agent any obligations in respect of this Agreement or any other Credit Document
except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Lead Arranger is named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 11.06 and 12.01. Without
limitation of the foregoing, the Lead Arranger shall not, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

11.03. Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (a) its
own independent investigation of the financial condition and affairs of the
Borrower and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (b) its own appraisal of the creditworthiness of the Borrower and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the
Borrower or any of its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of the Borrower or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.

11.04. Certain Rights of the Agents. If any Agent shall request instructions
from the Required Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any other Credit Document, such
Agent shall be entitled to refrain from such act or taking such action unless
and until such Agent shall have received instructions from the Required Lenders;
and such Agent shall not incur liability to any Lender by reason of so
refraining. Without limiting the foregoing, neither any Lender nor the holder of
any Note shall have any right of action whatsoever against such Agent as a
result of such Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

11.05. Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

11.06. Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in

 

-80-



--------------------------------------------------------------------------------

determining the Required Lenders (determined as if there were no Defaulting
Lenders) for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliates’
thereof) gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

11.07. The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lender,” “Required Lenders,” “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of banking, investment banking, trust or other business with, or
provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

11.08. Holders. Any Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent. Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

11.09. Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all of its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 10.05 then exists, the Borrower. Such resignation
shall take effect upon the appointment of a successor Administrative Agent
pursuant to clauses (b) and (c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

-81-



--------------------------------------------------------------------------------

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 11.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 11 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.

11.10. Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Total Commitment and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than the Borrower and its Subsidiaries) upon the sale or other disposition
thereof in compliance with Section 9.02, (iii) if approved, authorized or
ratified in writing by the Required Lenders (or all of the Lenders hereunder, to
the extent required by Section 12.12) or (iv) as otherwise may be expressly
provided in the relevant Security Documents. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 11.10.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 11.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

-82-



--------------------------------------------------------------------------------

11.11. Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary thereof, the Required Lenders, any
Lender or any other Person under or in connection with this Agreement or any
other Credit Document except (a) as specifically provided in this Agreement or
any other Credit Document and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

SECTION 12. Miscellaneous.

12.01. Payment of Expenses, etc. The Borrower hereby agrees to: (a) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s other counsel and consultants) in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein and any amendment, waiver or consent relating hereto or thereto, of the
Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent and, after the occurrence of an Event of Default, each of the Lenders in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case without
limitation, the reasonable fees and disbursements of counsel and consultants for
the Administrative Agent and, after the occurrence of an Event of Default,
counsel for each of the Lenders); (b) pay and hold the Administrative Agent and
each of the Lenders harmless from and against any and all present and future
stamp, excise and other similar documentary taxes with respect to the foregoing
matters and save the Administrative Agent and each of the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission (other than to the extent attributable to the Administrative Agent
or such Lender) to pay such taxes; and (c) indemnify the Administrative Agent
and each Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors from and
hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (i) any investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of the proceeds of any Loans hereunder or the consummation of the
Transaction or any other transactions contemplated herein or in any other Credit
Document or the syndication of this Agreement or the exercise of any of their
rights or remedies provided herein or in the other Credit Documents, or (ii) the
actual or alleged presence of Hazardous Materials in the air, surface water or
groundwater or on the surface or subsurface of any Real Property at any time
owned, leased or operated by the Borrower or any of its Subsidiaries, the
generation, storage, transportation, handling or disposal of Hazardous Materials
by the Borrower or any of its Subsidiaries at any location, whether or not
owned, leased or operated by the Borrower or any of its Subsidiaries, the
non-compliance by the Borrower or any of its Subsidiaries with any Environmental
Law (including applicable permits thereunder) applicable to any Real Property,
or any Environmental Claim asserted against the Borrower, any of its
Subsidiaries or any Real Property at any time owned, leased or operated by the
Borrower or any of its Subsidiaries,

 

-83-



--------------------------------------------------------------------------------

including, in each case, without limitation, the reasonable fees and
disbursements of counsel and other consultants incurred in connection with any
such investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Person to be indemnified (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)). To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent or any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.

12.02. Right of Setoff. (a) In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent and each Lender is hereby authorized at any time or
from time to time, without presentment, demand, protest or other notice of any
kind to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of the Borrower or any of its Subsidiaries against
and on account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent or such Lender under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 12.04(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

12.03. Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: if to any Credit Party, c/o NightHawk Radiology
Holdings, Inc., 250 Northwest Blvd., #202, Coeur d’Alene, Idaho 83814,
Attention: President, Facsimile: (208) 292-2825; if to any Lender, at its
address specified on Schedule 12.03; and if to the Administrative Agent, at the
Notice Office; or, as to any Credit Party or the

 

-84-



--------------------------------------------------------------------------------

Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telecopier, except that notices and communications to the Administrative Agent,
and the Borrower shall not be effective until received by the Administrative
Agent or the Borrower, as the case may be.

12.04. Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
the Borrower may not assign or transfer any of its rights, obligations or
interest hereunder without the prior written consent of the Lenders and,
provided further, that, although any Lender may transfer, assign or grant
participations in its rights hereunder, such Lender shall remain a “Lender” for
all purposes hereunder (and may not transfer or assign all or any portion of its
Commitment hereunder except as provided in Sections 2.13 and 12.04(b)) and the
transferee, assignee or participant, as the case may be, shall not constitute a
“Lender” hereunder and, provided further, that no Lender shall transfer or grant
any participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 12.07(a) shall not constitute a reduction in the
rate of interest or Fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitment shall not constitute a change in the terms of
such participation, and that an increase in any Commitment (or the available
portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating. In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments have terminated,
outstanding Obligations) hereunder to (i) (A) its parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor) shall be treated as an affiliate of such
other Lender for the purposes of this sub-clause (x)(i)(B)), or (ii) in the case
of any Lender that is a fund that invests in loans, any other fund that invests
in loans and is managed or advised by the same investment advisor of any Lender
or by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $1,000,000 in the aggregate for the assigning
Lender or assigning Lenders, of such Commitment and related outstanding
Obligations (or, if the Commitment has terminated, outstanding Obligations)

 

-85-



--------------------------------------------------------------------------------

hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (w) at such time, Schedule 1.01(a) shall be deemed
modified to reflect the Commitments and/or outstanding Loans, as the case may
be, of such new Lender and of the existing Lenders, (x) upon the surrender of
the relevant Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the Borrower for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrower’s expense,
to such new Lender and to the assigning Lender upon the request of such new
Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments and/or outstanding Loans, as the case
may be, (y) the consent of the Administrative Agent and, so long as no Default
or Event of Default then exists and the Syndication Date has occurred, the
Borrower, shall be required in connection with any such assignment pursuant to
clause (y) above (such consent, in any case, not to be unreasonably withheld,
delayed or conditioned) and (z) no such transfer or assignment will be effective
until recorded by the Administrative Agent on the Register pursuant to
Section 12.15. To the extent of any assignment pursuant to this
Section 12.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitment and outstanding Loans. At the
time of each assignment pursuant to this Section 12.04(b) to a Person which is
not already a Lender hereunder and which is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, the respective assignee Lender shall, to the extent legally entitled
to do so, provide to the Borrower the appropriate Internal Revenue Service forms
(and, if applicable, a Section 4.04(b)(ii) Certificate) described in
Section 4.04(b). To the extent that an assignment of all or any portion of a
Lender’s Commitment and related outstanding Obligations pursuant to Section 2.13
or this Section 12.04(b) would, at the time of such assignment, result in
increased costs under Section 2.10 or 4.04 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrower), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.

(d) Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 12.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 4.04, 11.06, 12.01 and
12.06), which shall survive as to such assigning Lender.

12.05. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
the Borrower or any other Credit Party and the Administrative Agent or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or

 

-86-



--------------------------------------------------------------------------------

thereunder. The rights, powers and remedies herein or in any other Credit
Document expressly provided are cumulative and not exclusive of any rights,
powers or remedies which the Administrative Agent or any Lender would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or any Lender to any other or further action in any circumstances without notice
or demand.

12.06. Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, of a
sum which with respect to the related sum or sums received by other Lenders is
in a greater proportion than the total of such Obligation then owed and due to
such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 12.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

12.07. Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders); provided that, (i) except as otherwise specifically provided herein,
all computations and all definitions (including accounting terms) used in
determining compliance with Sections 9.07 through 9.09, inclusive, shall utilize
GAAP and policies in conformity with those used to prepare the audited financial
statements of the Borrower referred to in Section 7.05(a) for the fiscal year
ended December 31, 2006 and (ii) to the extent expressly provided herein,
certain calculations shall be made on a Pro Forma Basis.

(b) All computations of interest and other Fees hereunder shall be made on the
basis of a year of 360 days (except for interest on Base Rate Loans calculated
by reference to the Prime Lending Rate, which shall be based on a year of 365 or
366 days, as applicable) for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
Fees are payable.

12.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL,

 

-87-



--------------------------------------------------------------------------------

EXCEPT AS OTHERWISE PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE BORROWER HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER THE BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER THE BORROWER. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET IN SECTION 12.03, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.

(b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

12.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent. Delivery of an executed counterpart hereof by facsimile or
electronic transmission shall be as effective as delivery of any original
executed counterpart hereof.

 

-88-



--------------------------------------------------------------------------------

12.10. Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, the Administrative Agent and each of
the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent at the Notice Office or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or telex
notice (actually received) at such office that the same has been signed and
mailed to it. The Administrative Agent will give the Borrower and each Lender
prompt written notice of the occurrence of the Effective Date.

12.11. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

12.12. Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and schedules and annexes
may be modified to reflect such additions), and Subsidiaries of the Borrower may
be released from, the Guaranty and Collateral Agreement and the other Security
Documents in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties party thereto or the Required Lenders),
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (other than a Defaulting Lender) (with Obligations
being directly affected in the case of following clause (i)), (i) extend the
final scheduled maturity of any Loan or Note, or reduce the rate or extend the
time of payment of interest or Fees thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce (or forgive) the principal amount thereof (it being understood that any
amendment or modification to the financial definitions in this Agreement or to
Section 12.07(a) shall not constitute a reduction in the rate of interest or
Fees for the purposes of this clause (i)), or amend Section 2.09 to permit the
Borrower to select Interest Periods for any Loans in excess of six months at any
time when such longer Interest Periods is not available to all Lenders,
(ii) release all or substantially all of the Collateral (except as expressly
provided in the Credit Documents) under all the Security Documents, (iii) amend,
modify or waive any provision of this Section 12.12(a) (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Commitments and the Loans on the Effective Date),
(iv) release all or substantially all of the aggregate value of the Subsidiaries
Guaranty, (v) reduce the “majority” voting threshold specified in the definition
of Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Commitments and/or Loans are included on the
Effective Date) or (vi) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement; provided further, that
no such change, waiver, discharge or termination shall (1) increase the
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Commitment shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of the
Commitment of any Lender shall not constitute an increase of the Commitment of
such Lender), (2) without the consent of the Administrative Agent, amend, modify
or waive any provision of Section 11 or any other provision of this Agreement or
any other Credit Document as same relates to the rights or obligations of the
Administrative Agent or (3) without the consent of the Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent.

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (vi), inclusive, of the

 

-89-



--------------------------------------------------------------------------------

first proviso to Section 12.12(a), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 2.13 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) repay all outstanding Loans of such Lender in accordance with
Section 4.01(b), provided that, unless the Loans which are repaid pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided further, that the Borrower shall not have the right to replace a Lender
or repay its Loans solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to the
second proviso to Section 12.12(a).

12.13. Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 4.04, 11.06 and 12.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

12.14. Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 12.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer to the extent
otherwise required under any such Section).

12.15. Register. The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 12.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loans. With respect to
any Lender, the transfer of the Commitment of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitment shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitment and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitment and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 12.04(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender at the
request of any such Lender. The Borrower agrees to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 12.15, except
to the extent such losses, claims, damages and liabilities result from the
Administrative Agent’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).

 

-90-



--------------------------------------------------------------------------------

12.16. Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 12.16, each Lender agrees that it will not disclose without the prior
consent of the Borrower (other than to its employees, auditors, advisors or
counsel or to another Lender if such Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, provided such Persons shall be subject to the provisions of
this Section 12.16 to the same extent as such Lender) any information with
respect to the Borrower or any of its Subsidiaries which is now or in the future
furnished pursuant to this Agreement or any other Credit Document, provided that
any Lender may disclose any such information (i) as has become generally
available to the public other than by virtue of a breach of this
Section 12.16(a) by the respective Lender, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(v) to the Administrative Agent or the Collateral Agent, (vi) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 12.16 and (vii) to any prospective or actual
transferee, pledgee or participant in connection with any contemplated transfer,
pledge or participation of any of the Notes or Commitments or any interest
therein by such Lender, provided that such prospective transferee, pledgee or
participant agrees to be bound by the confidentiality provisions contained in
this Section 12.16.

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 12.16 to the same extent as
such Lender.

12.17. Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States. The
parties hereto acknowledge and agree that the provisions of the various Security
Documents executed and delivered by the Credit Parties require that, among other
things, all promissory notes executed by, and capital stock and other Equity
Interests in, various Persons owned by the respective Credit Party be pledged,
and delivered for pledge, pursuant to the Security Documents. The parties hereto
further acknowledge and agree that each Credit Party shall be required to take
all actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of the United
States and any State thereof to perfect the security interests in the capital
stock and other Equity Interests of, and promissory notes issued by, any Person
organized under the laws of said jurisdictions (in each case, to the extent said
capital stock, other Equity Interests or promissory notes are owned by any
Credit Party). Except as provided in the immediately preceding sentence, to the
extent any Security Document requires or provides for the pledge of promissory
notes issued by, or capital stock or other Equity Interests in, any Foreign
Subsidiary of the Borrower or any other Person organized under the laws of a
jurisdiction other than those specified in the immediately preceding sentence,
it is acknowledged that, as of the Initial Borrowing Date, no actions have been
required to be taken to perfect, under local law of the jurisdiction of the
Person who issued the respective promissory notes or whose capital stock or
other Equity Interests are pledged, under the Security Documents. The Borrower
hereby agrees that, following any request by the Administrative Agent or the
Required Lenders to do so, the Borrower will, and will cause its Subsidiaries
to, take such actions under the local law of any jurisdiction with respect to
which such actions have not already been taken as are determined by the
Administrative Agent or the Required Lenders to be necessary or desirable in
order to

 

-91-



--------------------------------------------------------------------------------

fully perfect, preserve or protect the security interests granted pursuant to
the various Security Documents under the laws of such jurisdictions. If
requested to do so pursuant to this Section 12.17, all such actions shall be
taken in accordance with the provisions of this Section 12.17 and Section 8.12
and within the time periods set forth therein. All conditions and
representations contained in this Agreement and the other Credit Documents shall
be deemed modified to the extent necessary to effect the foregoing and so that
same are not violated by reason of the failure to take actions under local law
(but only with respect to capital stock of, other Equity Interests in, and
promissory notes issued by, a Foreign Subsidiary of the Borrower or any other
Persons organized under laws of jurisdictions other than the United States and
any State thereof) not required to be taken in accordance with the provisions of
this Section 12.17, provided that to the extent any representation or warranty
would not be true because the foregoing actions were not taken, the respective
representation of warranties shall be required to be true and correct in all
material respects at such time as the respective action is required to be taken
in accordance with the foregoing provisions of Section 8.12 and this
Section 12.17.

12.18. Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and the other Credit Parties and other information that will allow such
Lender to identify the Borrower and the other Credit Parties in accordance with
the Patriot Act.

12.19. Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that the Borrower and its Subsidiaries shall be required to take the
actions specified in Schedule 12.19 as promptly as practicable, and in any event
within the time periods set forth in said Schedule 12.19 (in each case as the
same may be extended by the Administrative Agent at its discretion). The
provisions of said Schedule 12.19 shall be deemed incorporated by reference
herein as fully as if set forth herein in its entirety.

*     *     *

 

-92-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

NIGHTHAWK RADIOLOGY HOLDINGS, INC.,

as Borrower

By:  

/s/ Andrea M. Clegg

Name:   Title:   Vice President of Finance



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., Individually and as Administrative Agent
By:  

/s/ Gene Martin

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1.01

COMMITMENTS

 

Lender

   Commitment

Morgan Stanley Senior Funding, Inc.

   $ 53,000,000       

TOTAL:

   $ 53,000,000



--------------------------------------------------------------------------------

SCHEDULE 12.03

LENDER ADDRESSES

 

Lender   Address Morgan Stanley Senior Funding, Inc.   One Pierrepont Plaza  
7th Floor   300 Cadman Plaza West   Brooklyn, New York 11201   Attention:   
Erma Dell’Aquila or Edward Henley   Fax:    718-754-7249 / 7250   One Pierrepont
Plaza   7th Floor   300 Cadman Plaza West   Brooklyn, New York 11201  
Attention:    Alice Lee   Fax:    212-762-0346



--------------------------------------------------------------------------------

SCHEDULE 12.19

POST CLOSING MATTERS

A. The Borrower shall have used commercially reasonable efforts to deliver to
the Collateral Agent, within 60 days of the Initial Borrowing Date, Deposit
Account Control Agreements and Securities Account Control Agreements (each as
defined in the Guaranty and Collateral Agreement) required pursuant to
Section 4.06 of the Guaranty and Collateral Agreement.

B. Within 10 days of the Initial Borrowing Date, the Borrower shall deliver a
certificate of good standing (as to foreign qualification) issued by the State
of Wisconsin with respect to the Borrower.

C. Within 5 days of the Initial Borrowing Date, the Borrower shall have filed,
or have cause to have been filed, in the appropriate filing office of the
relevant jurisdiction, UCC-3 termination statements or other applicable filings
with respect to all entities annotated with a “*” on Schedule 9.01 of the CA
Disclosure Letter.

D. Within 7 days of the Initial Borrowing Date, the Borrower shall have
delivered insurance certificates, in form and substance reasonably satisfactory
to the Administrative Agent, meeting the requirements of Section 8.03 of the
Credit Agreement.

E. Within 5 days of the Initial Borrowing Date, the Borrower shall have
delivered payoff documentation, in form and substance reasonably satisfactory to
the Administrative Agent, with respect to the existing loan from Westfield Bank
to The Radlinx Group, Ltd.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    Definitions and Accounting Terms    1 1.01.   
Defined Terms    1 SECTION 2.    Amount and Terms of Credit    24 2.01.    The
Commitments    24 2.02.    Minimum Amount of Each Borrowing    25 2.03.   
Notice of Borrowing    25 2.04.    Disbursement of Funds    26 2.05.    Notes   
26 2.06.    Conversions    27 2.07.    Pro Rata Borrowings    27 2.08.   
Interest    27 2.09.    Interest Periods    28 2.10.    Increased Costs,
Illegality, etc.    29 2.11.    Compensation    30 2.12.    Change of Lending
Office    30 2.13.    Replacement of Lenders    31 2.14.    Incremental Term
Loan Commitments    31 SECTION 3.    Fees; Reductions of Commitment    33 3.01.
   Fees    33 3.02.    Voluntary Termination or Reduction of Commitments    33
3.03.    Mandatory Reduction of Commitments    34 SECTION 4.    Prepayments;
Payments; Taxes    34 4.01.    Voluntary Prepayments    34 4.02.    Mandatory
Repayments    35 4.03.    Method and Place of Payment    38 4.04.    Net
Payments    38 SECTION 5.    Conditions Precedent to the Initial Borrowing Date
   40 5.01.    Effective Date; Notes    40 5.02.    Officer’s Certificate    40
5.03.    Opinions of Counsel    40 5.04.    Company Documents; Proceedings; etc.
   40 5.05.    Employee Benefit Plans; Shareholders’ Agreements; Management
Agreements; Employment Agreements; Collective Bargaining Agreements; Tax Sharing
Agreements; Existing Indebtedness Agreements    41 5.06.    Consummation of the
Initial Borrowing Date Acquisition; etc.    42 5.07.    Consummation of the
Refinancing    42 5.08.    Adverse Change, Approvals    43 5.09.    Litigation
   43 5.10.    Guaranty and Collateral Agreement    43 5.11.    Financial
Statements; Pro Forma Balance Sheet; Projections    44 5.12.    Solvency
Certificate; Insurance Certificates    44

 

(i)



--------------------------------------------------------------------------------

5.13.    Fees, etc.    44 5.14.    Fee Letter    44 SECTION 6.    Conditions
Precedent to the Incurrence of all Loans    45 6.01.    No Default;
Representations and Warranties    45 6.02.    Notice of Borrowing    45
SECTION 7.    Representations, Warranties and Agreements    45 7.01.    Company
Status    45 7.02.    Power and Authority    46 7.03.    No Violation    46
7.04.    Approvals    46 7.05.    Financial Statements; Financial Condition;
Undisclosed Liabilities; Projections    47 7.06.    Litigation    48 7.07.   
True and Complete Disclosure    48 7.08.    Use of Proceeds; Margin Regulations
   48 7.09.    Tax Returns and Payments    49 7.10.    Compliance with ERISA   
49 7.11.    Security Documents    50 7.12.    Properties    51 7.13.   
Capitalization.    51 7.14.    Subsidiaries    51 7.15.    Compliance with
Statutes, etc.    52 7.16.    Investment Company Act    52 7.17.   
Representations and Warranties in Other Documents    52 7.18.    Environmental
Matters    52 7.19.    Employment and Labor Relations    53 7.20.   
Intellectual Property, etc.    53 7.21.    Indebtedness    53 7.22.    Insurance
   53 7.23.    Reimbursement from Third Party Payor    53 7.24.    Fraud and
Abuse    54 SECTION 8.    Affirmative Covenants    54 8.01.    Information
Covenants    54 8.02.    Books, Records and Inspections; Annual Meetings    57
8.03.    Maintenance of Property; Insurance    58 8.04.    Existence; Franchises
   58 8.05.    Compliance with Statutes, etc.    58 8.06.    Compliance with
Environmental Laws    59 8.07.    ERISA    59 8.08.    End of Fiscal Years;
Fiscal Quarters    61 8.09.    Performance of Obligations    61 8.10.    Payment
of Taxes    61 8.11.    Use of Proceeds    61 8.12.    Additional Security;
Further Assurances; etc.    61 8.13.    Ownership of Subsidiaries; etc.    62
8.14.    Qualified Preferred Stock    62 8.15.    Interest Rate Protection    62
8.16.    Maintenance of Company Separateness    62 8.17.    2006 Audited
Financial Statements of Target    63 8.18.    Other Permitted Acquisitions    63

 

(ii)



--------------------------------------------------------------------------------

SECTION 9.    Negative Covenants    64 9.01.    Liens    64 9.02.   
Consolidation, Merger, Purchase or Sale of Assets, etc.    67 9.03.    Dividends
   69 9.04.    Indebtedness    70 9.05.    Advances, Investments and Loans    71
9.06.    Transactions with Affiliates    73 9.07.    Capital Expenditures    73
9.08.    Interest Expense Coverage Ratio    74 9.09.    Total Leverage Ratio   
74 9.10.    Modifications of Acquisition Documents, Certificate of
Incorporation, By-Laws and Certain Other Agreements, etc.    74 9.11.   
Limitation on Certain Restrictions on Subsidiaries    75 9.12.    Limitation on
Issuance of Equity Interests    75 9.13.    Business; etc.    76 9.14.   
Limitation on Creation of Subsidiaries    76 SECTION 10.    Events of Default   
77 10.01.    Payments    77 10.02.    Representations, etc.    77 10.03.   
Covenants    77 10.04.    Default Under Other Agreements    77 10.05.   
Bankruptcy, etc.    77 10.06.    ERISA    78 10.07.    Security Documents    78
10.08.    Subsidiaries Guaranty    78 10.09.    Judgments    79 10.10.    Change
of Control    79 SECTION 11.    The Administrative Agent    79 11.01.   
Appointment    79 11.02.    Nature of Duties    79 11.03.    Lack of Reliance on
the Administrative Agent    80 11.04.    Certain Rights of the Agents    80
11.05.    Reliance    80 11.06.    Indemnification    80 11.07.    The
Administrative Agent in its Individual Capacity    81 11.08.    Holders    81
11.09.    Resignation by the Administrative Agent    81 11.10.    Collateral
Matters    82 11.11.    Delivery of Information    83 SECTION 12.   
Miscellaneous    83 12.01.    Payment of Expenses, etc.    83 12.02.    Right of
Setoff    84 12.03.    Notices    84 12.04.    Benefit of Agreement;
Assignments; Participations    85 12.05.    No Waiver; Remedies Cumulative    86
12.06.    Payments Pro Rata    87

 

(iii)



--------------------------------------------------------------------------------

12.07.    Calculations; Computations    87 12.08.    GOVERNING LAW; SUBMISSION
TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL    87 12.09.    Counterparts    88
12.10.    Effectiveness    89 12.11.    Headings Descriptive    89 12.12.   
Amendment or Waiver; etc.    89 12.13.    Survival    90 12.14.    Domicile of
Loans    90 12.15.    Register    90 12.16.    Confidentiality    91 12.17.   
Special Provisions Regarding Pledges of Equity Interests in, and Promissory
Notes Owed by, Persons Not Organized in the United States    91 12.18.   
Patriot Act    92 12.19.    Post-Closing Actions    92

 

(iv)



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)    Commitments SCHEDULE 12.03    Lender Addresses SCHEDULE
12.19    Post Closing Matters EXHIBIT A-1    Form of Notice of Borrowing EXHIBIT
A-2    Form of Notice of Conversion/Continuation EXHIBIT B    Form of Note
EXHIBIT C    Form of Section 4.04(b)(ii) Certificate EXHIBIT D    Opinion of
Wilson Sonsini Goodrich & Rosati EXHIBIT E    Form of Officers’ Certificate
EXHIBIT F    Form of Guaranty and Collateral Agreement EXHIBIT G    Form of
Solvency Certificate EXHIBIT H    Form of Compliance Certificate EXHIBIT I   
Form of Assignment and Assumption Agreement EXHIBIT J    Form of Intercompany
Note EXHIBIT K    Form of Incremental Term Loan Commitment Agreement

 

(v)